Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 1 of 97




                            EXHIBIT A

                      Asset Purchase Agreement
       Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 2 of 97




                            ASSET PURCHASE AGREEMENT

                            DATED AS OF FEBRUARY 16, 2020

                                   BY AND AMONG

                               DEAN FOODS COMPANY,

               EACH OF THE SUBSIDIARIES OF DEAN FOODS COMPANY

                       LISTED ON THE SIGNATURE PAGES HERETO,

                                        AND

                          DAIRY FARMERS OF AMERICA, INC.




US-DOCS\111928635.24
        Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 3 of 97




                                                  TABLE OF CONTENTS

                                                                                                                                     PAGE


                                                           DEFINITIONS

Section 1.01. Definitions................................................................................................................1
Section 1.02. Other Definitions and Interpretive Matters ............................................................22


                                                   PURCHASE AND SALE

Section 2.01.        Purchase and Sale ..................................................................................................24
Section 2.02.        Excluded Assets .....................................................................................................27
Section 2.03.        Assumed Liabilities ...............................................................................................29
Section 2.04.        Excluded Liabilities ...............................................................................................29
Section 2.05.        Desired 365 Contracts ............................................................................................30
Section 2.06.        Assignment of Assets Subject to Consent Requirements ......................................31
Section 2.07.        Additional Excluded Assets...................................................................................31
Section 2.08.        Misallocated Assets ...............................................................................................32
Section 2.09.        Further Assurances.................................................................................................32
Section 2.10.        Withholding ...........................................................................................................32


                                                       PURCHASE PRICE

Section 3.01.        Purchase Price........................................................................................................32
Section 3.02.        Good Faith Deposit ................................................................................................33
Section 3.03.        Estimated Cash Purchase Price..............................................................................33
Section 3.04.        Determination of Final Cash Purchase Price .........................................................34
Section 3.05.        Deferred Claims .....................................................................................................37


                                                              CLOSING

Section 4.01.        Closing Date...........................................................................................................37
Section 4.02.        Payments on the Closing Date ...............................................................................38
Section 4.03.        Buyer’s Deliveries .................................................................................................38
Section 4.04.        The Selling Entities’ Deliveries .............................................................................38


                 REPRESENTATIONS AND WARRANTIES OF SELLING ENTITIES

Section 5.01.        Organization and Good Standing ...........................................................................39
Section 5.02.        Authority; Validity .................................................................................................40
Section 5.03.        Governmental Approvals; No Conflict ..................................................................40
Section 5.04.        Financial Statements ..............................................................................................41

                                                                     i
US-DOCS\111928635.24
       Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 4 of 97




Section 5.05.    Seller SEC Documents ...........................................................................................41
Section 5.06.    No Undisclosed Material Liabilities ......................................................................41
Section 5.07.    Absence of Certain Changes..................................................................................42
Section 5.08.    Legal Proceedings..................................................................................................42
Section 5.09.    Compliance with Laws; Permits ............................................................................42
Section 5.10.    Food Safety Matters...............................................................................................42
Section 5.11.    Material Contracts ..................................................................................................44
Section 5.12.    Intellectual Property ...............................................................................................45
Section 5.13.    Environmental, Health and Safety Matters ............................................................48
Section 5.14.    Title ........................................................................................................................49
Section 5.15.    Matters Related to Assets; Casualty Losses...........................................................51
Section 5.16.    Accounts Receivable and Payable .........................................................................51
Section 5.17.    Inventory ................................................................................................................51
Section 5.18.    Insurance ................................................................................................................51
Section 5.19.    Security Arrangements...........................................................................................52
Section 5.20.    Customers and Suppliers........................................................................................52
Section 5.21.    Anti-Corruption......................................................................................................52
Section 5.22.    Brokers or Finders..................................................................................................53
Section 5.23.    Employee Benefit Plans; Labor and Employment Matters....................................53
Section 5.24.    Taxes ......................................................................................................................55


                       REPRESENTATIONS AND WARRANTIES OF BUYER

Section 6.01.    Organization and Good Standing ...........................................................................56
Section 6.02.    Authority; Validity; Consents ................................................................................56
Section 6.03.    No Conflict.............................................................................................................57
Section 6.04.    Legal Proceedings..................................................................................................57
Section 6.05.    Bankruptcy.............................................................................................................57
Section 6.06.    Brokers or Finders..................................................................................................57


                                ACTIONS PRIOR TO THE CLOSING DATE

Section 7.01.    Access and Reports ................................................................................................58
Section 7.02.    Operations Prior to the Closing Date .....................................................................58
Section 7.03.    Commercially Reasonable Efforts .........................................................................62
Section 7.04.    Regulatory Approvals ............................................................................................62
Section 7.05.    Bankruptcy Court Approval ...................................................................................64
Section 7.06.    Bidding Procedures................................................................................................64
Section 7.07.    Alternate Bidder .....................................................................................................64
Section 7.08.    Damage or Destruction ..........................................................................................65
Section 7.09.    Cooperation with Financing...................................................................................65
Section 7.10.    Section 1113 Collective Bargaining Agreement Modification ..............................66
Section 7.11.    Additional Selling Entities .....................................................................................66
Section 7.12.    Public Announcements; Filings .............................................................................66
Section 7.13.    Notification ............................................................................................................67

                                                                    ii
US-DOCS\111928635.24
        Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 5 of 97




Section 7.14. Open Purchase Orders............................................................................................67


                                               ADDITIONAL AGREEMENTS

Section 8.01.        Taxes ......................................................................................................................67
Section 8.02.        Allocation of Purchase Price ..................................................................................68
Section 8.03.        Assigned Contracts; Adequate Assurance and Performance .................................68
Section 8.04.        Employee Matters ..................................................................................................69
Section 8.05.        Post-Closing Books and Records ...........................................................................70
Section 8.06.        Cessation of Use of Trademarks ............................................................................71
Section 8.07.        Removal of Excluded Assets .................................................................................71
Section 8.08.        Title Matters ...........................................................................................................72
Section 8.09.        Insurance Access ....................................................................................................72
Section 8.10.        Collection of Accounts Receivable ........................................................................73
Section 8.11.        Right of First Refusal .............................................................................................73
Section 8.12.        Cure Costs; Accrued Liabilities .............................................................................75


              CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER TO CLOSE

Section 9.01.        Accuracy of Representations .................................................................................75
Section 9.02.        Selling Entities’ Performance ................................................................................75
Section 9.03.        Seller’s Deliveries..................................................................................................75
Section 9.04.        Material Adverse Effect .........................................................................................75
Section 9.05.        Collective Bargaining Agreements ........................................................................75
Section 9.06.        Environmental Matters...........................................................................................76


    CONDITIONS PRECEDENT TO THE OBLIGATION OF BUYER AND THE SELLING
                                ENTITIES

Section 10.01. No Order ................................................................................................................76
Section 10.02. Sale Order ..............................................................................................................76
Section 10.03. Antitrust Laws ........................................................................................................76
Section 10.04. Successor Liability .................................................................................................76


    CONDITIONS PRECEDENT TO THE OBLIGATION OF THE SELLING ENTITIES TO
                                 CLOSE

Section 11.01. Accuracy of Representations .................................................................................76
Section 11.02. Buyer’s Performance .............................................................................................77
Section 11.03. Buyer’s Deliveries .................................................................................................77




                                                                      iii
US-DOCS\111928635.24
        Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 6 of 97




                                                         TERMINATION

Section 12.01. Termination Events................................................................................................77
Section 12.02. Effect of Termination .............................................................................................79
Section 12.03. Procedure Upon Termination .................................................................................79


                                                     INDEMNIFICATION

Section 13.01. Indemnification by Selling Entities .......................................................................80
Section 13.02. Payment of Claims.................................................................................................80
Section 13.03. Release of Customer Deductions Escrow Funds ...................................................80


                                                  GENERAL PROVISIONS

Section 14.01. No Survival of Representations and Warranties ....................................................80
Section 14.02. Notices ...................................................................................................................81
Section 14.03. Waiver ....................................................................................................................82
Section 14.04. Entire Agreement; Amendment .............................................................................82
Section 14.05. Assignment ............................................................................................................82
Section 14.06. Severability ............................................................................................................83
Section 14.07. Expenses ................................................................................................................83
Section 14.08. Specific Performance .............................................................................................83
Section 14.09. Governing Law; Consent to Jurisdiction and Venue; Jury Trial Waiver...............84
Section 14.10. Counterparts...........................................................................................................85
Section 14.11. Parties in Interest; No Third-Party Beneficiaries ...................................................85
Section 14.12. No Recourse ...........................................................................................................85
Section 14.13. Disclosure Schedules; Materiality .........................................................................86
Section 14.14. Liquidating Trustee................................................................................................86
Section 14.15. Conflicts; Privileges ...............................................................................................86
Section 14.16. Liability of Financing Sources ...............................................................................87
Section 14.17. Release ...................................................................................................................87
Section 14.18. Final Schedules, Disclosure Schedules, Exhibits and Annexes .............................88




                                                                    iv
US-DOCS\111928635.24
       Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 7 of 97




Annexes:
Annex I                    Sample Net Working Capital Calculation

Exhibits:
Exhibit A                  Form of Assignment, Bill of Sale, Deed, and Conveyance
Exhibit B-1                Form of Assignment of Trademarks
Exhibit B-2                Form of Assignment of Patents
Exhibit B-3                Form of Assignment of Copyrights
Exhibit C                  Bidding Procedures
Exhibit D                  Bidding Procedures Order
Exhibit E                  Form of Master Assignment
Exhibit F                  Form of Sale Order
Exhibit G                  Transition Services Agreement
Exhibit H                  Form of Buyer Out-License Agreement
Exhibit I                  Form of Seller Out-License Agreement
Exhibit J                  Form of Cooperation Agreement

Schedules:
Schedule 1.01(a)           Company Employees
Schedule 1.01(b)           Seller Knowledge Persons
Schedule 1.01(c)           Buyer Knowledge Persons
Schedule 2.01(b)(v)        Acquired Open Purchase Orders
Schedule 2.01(b)(vii)(A)   Acquired Owned Real Property
Schedule 2.01(b)(vii)(B)   Acquired Leased Real Property
Schedule 2.10(b)(ix)       Acquired Permits
Schedule 2.01(b)(xxiii)    Specified Greeley Assets
Schedule 2.01(b)(xxiv)     Other Assets
Schedule 2.02(g)           Excluded Hedge Contracts
Schedule 2.02(h)           Excluded Intellectual Property
Schedule 2.02(i)           Excluded Facilities
Schedule 2.02(l)           Other Excluded Equipment
Schedule 2.02(n)           Excluded Real Property
Schedule 2.02(o)           Excluded Business IT Assets
Schedule 2.03(e)           Assumed Plan Liabilities
Schedule 2.05(a)           Desired 365 Contracts
Schedule 4.04(i)           Certain Excluded Necessary Consents
Schedule 4.04(j)           Certain Excepted Permits
Schedule 7.02              Operation Prior to Close
Schedule 7.04              Transferred Permits
Disclosure Schedules




                                           v
US-DOCS\111928635.24
       Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 8 of 97




                             ASSET PURCHASE AGREEMENT

        THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of February 16,
2020 (the “Agreement Effective Date”), is by and among Dean Foods Company, a company
organized under the laws of the State of Delaware whose address is 2711 North Haskell Avenue,
Suite 3400, Dallas, TX 75204 (“Seller”), each of the Subsidiaries of Seller listed on the signature
pages hereto (together with Seller, the “Selling Entities”), and Dairy Farmers of America, Inc., a
cooperative organized and existing under the laws of the State of Kansas (“Buyer”). Capitalized
terms used but not otherwise defined herein have the meanings set forth in Article 1. The Selling
Entities and Buyer are sometimes referred to collectively herein as the “Parties” and individually
as a “Party”.

                                          RECITALS

        WHEREAS, the Selling Entities are engaged in the Business;

        WHEREAS, on November 12, 2019 (the “Petition Date”), the Selling Entities commenced
voluntary cases (the “Bankruptcy Cases”) under Chapter 11 of the Bankruptcy Code in the United
States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”);

       WHEREAS, the Selling Entities desire to sell to Buyer all of the Assets, and Buyer desires
to purchase from the Selling Entities all of the Assets and assume all of the Assumed Liabilities,
upon the terms and conditions hereinafter set forth;

       WHEREAS, the Parties intend to effectuate the transactions contemplated by this
Agreement through a sale of the Assets pursuant to Sections 105, 363 and 365 of the Bankruptcy
Code and Rules 4001, 6004, 6006 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy
Rules”); and

        WHEREAS, the Selling Entities’ ability, and Buyer’s willingness, to consummate the
transactions set forth in this Agreement is subject to, among other things, the entry of the Sale
Order by the Bankruptcy Court.

        NOW, THEREFORE, in consideration of the mutual promises contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged,
the Parties agree as follows:


                                         DEFINITIONS

      Section 1.01. Definitions. For purposes of this Agreement, the following terms have the
meanings specified or referenced below.

        “365 Contracts” means all of the Selling Entities’ respective executory Contracts and
unexpired Leases, in each case, within the meaning of Section 365 of the Bankruptcy Code
pertaining to the Assets or Assumed Liabilities. For the avoidance of doubt, none of the Hedge
Contracts are 365 Contracts.


                                                1
US-DOCS\111928635.24
       Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 9 of 97




        “Accounting Firm” has the meaning set forth in Section 3.04(b).

        “Accounting Principles” means GAAP applied consistently with the Balance Sheets;
provided, however, that in the event of a conflict between GAAP and consistency, GAAP shall
prevail.

        “Accounts Receivable” means any and all accounts, notes, trade and other receivables
owed to Seller or any of its Subsidiaries, together with all security or collateral therefor and any
interest or unpaid financing charges accrued thereon, including all Proceedings pertaining to the
collection of amounts that are payable, or that may become payable, to Seller or any of its
Subsidiaries with respect to products sold or services performed on or prior to the Closing Date.

       “Acquired Business” means the Business other than that portion of the Business
exclusively related to the Excluded Facilities.

        “Acquired Equity Interests” has the meaning set forth in Section 2.01(b)(vi).

        “Acquired Intellectual Property” means all Intellectual Property to the extent owned or
purported to be owned by Seller or any of its Subsidiaries and used or held for use in connection
with the operation of the Business but excluding, for the avoidance of doubt, the Excluded
Intellectual Property.

        “Acquired Inventory” has the meaning set forth in Section 2.01(b)(v).

        “Acquired Leased Real Property” has the meaning set forth in Section 2.01(b)(vii).

        “Acquired Owned Real Property” has the meaning set forth in Section 2.01(b)(vii).

        “Acquired Permits” has the meaning set forth in Section 2.01(b)(ix).

        “Acquired Prepayments” has the meaning set forth in Section 2.01(b)(xiv).

        “Acquired Real Property” has the meaning set forth in Section 2.01(b)(vii).

        “Acquired Records” has the meaning set forth in Section 2.01(b)(x).

        “Adjustment Escrow Account” has the meaning set forth in Section 4.02.

        “Adjustment Escrow Amount” means an amount in cash equal to $20 million.

       “Adjustment Escrow Funds” means the funds held in the Adjustment Escrow Account
from time to time.

        “Adjustment Time” means 12:01 am (prevailing Eastern Time) on the Closing Date.

       “Administrative Claim” means an allowed Claim arising under Sections 503(b),
507(a)(2), 507(b), or 1114(e)(2) of the Bankruptcy Code.



                                                 2
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 10 of 97




        “Affiliate” means, with respect to any Person, any other Person that directly or indirectly
(through one or more intermediaries) Controls, is Controlled by or is under common Control with
such specified Person; provided that none of the equity holders of Seller or creditors of the Selling
Entities (other than any equity holder of Seller or creditor who is a Subsidiary of any Selling
Entity), or any of the Specified Entities, will be considered an Affiliate of a Selling Entity for
purposes of this Agreement.

        “Agreement” has the meaning set forth in the introductory paragraph.

        “Agreement Effective Date” has the meaning set forth in the introductory paragraph.

        “Allocation” has the meaning set forth in Section 8.02(a).

        “Alternate Bidder” will mean the bidder with the next-highest or otherwise second-best
bid as determined in accordance with the Bidding Procedures.

        “Anti-Corruption Laws” has the meaning set forth in Section 5.21.

        “Antitrust Division” has the meaning set forth in Section 7.04.

        “Antitrust Laws” means, collectively, the HSR Act, the Sherman Act, the Clayton Act,
the Federal Trade Commission Act and any other federal or state or foreign statutes, rules,
regulations, orders, decrees, administrative or judicial doctrines or other Applicable Laws that are
designed to prohibit, restrict or regulate actions having the purpose or effect of monopolization or
restraint of trade.

        “Applicable Food Safety Laws” has the meaning set forth in Section 5.10.

        “Applicable Law” means, with respect to any Person, any transnational, domestic or
foreign federal, state, provincial, municipal or local law (statutory, common or otherwise),
constitution, treaty, convention, ordinance, code, rule, regulation, Order, injunction, judgment,
decree, ruling or other similar requirement enacted, adopted, promulgated, enforced or applied by
a Governmental Authority that is binding upon or applicable to such Person or its properties, as
amended unless expressly specified otherwise.

        “Assets” has the meaning set forth in Section 2.01(b).

        “Assigned Contracts” has the meaning set forth in Section 2.01(b)(viii).

        “Assignment” means the Assignment, Bill of Sale, Deed, and Conveyance with respect to
all Assets, in the form attached hereto as Exhibit A.

       “Assumed Indebtedness” means all obligations under leases that are Assigned Contracts
and that are required to be capitalized in accordance with GAAP.

        “Assumed Liabilities” has the meaning set forth in Section 2.03.

        “Assumed Plan Liabilities” has the meaning set forth in Section 2.03(e).


                                                 3
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 11 of 97




        “Auction” has the meaning set forth in the Bidding Procedures.

        “Available Insurance Policy” has the meaning set forth in Section 8.09.

        “Avoidance Actions” has the meaning set forth in Section 2.01(b)(xxi).

        “Balance Sheet” has the meaning set forth in Section 5.04.

        “Balance Sheet Date” has the meaning set forth in Section 5.04.

        “Bankruptcy Cases” has the meaning set forth in the recitals.

        “Bankruptcy Code” means Title 11 of the United States Code, Sections 101 et seq.

        “Bankruptcy Court” has the meaning set forth in the recitals.

        “Bankruptcy Rules” has the meaning set forth in the recitals.

        “Base Purchase Price” has the meaning set forth in Section 3.01(a).

       “Berkeley Facility” means that certain Berkeley Farms, Inc., facility located in Hayward,
California and all of the Excluded Assets related thereto or associated therewith.

        “Bidding Procedures” means the procedures employed with respect to the proposed sale
of the Assets and the assumption of the Assumed Liabilities, which shall be in form and substance
reasonably acceptable to Buyer.

       “Bidding Procedures Order” means the Order of the Bankruptcy Court approving the
Bidding Procedures, the Break-Up Fee and the Expense Reimbursement, which shall be in form
and substance reasonably acceptable to Buyer.

       “Break-Up Fee” means a fee payable as set forth in this Agreement in an amount equal to
$15 million, which upon entry of the Bidding Procedures Order, will constitute an administrative
expense of the Selling Entities, on a joint and several basis, in the Bankruptcy Cases under section
364(c)(1) of the Bankruptcy Code.

         “Business” means the business of manufacturing, marketing, distributing and selling
certain branded and private label dairy and dairy case products, milk and cream commodities and
certain non-dairy products, including fluid milk, ice cream, novelties, frozen cakes and cups, other
frozen products, cultured dairy products, creams and creamers, ice cream mix, purchased for resale
products and other dairy products, and certain plant-based beverages, iced coffees, juices, teas and
bottled water products, in each case, to retailers, distributors, food service outlets, educational
institutions, food processors and Governmental Authorities, as conducted by Seller or any of its
Subsidiaries, including the ownership and operation of the Assets; provided, however, that the
Business does not include the Uncle Matt’s Business or the Good Karma Business.




                                                 4
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 12 of 97




       “Business Day” means any day, other than Saturday or Sunday, on which commercial
banks are open for commercial business with the public in New York City, New York and Dallas,
Texas.

        “Business IT Assets” has the meaning set forth in Section 5.12(h).

        “Buyer” has the meaning set forth in the introductory paragraph.

        “Buyer Cure Costs” has the meaning set forth in Section 8.12.

        “Buyer Deferred Claims” has the meaning set forth in Section 3.05.

        “Buyer Indemnified Parties” has the meaning set forth in Section 13.01.

       “Buyer Out-License Agreement” means that Non-Exclusive License Agreement,
substantially in the form of Exhibit H hereto, to be entered into between Buyer and Seller at the
Closing.

       “Buyer Released Party” or “Buyer Released Parties” has the meaning set forth in
Section 14.17(b).

        “Buyer Releasors” has the meaning set forth in Section 14.17(a).

        “Cash Purchase Price” has the meaning set forth in Section 3.01(a).

       “Casualty Loss” means any loss, damage or destruction of the Assets that occurs for any
reason, including any act of God, fire, explosion, collision, earthquake, windstorm, flood,
hurricane, tropical storm, terrorism, or other casualty or condemnation taking under the right of
eminent domain, but excluding any loss, damage, or destruction as a result of depreciation or
ordinary wear and tear.

        “Causes of Action” has the meaning set forth in Section 14.17(a).

        “Claim” has the meaning set forth in Section 101(5) of the Bankruptcy Code.

      “Clean Team Agreement” means that certain Clean Team Agreement dated as of
October 31, 2019, by and between Dean Foods Company and Dairy Farmers of America, Inc.

        “Closing” has the meaning set forth in Section 4.01.

        “Closing Assumed Indebtedness” has the meaning set forth in Section 3.04(a).

        “Closing Date” has the meaning set forth in Section 4.01.

       “Closing Payment Amount” means an amount equal to (i) the Estimated Cash Purchase
price minus (ii) the Customer Deductions Escrow Amount minus (iii) the Adjustment Escrow
Amount.

        “Closing Statement” has the meaning set forth in Section 3.04(a).

                                                5
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 13 of 97




        “Closing Working Capital” has the meaning set forth in Section 3.04(a).

        “Code” means the United States Internal Revenue Code of 1986.

       “Collective Bargaining Agreement” means any written agreement between any Selling
Entity with a union representing any Company Employees that governs the terms and conditions
of employment, whether or not such agreement is expired by its terms.

       “Company Employees” means the employees of a Selling Entity and those independent
contractors set forth on Schedule 1.01(a).

        “Compliant” means, with respect to the Required Information and Marketing Material,
that such Required Information and Marketing Material does not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make such Required
Information or Marketing Material not misleading in light of the circumstances in which made.

        “Confidentiality Agreement” has the meaning set forth in Section 7.01(b).

       “Contract” means any agreement, contract, lease, deed, license, instrument, commitment,
undertaking or obligation (in each case, whether written or oral) that is legally binding, including
the Leases.

       “Control” or “Controlled” means the ability (directly or indirectly through one or more
intermediaries) to direct or cause the direction of the management or affairs of a Person, whether
through the ownership of voting interests, by Contract or otherwise.

       “Cooperation Agreement” means the Cooperation Agreement, in substantially the form
of Exhibit J, to be entered into between Buyer and Seller at Closing.

        “Copyrights” means any copyright, any copyrightable work, any work of authorship, any
moral rights related to any of the foregoing, any registration or recording of any copyright,
copyrightable work or work of authorship, and any application in connection therewith, including
any such registration, recording, or application in the United States Copyright Office or in any
similar office or agency of the United States, any State thereof, or any other jurisdiction, and any
renewal of any of the foregoing.

        “Cure Costs” means all monetary Liabilities, including pre-petition monetary Liabilities,
of the Selling Entities that must be paid or otherwise satisfied to cure all of the Selling Entities’
monetary and other defaults under the Assigned Contracts pursuant to Section 365 of the
Bankruptcy Code at the time of the assumption thereof and assignment of the Assigned Contracts
to Buyer as provided hereunder as such amounts are determined by the Bankruptcy Court or
approved pursuant to the assignment and assumption procedures provided for in the Bidding
Procedures Order.

       “Current Assets” means, the Acquired Inventory and the Acquired Prepayments, to the
extent historically included in the current assets of the Selling Entities prior to the date of this
Agreement as reflected in Seller’s Balance Sheet and, in each case, outstanding as of the
Adjustment Time. For purposes of determining the amount of the Current Assets (a) Acquired

                                                 6
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 14 of 97




Inventory shall be valued at the lower of cost or market on a first-in-first-out basis, net of required
inventory reserves and (b) Acquired Inventory that is of a category that historically has not been
reflected on Seller’s Balance Sheet shall be assigned no value.

        “Current Liabilities” means the following Liabilities of Seller or its Subsidiaries to the
extent exclusively related to the Acquired Business: (a) the accrued but unpaid portion of the
payroll liability with respect to Transferred Employees for pay periods beginning before the
Closing but ending after the Closing, (b) accrued but unpaid bonuses and incentives under the STI
Plan with respect to Transferred Employees, (c) accrued but unpaid utility liabilities, (d) accrued
but unpaid real estate and personal property Taxes, (e) any amounts payable by check or wire
transfer to customers under rebate programs, and (f) accrued but unused PTO liabilities with
respect to Transferred Employees to the extent not required by Applicable Law to be paid by a
Selling Entity to the Transferred Employees upon termination of employment as a result of or in
connection with Closing, in each case, outstanding as of the Adjustment Time.

        “Current Representation” has the meaning set forth in Section 14.15.

       “Customer Deductions” means all deductions and offsets against customer accounts
receivables for discounts, returns, spoils, damages, shortages, short pays and promotions arising
from sales to customers prior to the Closing Date.

        “Customer Deductions Claim” has the meaning set forth in Section 13.01.

        “Customer Deductions Escrow Account” has the meaning set forth in Section 4.02.

        “Customer Deductions Escrow Amount” means an amount in cash equal to $35,000,000.

      “Customer Deductions Escrow Funds” means the funds held in the Customer Deductions
Escrow Account from time to time.

        “Damage or Destruction Loss” has the meaning set forth in Section 7.08.

        “Damages” means all damages, losses, costs, Taxes, payments, royalties and expenses that
are incurred or suffered, that are reasonably likely to be incurred or suffered, or that are claimed
by a third party to be incurred or suffered by a party with respect to or relating to an event,
circumstance or state of facts. Damages shall specifically include court costs and the reasonable
fees and expenses of legal counsel arising out of or relating to any direct or third-party claims,
demands, actions, causes of action, suits, litigations, arbitrations or Liabilities.

       “Data” means customer lists, correspondence, and other data relating to customers of the
Acquired Business and all other reports, information and documentation collected or maintained
by any Selling Entity regarding the visitors to websites owned or controlled such Selling Entity.

        “Data Protection Laws” means the data protection and privacy laws of each jurisdiction
where any Selling Entity is established and those of each jurisdiction where any Personal
Information is collected, transmitted, secured, stored, shared or otherwise processed by or on
behalf a Selling Entity, including, without limitation the General Data Protection Regulation (EU
2016/679) (GDPR), the e-Privacy Directive (Directive 2002/58/EC) and the e-Privacy Regulation

                                                  7
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 15 of 97




(Regulation 2017/003) (once it takes effect), the California Consumer Privacy Act, Section 5 of
the (U.S.) Federal Trade Commission Act and any and all laws and regulations governing privacy,
cybercrime, use of electronic data, or unfair or deceptive trade practices.

        “Davis Polk” has the meaning set forth in Section 14.15.

        “Deal Communications” has the meaning set forth in Section 14.15(b).

       “Debt Financing” means the credit facilities, issuance of debt securities or other debt
financing that may be obtained or consummated by Buyer for the purposes of financing all or any
portion of the transactions contemplated hereby.

       “Debt Financing Source” means, in its capacity as such, any lender or similar debt
financing source with respect to the Debt Financing and their respective Affiliates, and such
lender’s or other debt financing source’s (and their respective Affiliates’) equityholders, members,
employees, officers, directors, attorneys, agents or advisors.

        “Deferred Claims” has the meaning set forth in Section 3.05.

        “Deposit Amount” has the meaning set forth in Section 3.02.

        “Designated Person” has the meaning set forth in Section 14.15.

        “Desired 365 Contracts” has the meaning set forth in Section 2.05(a).

      “Digester JV” means the Selling Entities’ collective equity interests in DF-AP, LLC, a
Delaware limited liability company, and DF-AP #1, LLC, a Delaware limited liability company.

       “DIP Actual Operating Cash Receipts” means Actual Operating Cash Receipts (as
defined in the DIP Credit Agreement).

       “DIP Actual Operating Disbursements Amount”                     means    Actual   Operating
Disbursements Amount (as defined in the DIP Credit Agreement).

        “DIP Agent” has the meaning ascribed to such term in the DIP Order.

      “DIP Budget” means the “Agreed Budget” as such term is defined in the DIP Credit
Agreement.

       “DIP Budgeted Operating Cash Receipts” means Budgeted Operating Cash Receipts (as
defined in the DIP Credit Agreement).

       “DIP Budgeted Operating Disbursements Amount” means Budgeted Operating
Disbursements Amount (as defined in the DIP Credit Agreement).

        “DIP Credit Agreement” has the meaning ascribed to such term in the DIP Order, as in
effect as of the Agreement Effective Date.



                                                 8
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 16 of 97




      “DIP Cumulative Period” means Cumulative Period (as defined in the DIP Credit
Agreement).

       “DIP Order” means the Final Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364,
503, 506, 507, and 552 and Rules 2002, 4001, 6003, 6004, and 9014 of the Federal Rules of
Bankruptcy Procedure (I) Authorizing the Debtors to (A) Obtain Senior Secured Superpriority
Post-Petition Financing, and (B) Use Cash Collateral, (II) Granting Liens and Superpriority
Administrative Expense Claims, (III) Providing Adequate Protection to Prepetition Secured
Parties, and (IV) Granting Related Relief Docket No. 608 entered by the Bankruptcy Court on
December 23, 2019.

      “DIP Variance Report” has the meaning ascribed to such term in the DIP Credit
Agreement.

         “Encumbrance” means any lien, encumbrance, pledge, mortgage, deed of trust, security
interest, charge, interests, debentures, Claims, licenses, assignments by way of security or
otherwise, security interests, conditional sales contracts or other title retention agreements, rights
of first refusal or similar interests or instruments charging, or creating a security interest in the
Assets or any part thereof or interest therein, and any agreements, leases, licenses, occupancy
agreements, options, easements, rights of way, restrictions, executions or other encumbrances
(including notices or other registrations in respect of any of the foregoing) affecting any right or
title to the Assets or any part thereof or interest therein, in each case of any type, nature or kind
whatsoever (whether known or unknown, secured or unsecured or in the nature of setoff or
recoupment, choate or inchoate, filed or unfiled, scheduled or unscheduled, noticed or unnoticed,
recorded or unrecorded, perfected or unperfected, allowed or disallowed, contingent or non-
contingent, liquidated or unliquidated, matured or unmatured, material or nonmaterial, disputed or
undisputed, whether arising prior to or subsequent to the commencement of the Bankruptcy Cases,
and whether imposed by agreement, understanding, Applicable Law, equity, or otherwise,
including claims otherwise arising under doctrines of successor liability).

        “Environmental, Health and Safety Laws” means any and all Applicable Laws
concerning worker and occupational health and safety, pollution or relating to the protection of
human health and safety (with respect to exposure to Hazardous Substances), the environment or
natural resources, or to the use, generation, management, handling, disposal, transportation or
Release of, or exposure to, Hazardous Substances.

        “ERISA” means the Employee Retirement Income Security Act of 1974.

       “ERISA Affiliate” means any entity, trade or business (whether or not incorporated) that,
together with any other entity, trade or business, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

        “Escrow Agent” means UMB, n.a.

       “Escrow Agreement” means that certain escrow agreement, dated as of the date hereof,
by and among Seller, Buyer and the Escrow Agent.

        “Estimated Assumed Indebtedness” has the meaning set forth in Section 3.03.

                                                  9
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 17 of 97




        “Estimated Cash Purchase Price” has the meaning set forth in Section 3.03.

        “Estimated Closing Statement” has the meaning set forth in Section 3.03.

        “Estimated Working Capital” has the meaning set forth in Section 3.03.

        “Exchange Act” has the meaning set forth in Section 5.05(a).

        “Excluded Assets” has the meaning set forth in Section 2.02.

        “Excluded Business IT Assets” has the meaning set forth in Section 2.02(o).

       “Excluded Contracts” means all Contracts of Seller or any of its Subsidiaries other than
the Assigned Contracts, including, for the avoidance of doubt, the Excluded Hedge Contracts.

        “Excluded Facilities” means the plants, offices, and manufacturing, processing,
distribution, storage, warehousing and other facilities identified on Schedule 2.02(i).

      “Excluded Hedge Contracts” means those certain Hedge Contracts identified on
Schedule 2.02(g).

      “Excluded Intellectual Property” means that certain Intellectual Property identified on
Schedule 2.02(h).

        “Excluded Inventory” has the meaning set forth in Section 2.02(m).

        “Excluded Liabilities” has the meaning set forth in Section 2.04.

        “Excluded Prepayments” has the meaning set forth in Section 2.02(c).

        “Excluded Real Property Interests” has the meaning set forth in Section 2.02(n).

        “Excluded Records” means (a) the general corporate files and records of each Selling
Entity related to such entity’s organization and existence, (b) each Selling Entity’s respective
federal, state, local or non-U.S. income, franchise or margin tax files and records, (c) employee
files (other than files of Transferred Employees that are permitted to be transferred pursuant to
Applicable Law), (d) records relating to the sale of the Assets, including competing bids, (e)
proprietary data (including any engineering studies and forecasts and economic studies) to the
extent relating exclusively to Excluded Assets, (f) information and data that is subject to Third
Party contractual restrictions on assignment or disclosure to the extent relating exclusively to
Excluded Assets, (g) copies of records stored for archival and/or back up purposes to the extent
relating exclusively to Excluded Assets or Excluded Liabilities, and (h) any other files or records
to the extent relating exclusively to any Excluded Assets or Excluded Liabilities.

       “Expense Reimbursement” means an amount equal to the reasonable, documented, out-
of-pocket costs and expenses of Buyer (including the reasonable, documented expenses of outside
counsel, investment bankers, accountants and other outside advisors, which shall be based on
summary invoices, redacted to preserve privileged or confidential information) in connection with


                                                10
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 18 of 97




or related to negotiating and documenting this Agreement, the Transaction Documents and the
other documents necessary to effect the transactions and agreements contemplated hereby and
thereby, and evaluating, analyzing, and investigating the Selling Entities and the Assets, up to a
maximum aggregate amount equal to $8 million, which amount, upon entry of the Bidding
Procedures Order, will constitute an administrative expense of the Selling Entities, on a joint and
several basis, in the Bankruptcy Cases under section 364(c)(1) of the Bankruptcy Code.

        “Facilities” has the meaning set forth in Section 2.01(b)(i).

        “FDA” means the United States Food and Drug Administration and any successor agency
thereto.

       “FDC Act” means the United States Federal Food, Drug, and Cosmetic Act (21 U.S.C.
§ 301 et seq.).

        “Final Cash Purchase Price” has the meaning set forth in Section 3.04(a)(i).

        “Final Closing Statement” has the meaning set forth in Section 3.04(a)(i).

        “Final Exhibits and Schedules” has the meaning set forth in Section 14.18.

        “Final Order” means a judgment or Order of the Bankruptcy Court (or any other court of
competent jurisdiction) entered by the clerk of the Bankruptcy Court (or such other court) on the
docket in the Bankruptcy Cases (or the docket of such other court), which is in full force and effect,
which has not been modified, amended, reversed, vacated or stayed and as to which (a) the time
to appeal, petition for certiorari, or move for a new trial, stay, reargument or rehearing has expired
and as to which no appeal, petition for certiorari or motion for new trial, stay, reargument or
rehearing is then pending or (b) if an appeal, writ of certiorari new trial, reargument or rehearing
thereof has been sought, such order or judgment of the Bankruptcy Court or other court of
competent jurisdiction has been affirmed by the highest court to which such order was appealed,
or certiorari has been denied, or a new trial, stay, reargument or rehearing has been denied or
resulted in no modification of such order, and the time to take any further appeal, petition for
certiorari or move for a new trial, reargument or rehearing has expired, as a result of which such
order has become final in accordance with Rule 8002 of the Federal Rules of Bankruptcy
Procedure; provided that the possibility that a motion under Rule 60 of the Federal Rules of Civil
Procedure, or any analogous rule under the Bankruptcy Rules, may be filed relating to such order,
will not cause such order not to be a Final Order as long as such motion has not been filed.

        “Financing Deliverables” means the following documents to be delivered in connection
with the Debt Financing: (a) customary perfection certificates related to the Assets; (b) corporate
organizational documents for the entities included in the Acquired Equity Interests; (c)
documentation and other information reasonably requested by the Buyer to evidence compliance
with Applicable Laws including (i) as may be required by bank regulatory authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations (including
PATRIOT Act) and (ii) OFAC, FCPA and the Investment Company Act; (d) agreements,
documents or certificates that facilitate the creation, perfection or enforcement of liens on the
Assets securing the Debt Financing (including original copies of all certificated securities (with
transfer powers executed in blank)) as are requested by the Buyer or otherwise required to be

                                                 11
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 19 of 97




delivered hereunder (including documents customarily provided to or requested by financing
sources in connection with a real estate financing, including in connection with the provision of
customary title insurance and mortgages, or receivables facilities); and (e) such information with
respect to the Assets and Assumed Liabilities as is required for the completion or delivery of
schedules and opinions in connection with the Debt Financing.

        “First Extended Outside Date” has the meaning set forth in Section 12.01(b)(ii).

       “Food and Beverage Products” means all food and beverage products of all types
(whether branded or private label, finished food or beverages, works in process, or food or
beverage ingredients) manufactured, processed labeled, held, packed, or packaged by, or for, the
Business.

        “Franklin Plastics” means Franklin Holdings, Inc. and its Subsidiaries.

        “FTC” has the meaning set forth in Section 7.04.

        “GAAP” means generally accepted accounting principles in the United States.

        “Good Karma” means Good Karma Foods, Inc., a Delaware corporation.

        “Good Karma Business” means the business of manufacturing, marketing, distributing
and selling flax-based beverages and yogurt products under the Good Karma® brand conducted
by the Selling Entities.

       “Governmental Authority” means any court or tribunal in any jurisdiction (domestic or
foreign) or any federal, tribal, state, parish, county, municipal or other governmental or quasi-
governmental, administrative or regulatory body, agency, authority, department, board,
commission, bureau, official or other authority or instrumentality.

       “Governmental Authorization” means any approval, consent, license, Permit, waiver
permission, clearance, designation, qualification or other authorization issued, granted, given or
otherwise made available by or under the authority of any Governmental Authority or pursuant to
Applicable Law.

        “Hazardous Substance” means any pollutants, contaminants, NORM and other
radioactive materials, chemicals, petroleum, petroleum products, or hydrocarbons, asbestos or any
asbestos-containing material, per- and polyfluoroalkyl substances, polychlorinated biphenyls or
industrial, toxic or hazardous substances and any “contaminant,” “pollutant”, “hazardous waste,”
“hazardous material”, “hazardous substance”, “extremely hazardous substance” or “toxic
substance” or words of similar import under any Applicable Law relating to the environment or
human health and safety.

       “Hedge Contracts” means any Contract to which a Selling Entity is a party with respect
to any swap, forward, future or derivative transaction or option or similar agreement, whether
exchange traded, “over the counter,” or otherwise, involving, or settled by reference to, one or
more rates, currencies, commodities, equity or debt instruments or securities, or economic,


                                               12
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 20 of 97




financial or pricing indices or measures of economic, financial or pricing risk or value or any
similar transaction or any combination of these transactions.

        “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

        “Insurance Policies” has the meaning set forth in Section 5.18.

        “Intellectual Property” means any Copyright, Patent, Trademark, trade secret, know-
how, software, rights in data and databases, inventions (whether patentable or not), or any other
similar type of proprietary right or intellectual property right.

        “IP Assignments” means (a) the Assignment of Trademarks with respect to the assignment
of any Acquired Intellectual Property that constitutes Trademarks in the form attached hereto as
Exhibit B-1, (b) the Assignment of Patents with respect to the assignment of any Acquired
Intellectual Property that constitutes Patents that are Assets in the form attached hereto as Exhibit
B-2, and (c) the Assignment of Copyrights with respect to the assignment of any Acquired
Intellectual Property that constitutes Copyrights that are Assets in the form attached hereto as
Exhibit B-3.

        “Knowledge” means, with respect to any matter in question, (a) in the case of each Selling
Entity, the knowledge of any of the individuals listed on Schedule 1.01(b) with respect to such
matter, and (b) in the case of Buyer, the knowledge of any of the individuals listed on Schedule
1.01(c) with respect to such matter.

        “Leased Real Property” has the meaning set forth in Section 5.14(b).

        “Leases” has the meaning set forth in Section 5.14(b).

        “Liability” means any and all Claims, debts, indebtedness, liens, losses, damages, adverse
claims, liabilities, fines, penalties, duties, responsibilities, obligations and expenses (including
reasonable attorneys’ fees and reasonable costs of investigation and defense) of any kind,
character, or description, whether known or unknown, direct or indirect, fixed, absolute or
contingent, matured or unmatured, accrued or unaccrued, asserted or unasserted, ascertained or
ascertainable, disputed or undisputed, liquidated or unliquidated, secured or unsecured, joint or
several, vested or unvested, executory, determined, determinable, in contract, tort, strict liability,
or otherwise, or otherwise due or to become due.

        “Licensed Intellectual Property” has the meaning set forth in Section 5.12(b).

        “Major Customer” has the meaning set forth in Section 5.20(a).

        “Major Supplier” has the meaning set forth in Section 5.20(b).

       “Malicious Code” means any “back door,” “drop dead device,” “time bomb,” “Trojan
horse,” “virus,” “worm,” “spyware,” “vulnerability” or “adware” (as such terms are commonly
understood in the software industry) or any other code designed or intended to have, or capable of
performing or facilitating, any of the following functions: (a) disrupting, disabling, harming, or
otherwise impeding in any manner the operation of, or providing unauthorized access to, a

                                                 13
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 21 of 97




computer system or network or other device on which such code is stored or installed; or
(b) compromising the privacy or data security of a user or damaging or destroying any data or file
without the user’s consent.

        “Marketing Efforts” means the activity undertaken (or proposed to be undertaken) in
connection with a customary syndication or other marketing of the Debt Financing, including (a)
the direct participation by senior management team of the Selling Entities and Acquired Business
in the preparation of the Marketing Material related to the Assets and Assumed Liabilities and due
diligence related thereto and (b) the delivery of customary authorization letters, confirmations and
undertakings in connection with the Marketing Material related to the Assets and Assumed
Liabilities (including with respect to presence or absence of material non-public information and
accuracy of the information contained therein).

        “Marketing Material” means customary bank books (including a customary “public” and
“private side” version), information or offering memoranda, rating agency presentations and other
information packages regarding the business, operations and financial condition and prospects of
the Assets and Assumed Liabilities, including all information relating to the transactions
contemplated hereunder.

       “Marketing Period” shall mean the first period of twenty (20) consecutive Business Days
throughout and at the end of which:

       (a)    Buyer and the Debt Financing Sources shall have had access to the Required
Information that is Compliant;

       (b)     the conditions set forth in Article 9 and Article 10 shall be satisfied (other than
conditions that by their nature will not be satisfied until the Closing); and

       (c)    nothing shall have occurred and no condition shall exist that would cause any of
such conditions to fail to be satisfied assuming the Closing were to be scheduled for any time
during such twenty (20) consecutive Business Day period;

provided that (i) such period shall not commence prior to the twentieth (20th) Business Day after
the date of this Agreement, (ii) July 3, 2020, November 25, 2020 and November 27, 2020 shall
not be considered Business Days for purposes of the Marketing Period, (iii) if such twenty (20)
Business Day period has not ended prior to (x) August 14, 2020, then it will not commence until
September 2, 2020 and (y) December 18, 2020, then it will not commence until January 4, 2021
and (iv) the Marketing Period shall end on any earlier date that is the date on which the Debt
Financing is consummated.

        “Master Assignment” means the Master Assignment, Bill of Sale, Deed, and Conveyance
in the form attached hereto as Exhibit E.

       “Material Adverse Effect” means any event, condition, circumstance, development, or
change or effect that, individually or in the aggregate with all other events, changes, conditions,
circumstances, developments and effects, (a) has had or could reasonably be expected to have a
material adverse effect on the value, operation, or condition (financial or otherwise) of the
Acquired Business, the Assets or the Assumed Liabilities, considered as a whole or (b) has or

                                                14
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 22 of 97




could reasonably be expected to prevent or materially impair the ability of any Selling Entity to
consummate the transactions contemplated hereby; provided that, no effect arising from any of the
following will be taken into account in determining whether there has been or would reasonably
be expected to be a Material Adverse Effect under the foregoing clause (a): (i) any change in the
United States or foreign economies, financial markets, credit markets, commodity markets or
political conditions; (ii) any change arising in connection with hostilities, act of war, civil unrest,
cyber-attack, sabotage or terrorism or military actions or any escalation or worsening of any such
hostilities, acts of war, civil unrest, cyber-attack, sabotage or terrorism or military action; (iii) any
act of God, hurricane, flood, tornado, fire, explosion, weather event, earthquake, landslide, other
natural disaster, epidemic, plague, pandemic, other outbreak of illness or public health event
(whether human or animal) and any other force majeure events; (iv) any change or proposed
change in Applicable Law or accounting rules (or the interpretation or enforcement thereof) after
the date hereof; (v) any action taken or proposed to be taken by Buyer or any of its Affiliates; (vi)
any effect resulting from the public announcement of this Agreement or the identity of Buyer or
any facts or circumstances relating to Buyer, and (vii) any action taken (or omitted to be taken) at
the request or with the consent of Buyer or any of its Affiliates; provided, however, that, in the
case of clauses (i), (ii), (iii), and (iv), such effects shall be taken into account in determining
whether a Material Adverse Effect has occurred to the extent that any such effects have a
disproportionate adverse effect on the Acquired Business, the Assets or the Assumed Liabilities as
compared to other similarly situated businesses.

        “Material Contracts” has the meaning set forth in Section 5.10.

       “Mexico Subsidiaries” means each of Tenedora Dean Foods Internacional, S.A. de C.V.,
a corporation duly incorporated under the laws of Mexico, and Importadora y Distribuidora Dean
Foods, S.A. de C.V., a corporation duly incorporated under the laws of Mexico.

     “Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) of
ERISA in which any Selling Entity has an interest.

        “Necessary Consent” has the meaning set forth in Section 2.06.

       “Net Working Capital” means an amount (which may be a negative number) equal to the
Current Assets less the Current Liabilities, determined in accordance with the Accounting
Principles; provided that “Net Working Capital” shall not include any Tax assets or Tax Liabilities.
A sample calculation of the Net Working Capital prepared on a basis consistent with the
Accounting Principles is attached hereto as Annex I.

        “Notice of Acceptance” has the meaning set forth in Section 3.04(a)(i).

        “Notice of Disagreement” has the meaning set forth in Section 3.04(a)(ii).

        “OPEB” means other post-employment health and welfare benefits.

        “Order” means any award, writ, injunction, judgment, stay, temporary restraining order,
order, decree or other restraint entered, issued, made or rendered by any Governmental Authority.



                                                   15
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 23 of 97




      “Organic Valley JV” means Organic Valley Fresh, LLC, a Delaware limited liability
company.

        “Outside Date” has the meaning set forth in Section 12.01(b)(ii).

        “Owned Real Property” has the meaning set forth in Section 5.14(a).

        “Participating Claimant Deferred Claims” has the meaning set forth in Section 3.05.

       “Participating Claimant Compromised Claims” has the meaning set forth in
Section 3.05.

        “Participating Claimants” has the meaning set forth in Section 3.05.

        “Party” and “Parties” each have the meaning set forth in the introductory paragraph.

        “Party Affiliate” has the meaning set forth in Section 14.12.

        “Patents” means any letters patent, applications for letters patent, statutory invention
registrations, registered designs, and similar or equivalent rights in inventions and designs, and
any reissues, divisionals, continuations, continuations-in-part, reissues, re-examinations, renewals,
provisional, and extensions thereof, including any patents or patent applications in the United
States Patent and Trademark Office, the World Intellectual Property Organization, or any similar
office or agency in any other jurisdiction.

        “Pension Plan” means any Seller Benefit Plan (other than any Multiemployer Plan) that is
subject to Title IV of ERISA.

        “Permits” means any approvals, authorizations, consents, licenses, permits, registrations
or certificates of any Governmental Authority.

        “Permitted Encumbrances” means any of the following:

       (a)    any rights, obligations, or duties reserved to or vested in any municipality or other
Governmental Authority to: (i) control or regulate any Asset in any manner, including all
Applicable Laws, (ii) purchase, condemn, expropriate, or recapture any Asset, (iii) consent to a
purchase of any Asset, including the Necessary Consents, or (iv) use any Asset in any manner;

        (b)      easements, rights-of-way, servitudes, Permits, surface leases, sub-surface leases,
grazing rights, logging rights, ponds, lakes, waterways, canals, ditches, reservoirs, equipment,
pipelines, utility lines, railways, streets, roads, structures and similar rights on, over or in respect
of any of the Assets which, in each case, do not (or could not reasonably be expected to) materially
impair the ownership, operation, use or value of the impacted Asset(s) as currently owned,
operated and used;

        (c)    immaterial defects or irregularities of title (i) as to which the relevant statute(s) of
limitations or prescription would bar any attack or claim against any Selling Entity’s title,



                                                  16
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 24 of 97




(ii) arising out of lack of corporate authorization or a variation in corporate name, or (iii) consisting
of the failure to recite marital status or omissions of heirship proceedings in documents;

        (d)      statutory liens or other Encumbrances for Taxes not yet due and payable;

       (e)     immaterial materialman’s, mechanic’s, repairman’s, employee’s, contractor’s,
operator’s and other similar Encumbrances arising in the ordinary course of business;

       (f)    any immaterial undetermined or inchoate liens or charges constituting or securing
the payment of expenses that were incurred incidental to the operation or use of such Asset;

      (g)     Encumbrances arising by, through or under Buyer’s financing for the transactions
contemplated hereby, if any; and

        (h)      non-exclusive licenses of Intellectual Property granted in the ordinary course.

        “Person” means any individual, corporation (including any non-profit corporation),
partnership, limited liability company, joint venture, estate, trust, association, organization or other
entity or Governmental Authority.

        “Personal Information” means any information relating to an identified or identifiable
natural person; an “identifiable person” is one who can be identified, directly or indirectly, in
particular by reference to an identification number or to one or more factors specific to his or her
physical, physiological, mental, economic, cultural or social identity, including, unique device or
browser identifiers, names, addresses, telephone numbers, email addresses, social security
numbers, or account information.

        “Petition Date” has the meaning ascribed to such term in the recitals.

       “Post-Closing Covenant” means any covenant to the extent required to be performed by
any Selling Entity or by Buyer, as applicable, under this Agreement following the Closing.

        “Post-Closing Tax Period” means any Tax period beginning after the Closing Date and
that portion of a Straddle Period beginning after the Closing Date.

        “Pre-Closing D&O Claims” has the meaning set forth in Section 2.01(b)(xi).

       “Pre-Closing Tax Period” means any Tax period ending on or before the Closing Date
and that portion of any Straddle Period ending on the Closing Date.

        “Privacy Policies” has the meaning set forth in Section 5.12(i).

        “Pro Rata Participant Share” means a fraction (a) the numerator of which is the
aggregate amount of (i) Participating Claimant Deferred Claims and (ii) Participating Claimant
Compromised Claims and (b) the denominator of which is the aggregate amount of Administrative
Claims of the suppliers and vendors (other than Buyer) to any of the Selling Entities prior to giving
effect to agreement to defer or compromise payment of any Administrative Claims pursuant to
Section 3.05.


                                                   17
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 25 of 97




        “Proceeding” means any Claim, action, arbitration, audit, appeal, petition, inquiry,
investigation, complaint, hearing, litigation, suit, or other dispute (whether civil, criminal or
administrative) commenced, brought, conducted, or heard by or before any Governmental
Authority or arbitrator.

       “Property Taxes” means all real property Taxes, personal property Taxes and similar ad
valorem Taxes.

        “Proposed Adjustment” has the meaning set forth in Section 3.04(a)(ii).

        “PTO” means paid vacation, paid sick-leave and other paid time off.

        “Purchase Price” has the meaning set forth in Section 3.01.

        “Real Property Interests” means all rights-of-way, surface leases, surface use
agreements, easements, real property interests, real rights, licenses, servitudes, Permits and
privileges, in each case, constituting real property or a real property interest, together with the
rights, tenements, appurtenant rights and privileges relating thereto (in each case, excluding
unexpired Leases that are 365 Contracts).

         “Records” means all original and physical and electronic copies of all books, databases,
files, records, data and plans, advertising and promotional materials, information, data and other
similar items in Seller’s or any of its Subsidiaries’ possession or control, whether in written or
electronic or any other format, including Data, customer and supplier lists, mailing lists, sales and
promotional literature, other sales related materials, communications and other documents subject
to attorney-client privilege or attorney work-product protection and, to the extent not prohibited
under Applicable Law, all files and data relate to the Transferred Employees (provided that, if such
records are transferrable with employee consent, Seller shall use commercially reasonable efforts
to obtain such consent from the applicable Transferred Employee prior to the Closing).

        “Registered Intellectual Property” has the meaning set forth in Section 5.12(a).

        “Related Party Agreement” means any Contract among any Selling Entity and any of its
Affiliates and applicable to the Assets.

        “Release” means any presence, release, spill, emission, leaking, pumping, pouring,
placing, injection, deposit, disposal, discharge, dispersal, dumping, emptying, migrating, escaping
or leaching into, onto, under or through the environment.

       “Representative” means, with respect to a particular Person, any director, officer,
member, manager, partner, employee, agent, consultant, advisor, investor, shareholder, contractor,
subcontractor or other equity holder or representative of such Person, including legal counsel,
accountants and financial advisors.

        “Required Information” means all information with respect to business, operations,
financial condition, and prospects of the Assets and Assumed Liabilities as may be reasonably
requested by Buyer or the Debt Financing Sources in connection with the preparation of the
Marketing Material, information reasonably requested in connection with the preparation of pro

                                                 18
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 26 of 97




forma financial presentations or calculations in connection with the Debt Financing (whether
pursuant to the documentation governing the Debt Financing or otherwise), and information as
may be required to be delivered to satisfy a condition precedent under the Debt Financing.

        “Restricted Name” means any Acquired Intellectual Property constituting a Trademark.

        “ROFR” has the meaning set forth in Section 8.11.

        “ROFR Assets” has the meaning set forth in Section 8.11.

        “ROFR Exercise Notice” has the meaning set forth in Section 8.11(a).

        “ROFR Exercise Notice Period” has the meaning set forth in Section 8.11(a).

        “ROFR Notice” has the meaning set forth in Section 8.11(a).

        “Sale Order” means an Order of the Bankruptcy Court, which Order shall be in form and
substance acceptable to Buyer and shall, among other things, (a) approve, pursuant to
Sections 105, 363 and 365 of the Bankruptcy Code, (i) the execution, delivery and performance
by the Selling Entities of this Agreement, (ii) the sale of the Assets to Buyer on the terms set forth
herein and free and clear of all Encumbrances and interests (other than included in the Assumed
Liabilities and Permitted Encumbrances), and (iii) the performance by the Selling Entities of their
respective obligations under this Agreement, (b) authorize and empower the Selling Entities to
assume and assign to Buyer the Desired 365 Contracts and (c) find that Buyer is a “good faith”
buyer within the meaning of Section 363(m) of the Bankruptcy Code and grant Buyer the
protections of Section 363(m) of the Bankruptcy Code, (d) find that Buyer is not a successor of
any of the Selling Entities, (e) enjoin all Persons holding Encumbrances, claims, and other
interests, including rights or claims based on any successor or transferee liability from asserting
them against Buyer, (f) find that this Agreement was negotiated, proposed and entered into without
collusion, in good faith and from arm’s length bargaining positions, (g) find that the Selling
Entities and Buyer have not engaged in any conduct that would cause or permit this Agreement to
be avoided under Section 363(n) of the Bankruptcy Code, (h) find that this Agreement and the
transactions contemplated hereby, are binding upon, and are not subject to rejection or avoidance
by, any chapter 7 or chapter 11 trustee of any Selling Entity, (i) find that fair and reasonably
equivalent value was received in connection with this Agreement, (j) authorize each of the Selling
Entities and Buyer to execute and file termination statements, instruments of satisfaction, releases
and similar documents with respect to all Encumbrances that any Person has with respect to the
assets transferred pursuant to this Agreement, (k) order that Buyer is receiving good and
marketable title to all Assets and (l) find that notice was properly given to all holders of any
Encumbrance or interest, and to all counterparties to Desired 365 Contracts.

        “Securities Act” has the meaning set forth in Section 5.05(a).

        “Seller” has the meaning set forth in the introductory paragraph.

        “Seller Benefit Plans” any (a) “employee benefit plan” as defined in Section 3(3) of the
ERISA (whether or not subject to ERISA), (b) employment, consulting, severance, termination
protection, change in control, transaction bonus, retention or similar plan, program, policy,

                                                 19
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 27 of 97




agreement or arrangement or (c) other plan, agreement, policy, program, or arrangement providing
for compensation, bonuses, profit-sharing, or other forms of incentive or deferred compensation,
PTO benefits, insurance, medical, dental, vision, prescription or fringe benefits, life insurance,
disability or post-employment or retirement benefits, in each case that is sponsored, maintained,
contributed to or required to be maintained or contributed to or entered into by any Selling Entity
for the benefit of any current or former employee or independent contractor of a Selling Entity.

        “Seller Credit Obligations” has the meaning set forth in Section 8.03(c).

       “Seller Out-License Agreement” means that Non-Exclusive License Agreement,
substantially in the form of Exhibit I hereto, to be entered into between Buyer and Seller at the
Closing.

        “Seller Related Party” means the Selling Entities and each of their respective
stockholders, partners, members, Affiliates, directors, officers, employees, controlling persons and
agents.

       “Seller Released Party” or “Seller Released Parties” has the meaning set forth in
Section 14.17(a).

       “Seller SEC Document” means, collectively, any form, report, statement, certification or
other document (including all exhibits, amendments and supplements thereto) filed or furnished
by any Selling Entity with the Securities and Exchange Commission since January 1, 2016.

        “Selling Entities” has the meaning set forth in the introductory paragraph.

        “Selling Entity Releasors” has the meaning set forth in Section 14.17(b).

        “Specified Entities” means each of the Digester JV, Good Karma, and Uncle Matt’s.

        “Specified Greeley Assets” means, notwithstanding anything herein to the contrary, the
buildings and structures that are part of or associated with the Meadow Gold Dairies, Inc., facility
located in Greeley, Colorado (the “Greeley Facility”), and any and all Real Property Interests
owned or held for use by Seller or any of its Subsidiaries or hereinafter acquired by Seller or any
such Subsidiary prior to Closing in connection with the use, ownership or operation of the Greeley
Facility, as historically used, owned or operated, or underlying or comprising part of such facility
and such other assets or equipment related to the Greeley Facility identified on Schedule
2.01(b)(xxiii).

        “Specified Percentage” means a percentage, to be reasonably determined by the Selling
Entities and uniformly applicable to all Participating Claimants.

        “STI Plan” means that certain proposed non-insider 2020 short term incentive plan of
Seller and certain of its Affiliates, as described in more detail in that certain Motion of Debtors for
Entry of an Order Authorizing Implementation of Non-Insider (I) Key Employee Retention Plan
and (II) 2020 Short Term Incentive Plan filed on the docket of the Bankruptcy Cases [Case No.
19-36313 (DRJ) (Bankr. S.D. Tex. Jan. 24, 2020)] [Docket No. 851].


                                                  20
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 28 of 97




       “Straddle Period” means any Tax period beginning before or on and ending after the
Closing Date.

        “Subsidiary” means any entity with respect to which a specified Person (or a Subsidiary
thereof) (a) has the power, through the ownership of securities or otherwise, to elect a majority of
the directors or similar managing body or (b) holds a majority of the equity interest; provided that
none of the Specified Entities will be considered a Subsidiary of any Selling Entity for purposes
of this Agreement. Notwithstanding the foregoing, for purposes of this Agreement, the Organic
Valley JV shall be deemed to be a Subsidiary of Seller.

       “Successful Bidder” means the bidder with the highest or otherwise best bid as determined
in accordance with the Bidding Procedures.

        “Superior Proposal” means any bona fide proposal or offer to or from a Person other than
Buyer or its Representatives with respect to (a) any plan of reorganization or liquidation, proposal,
offer, dissolution, winding up, liquidation, reorganization, merger, consolidation, business
combination, joint venture, partnership, sale of assets or equity interests or restructuring involving
the Assets, or (b) any other direct or indirect acquisition involving the Assets, that, in each case,
the Selling Entities have determined in their business judgment would, if consummated, result in
a transaction superior to the transactions contemplated hereunder. Notwithstanding the foregoing,
any Break-Up Fee or Expense Reimbursement under this Agreement will be treated as an
administrative expense.

        “Target Net Working Capital” means $214.4 million.

         “Tax” or “Taxes” (and with correlative meaning, “Taxable”, “Taxation” “Taxing”)
means all federal, state, local or foreign taxes, including all net income, gross receipts, capital,
sales, use, ad valorem, value added, transfer, franchise, profits, inventory, capital stock, license,
withholding, payroll, employment, social security, unemployment, excise, severance, stamp,
occupation, real property, personal property, unclaimed property and estimated taxes or other tax
of any kind whatsoever, including any interest, penalties and additions thereto, whether disputed
or not, and including any obligation to indemnify or otherwise assume or succeed to the tax liability
of any other Person.

      “Tax Authority” means any Governmental Authority charged with the administration of
any Applicable Law relating to Taxes, including the imposition, assessment or collection of Taxes.

       “Tax Return” means any return, declaration, report, estimate, information return and
statement filed or required to be filed in respect of any Taxes (including any attachment thereto or
amendment thereof).

        “Third-Party Offer” has the meaning set forth in Section 8.11(a).

        “Third Party” means any Person other than the Selling Entities, Buyer or any of their
respective Affiliates.

       “Trademarks” means any trademark, trade name, corporate name, business name, domain
name, trade style, trade dress, service mark, logo, source identifier, business identifier, or design

                                                 21
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 29 of 97




of like nature, and all goodwill associated therewith, any registration of the foregoing, and any
application in connection therewith, including any such registration or application in the United
States Patent and Trademark Office or in any similar office or agency of the United States, any
State thereof, or any other jurisdiction, and all extensions or renewals of any of the foregoing.

       “Transaction Documents” means this Agreement, the IP Assignments, the Assignment,
the Master Assignment, the Transition Services Agreement, the Buyer Out-License Agreement,
the Seller Out-License Agreement, the Cooperation Agreement, and any other agreements,
instruments or documents entered into pursuant to this Agreement.

        “Transfer Taxes” has the meaning set forth in Section 8.01(a).

        “Transferred Employees” has the meaning set forth in Section 8.04(a).

       “Transition Services Agreement” means that Transition Services Agreement,
substantially in the form of Exhibit G hereto, to be entered into between Buyer and Seller at the
Closing.

        “Trustee” has the meaning set forth in Section 14.14.

        “Uncle Matt’s” means Uncle Matt’s Organic, Inc., a Delaware corporation.

        “Uncle Matt’s Business” means the business of manufacturing, marketing, distributing
and selling organic juice, probiotic-infused juices and fruit-infused waters under the Uncle Matt’s
Organic® brand conducted by any of the Selling Entities.

        “Unresolved Adjustment” has the meaning set forth in Section 3.04(b).

        “Unresolved Balance” has the meaning set forth in Section 3.04(b).

        “USDA” means the United States Department of Agriculture and any successor agency
thereto.

        “Wind Down” has the meaning set forth in Section 8.11(a).

       “Withdrawal Liability” means any Liability on account of a “complete withdrawal”
(within the meaning of Section 4203 of ERISA) or a “partial withdrawal” (within the meaning of
Section 4205 of ERISA) from any Multiemployer Plan.

       Section 1.02.   Other Definitions and Interpretive Matters.

        (a)     Unless otherwise expressly provided, for purposes of this Agreement, the following
rules of interpretation will apply:

               (i)    Calculation of Time Period. When calculating the period of time before
        which, within which or following which any act is to be done or step taken pursuant to this
        Agreement, the date that is the reference date in calculating such period will be excluded.



                                                22
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 30 of 97




        If the last day of such period is a day other than a Business Day, the period in question will
        end on the next succeeding Business Day.

                (ii)    Dollars. Any reference in this Agreement to “Dollars” or “$” means United
        States dollars.

                (iii) Exhibits; Schedules; Disclosure Schedules. All Exhibits, Schedules and
        Disclosure Schedules attached or annexed hereto or referred to herein are hereby
        incorporated in and made a part of this Agreement as if set forth in full herein. Any
        capitalized terms used in any Exhibit, Schedule or Disclosure Schedule but not otherwise
        defined therein will be defined as set forth in this Agreement.

                (iv)    Gender and Number. Any reference in this Agreement to gender includes
        all genders, and words imparting the singular number also include the plural and vice versa.

                (v)     Headings. The provision of a table of contents, the division of this
        Agreement into Articles, Sections and other subdivisions and the insertion of headings are
        for convenience of reference only and will not affect or be utilized in the construction or
        interpretation of this Agreement. All references in this Agreement to any “Section” or
        “Article” are to the corresponding Section or Article of this Agreement unless otherwise
        specified.

               (vi)    Accounting Terms. All accounting terms used in this Agreement and not
        otherwise defined herein have the meanings assigned to them under GAAP.

               (vii) Herein. Words such as “herein,” “hereof” and “hereunder” refer to this
        Agreement as a whole and not merely to a subdivision in which such words appear, unless
        the context otherwise requires.

               (viii) Or. The word “or” when used in this Agreement is not meant to be
        exclusive unless expressly indicated otherwise.

                (ix)    Including. The word “including” or any variation thereof means “including,
        without limitation”, and will not be construed to limit any general statement that it follows
        to the specific or similar items or matters immediately following it.

                (x)    Statute. Unless otherwise specified, references to a statute means such
        statute as amended from time to time and includes any successor legislation thereto and
        any rules or regulations promulgated thereunder; provided that, for the purposes of the
        representations and warranties set forth herein, with respect to any violation of or non-
        compliance with, or alleged violation of or non-compliance with, any Applicable Law, the
        reference to such Applicable Law means such Applicable Law as in effect at the time of
        such violation or non-compliance or alleged violation or non-compliance.

                (xi)   Contract. References to a Contract mean such Contract as amended from
        time to time (except for any Contract identified in the Disclosure Schedules).



                                                 23
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 31 of 97




        (b)     No Strict Construction. Buyer, on the one hand, and the Selling Entities, on the
other hand, participated jointly in the negotiation and drafting of this Agreement, and, in the event
an ambiguity or question of intent or interpretation arises, this Agreement will be construed as
jointly drafted by Buyer, on the one hand, and the Selling Entities, on the other hand, and no
presumption or burden of proof will arise favoring or disfavoring any Party by virtue of the
authorship of any provision of this Agreement. Without limitation as to the foregoing, no rule of
strict construction construing ambiguities against the draftsperson will be applied against any
Person with respect to this Agreement.


                                     PURCHASE AND SALE

       Section 2.01.    Purchase and Sale.

        (a)    Upon the terms and subject to the conditions of this Agreement, at the Closing, the
Selling Entities will sell, transfer, assign, convey and deliver, or cause to be sold, transferred,
assigned, conveyed and delivered, to Buyer, and Buyer will purchase, acquire and accept, the
Assets, free and clear of all Encumbrances (other than Permitted Encumbrances).

         (b)     The “Assets” means all right, title and interest of Seller or any of its Subsidiaries,
in, to or under all of their respective assets, rights, interests and properties (excluding the Excluded
Assets), in each case, as the same exist as of the date of this Agreement and including any
replacements of such assets prior to Closing and any such assets acquired by Seller or any of its
Subsidiaries after the date hereof but prior to the Closing, including:

               (i)    the plants, offices, and manufacturing, processing, distribution, storage,
        warehousing and other facilities of Seller or of any of its Subsidiaries used (or held for use)
        in connection with the ownership or operation of the Business, but excluding, for the
        avoidance of doubt, the Excluded Facilities (collectively, the “Facilities”);

               (ii)     all equipment, machinery, vehicles, fixtures, supplies, furniture, leasehold
        improvements, and other personal, movable and mixed property of Seller or any of its
        Subsidiaries, including cases, bossies, and carts, but excluding, for the avoidance of doubt,
        the Excluded Assets described in Section 2.02(j);

               (iii) without limiting Section 2.01(b)(ii), all items of tangible personal property
        or equipment, including depots and vehicles, of Seller or any of its Subsidiaries, but
        excluding, for the avoidance of doubt, the Excluded Assets described in Section 2.02(k);

               (iv)   all Business IT Assets (regardless of where located), but excluding, for the
        avoidance of doubt, the Excluded Business IT Assets;

                (v)     (A) all inventory (including raw milk and cream, raw materials, ingredients,
        packaging and packaging materials, products in-process and finished products), along with
        any spare parts, chemicals or other supplies owned or used (or held for use) by Seller or
        any of its Subsidiaries, regardless of whether or not they are reflected on the balance sheets,
        whether in transit to or from Seller or any of its Subsidiaries and whether in Seller’s or any
        of its Subsidiaries’ warehouses, distribution facilities, held by any Third Parties or

                                                  24
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 32 of 97




        otherwise, excluding (1) any products shipped to third parties prior to the Closing Date for
        which title has passed to such Third Party and (2) any Excluded Inventory (collectively,
        the “Acquired Inventory”) and (B) all open purchase orders with suppliers for such
        Acquired Inventory to the extent set forth on Schedule 2.01(b)(v); which schedule, for the
        avoidance of doubt, may be updated by Buyer in accordance with Section 2.07;

               (vi)   all equity interests owned by Seller in the Mexico Subsidiaries and the
        Organic Valley JV (collectively, the “Acquired Equity Interests”);

                (vii) (A) the Owned Real Property identified on Schedule 2.01(b)(vii)(A) (the
        “Acquired Owned Real Property”), (B) the Leased Real Property identified on Schedule
        2.01(b)(vii)(B) (the “Acquired Leased Real Property”), and (C) all other Real Property
        Interests owned or held for use by Seller or any of its Subsidiaries or hereinafter acquired
        by Seller or any such Subsidiary prior to Closing, excluding, for the avoidance of doubt,
        the Excluded Real Property Interests (such Real Property Interests, together with the
        Acquired Owned Real Property and the Acquired Leased Real Property, the “Acquired
        Real Property”);

              (viii) (A) each Hedge Contract, but excluding, for the avoidance of doubt, the
        Excluded Hedge Contracts and (B) all Contracts that constitute, as of the Closing, Desired
        365 Contracts (collectively, the “Assigned Contracts”);

               (ix)     all transferable Permits of any Governmental Authority and transferable
        Orders of any Governmental Authority (in each such case, whether preliminary or final)
        required of Seller or any of its Subsidiaries for the ownership, operation or use of the Assets
        as historically owned, operated, or used, including the Permits identified on
        Schedule 2.10(b)(ix) (collectively, the “Acquired Permits”);

               (x)    all Records, in each case, related to, associated with or covering any Asset,
        Transferred Employee, or Assumed Liability (collectively, the “Acquired Records”);

                 (xi)   all rights, claims (including claims for past infringement or
        misappropriation of Acquired Intellectual Property), accounts and causes of action
        (including warranty and similar claims) of Seller or any of its Subsidiaries against Persons
        (including any of Seller’s Subsidiaries) other than any other Selling Entity (regardless of
        whether or not such claims and causes of action have been asserted by the Selling Entities)
        related to, associated with or arising out of the Assets or the Acquired Business, and all
        rights of indemnity, rights of contribution, rights to refunds, rights of reimbursement and
        other rights of recovery, possessed by Seller or any of its Subsidiaries (regardless of
        whether such rights are currently exercisable) related to, associated with or arising out of
        the Assets or the Acquired Business; provided that the foregoing shall exclude all rights,
        claims and causes of action against any director or officer of any Selling Entity attributable
        to, arising during or related to any pre-Closing period (the “Pre-Closing D&O Claims”);

                (xii) the amount of and all rights to any proceeds received by Seller or any of its
        Subsidiaries, including all insurance recoveries and recoveries from other third parties, in
        respect of, in connection with, or arising from (A) the loss, destruction or condemnation of


                                                  25
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 33 of 97




        any Assets or otherwise involving or relating to any Asset or Transferred Employee or the
        Acquired Business, in each case, whether occurring prior to, on or after the Closing or (B)
        any Assumed Liabilities or the operation of such Assets;

               (xiii) all warranty or indemnity claims that may be made against any Person, other
        than Seller or any Affiliate thereof, under any Assigned Contract, in each case, relating to
        the Assets, or any products or services provided in connection therewith;

                (xiv) (A) all prepaid real and personal property Taxes related to, associated with
        or arising out of the Facilities, (B) all prepayments related to Business IT Assets and other
        IT related service, maintenance and support arrangements, (C) all prepaid cleaning
        supplies, fuel and oil, and rentals, in each case, related to, associated with or arising out of
        the Facilities or any other Asset, and (D) all prepaid licenses related to rolling stock used
        or held for use in connection with the Facilities, along with all deposits related to the
        Facilities or the Assets, but excluding, for the avoidance of doubt, all Excluded
        Prepayments (collectively, the “Acquired Prepayments”);

                (xv) all Acquired Intellectual Property, all licenses and sublicenses granted and
        obtained with respect thereto, and rights thereunder, all income, royalties and payments
        receivable in respect thereof, all rights to assert, defend, sue, and recover damages for any
        past, present and future infringement, misuse, misappropriation, impairment, unauthorized
        use or other violation of any rights in or to any such Acquired Intellectual Property and any
        and all corresponding rights that have been, now or hereafter may be secured throughout
        the world with respect to any Acquired Intellectual Property;

               (xvi) all assets, trust agreements, insurance contracts or any other funding and
        administrative Contracts related to the Assumed Plan Liabilities;

                (xvii) all goodwill and other intangible assets associated with the Assets,
        including all customer relationships, all rights under any confidentiality agreements
        executed by any Third Party for the benefit of Seller or any of its Subsidiaries related to or
        associated with the Assets or the Acquired Business, and all information and documents
        related thereto (other than the Excluded Records);

                (xviii) all rights of Seller or any of its Subsidiaries under non-disclosure or
        confidentiality, non-compete, or non-solicitation agreements with any current or former
        employees, or current or former directors, consultants, independent contractors and agents
        of Seller or any of its Subsidiaries or any of their Affiliates or with third parties, in each
        case, related to or associated with the Assets or Acquired Business;

                (xix) any rights, claims or causes of action of Seller or any of its Subsidiaries
        relating to or arising against suppliers, vendors, merchants, manufacturers, counterparties
        to leases, counterparties to licenses, and counterparties to any Assigned Contracts in
        respect of the assets, properties, conduct of business or operations of Seller or any of its
        Subsidiaries, as applicable;

              (xx) all outside of the ordinary course of business deposits made or required to
        be made by Seller or any of its Subsidiaries to suppliers or customers after the Petition Date

                                                  26
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 34 of 97




        as a result of the filing of the Bankruptcy Cases related to the Assets or the Acquired
        Business;

                (xxi) all avoidance actions or similar causes of action arising under sections 544
        through 553 of the Bankruptcy Code, including any proceeds thereof, related to the Assets
        or the Acquired Business including, but not limited to, all claims arising under section 547
        of the Bankruptcy Code related to payments for goods or services delivered or provided to
        any of the Facilities (the “Avoidance Actions”);

                 (xxii) all assets, rights, interests and properties used by Seller or its Subsidiaries
        at Seller’s headquarters, fresh dairy direct home office or regional shared services centers
        or in its corporate functions;

                 (xxiii) the Specified Greeley Assets; and

              (xxiv) those certain assets, rights, interests and properties identified on
        Schedule 2.01(b)(xxiv).

       Section 2.02. Excluded Assets. Notwithstanding the foregoing, nothing herein will be
deemed to constitute an agreement to sell, transfer, assign or convey the Excluded Assets to Buyer,
and the Selling Entities will retain all right, title and interest to, in and under the Excluded Assets.
The term “Excluded Assets” means the following assets, rights, interests and properties of Seller
or any of its Subsidiaries:

       (a)     any amounts (including the Purchase Price) paid or payable to Seller or any of its
Subsidiaries pursuant to this Agreement or any other Transaction Document;

         (b)     all cash and cash equivalents (including (i) any cash that is collateralizing any
letters of credit issued pursuant to any credit agreement or facility, (ii) marketable securities, (iii)
short-term investments and (iv) checks, ACH transactions or other wire transfers or drafts
deposited or available for deposit, and net of issued but uncleared checks or drafts written or issued
by any of Seller or its Subsidiaries) and all Accounts Receivable, in each case, other than any cash
or other proceeds received or to which Buyer is or may be entitled under or pursuant to
Sections 2.01(b)(xi), 2.01(b)(xii), 2.01(b)(xiii), 2.01(b)(xiv) and 2.01(b)(xix);

       (c)     all prepaid expenses, advance payments and other prepaid items, including all
prepaid rentals, Taxes, fees and deposits of Seller or any of its Subsidiaries that are not Acquired
Prepayments or Assets described in Section 2.01(b)(xx) (“Excluded Prepayments”);

        (d)    any shares of capital stock or other equity interest of Seller or any of Seller’s
Subsidiaries or any securities convertible into, exchangeable or exercisable for shares of capital
stock or other equity interest of Seller or any of Seller’s Subsidiaries, including the all equity
interests in Good Karma, Franklin Plastics, and the Digester JV; provided, however, that Excluded
Assets shall not include, and shall not be deemed to include, any of the Acquired Equity Interests;

        (e)    all minute books and other corporate books to the extent relating to a Selling
Entity’s organization or existence, and all stock ledgers, corporate seals and stock certificates of
Seller or any of its Subsidiaries other than to the extent related to the Acquired Equity Interests;

                                                   27
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 35 of 97




        (f)      all Excluded Records;

        (g)      all Excluded Contracts;

        (h)      all Excluded Intellectual Property;

        (i)      all Excluded Facilities;

       (j)     all equipment, machinery, vehicles, fixtures, supplies, furniture, leasehold
improvements, and other personal, movable and mixed property of Seller or any of its Subsidiaries
exclusively related to or used (or held for use) exclusively in connection with the use, ownership
or operation of any Excluded Facility as historically used, owned or operated as of the date of this
Agreement;

      (k)     without limiting Section 2.02(j), all items of tangible personal property or
equipment exclusively related to or used (or held for use) exclusively in connection with the use,
ownership or operation of any Excluded Facility as historically used, owned or operated;

       (l)     the equipment, machinery, vehicles, and other personal, movable and mixed
property of Seller or any of its Subsidiaries identified on Schedule 2.02(l);

        (m)     subject to Section 8.07, all inventory (including raw milk and cream, raw materials,
ingredients, packaging and packaging materials, products in-process and finished products), along
with any spare parts, chemicals or other supplies owned or used (or held for use) by Seller or any
of its Subsidiaries exclusively in connection with the operation of an Excluded Facility, whether
in transit to or from Seller or any of its Subsidiaries and whether in Seller’s or any of its
Subsidiaries’ warehouses, distribution facilities, held by any third parties or otherwise, in each
case, however, excluding any such inventory that is in transit from an Excluded Facility to a
Facility (the “Excluded Inventory”);

        (n)     all Real Property Interests owned or held for use by Seller or any of its Subsidiaries
or hereinafter acquired by Seller or any such Subsidiary prior to Closing exclusively in connection
with the use, ownership or operation of an Excluded Facility, as historically used, owned or
operated, or underlying or comprising part of any Excluded Facility, including the Real Property
Interests set forth on Schedule 2.02(n), in each case, other than the Specified Greeley Assets (the
“Excluded Real Property Interests”);

        (o)     the Business IT Assets owned or held for use by Seller or any of its Subsidiaries
exclusively in connection with the use, ownership or operation of an Excluded Facility, as
historically used, owned or operated as set forth on Schedule 2.02(o) (the “Excluded Business IT
Assets”);

        (p)     subject to Buyer’s right to receive the proceeds described in Section 2.01(b)(xii) or
Section 8.09, (i) all current and prior insurance policies of Seller or any of its Subsidiaries and (ii)
all rights to proceeds of any such insurance policies that are exclusively related to the Excluded
Assets, the Excluded Liabilities or the operation of the Excluded Assets or that are attributable to
the period prior to Closing;


                                                  28
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 36 of 97




      (q)    any rights, claims or causes of action of Seller or any of its Subsidiaries under this
Agreement, any other Transaction Document or the Confidentiality Agreement;

        (r)      the Pre-Closing D&O Claims;

       (s)       each 365 Contract that, as of the Closing, is not designated as a Desired 365
Contract;

       (t)     subject to the access provisions of the Transition Services Agreement, all bank
accounts, safety deposit boxes, lock boxes and securities accounts of Seller or any of its
Subsidiaries and the contents thereof;

        (u)      the proceeds of the sale of any Excluded Assets;

       (v)     all assets, trust agreements, insurance contracts or any other funding and
administrative Contracts related to any Seller Benefit Plans for which the associated Liabilities are
not Assumed Plan Liabilities; and

        (w)      those other properties and assets designated by Buyer pursuant to Section 2.07.

        Section 2.03. Assumed Liabilities. Upon the terms and subject to the conditions of this
Agreement, at the Closing, Buyer will assume and agree to discharge, when due (in accordance
with their respective terms and subject to the respective conditions thereof), only the following
Liabilities (to the extent not paid or discharged prior to the Closing) and no others (collectively, the
“Assumed Liabilities”):

       (a)     Assigned Contracts. All of the Selling Entities’ Liabilities under the Assigned
Contracts (other than the Hedge Contracts), to the extent arising or attributable to any period after
the Closing;

       (b)     Hedge Contracts. All of Seller’s and its Subsidiaries’ Liabilities under the Hedge
Contracts that are Assigned Contracts, to the extent arising or attributable to any period after the
Closing, including Liability for any termination or similar payments relating thereto;

        (c)      Transfer Taxes. One-half of the Transfer Taxes;

        (d)     Current Liabilities. All Current Liabilities solely to the extent deducted in
calculating the Purchase Price; and.

        (e)     Assumed Plan Liabilities. All the Liabilities under certain Seller Benefit Plans
identified on Schedule 2.03(e), if any (the “Assumed Plan Liabilities”) and any Liabilities
specifically assumed with respect to Transferred Employees under Section 8.04.

        Section 2.04. Excluded Liabilities. Notwithstanding anything herein to the contrary,
Buyer will not assume and will not be obligated to assume or be obliged to pay, perform or
otherwise discharge or in any other way be liable or responsible for any Liability whatsoever of
Seller or any of its Subsidiaries, whether existing on the Closing Date or arising thereafter, other
than the Assumed Liabilities (such Liabilities, collectively, the “Excluded Liabilities”). Without

                                                   29
US-DOCS\111928635.24
       Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 37 of 97




limiting the foregoing, Buyer shall not be obligated to assume, and does not assume, and hereby
disclaims all the Excluded Liabilities, which for the avoidance of doubt, include (a) all Liabilities
arising, whether prior to, at or after the Closing, under (i) any Multiemployer Plan (including any
associated Withdrawal Liability), (ii) all Seller Benefit Plans (including any Pension Plan and any
OPEB) other than any Assumed Plan Liabilities or (iii) any Collective Bargaining Agreement that
has expired or been rejected by Buyer, (b) any and all Liabilities for Taxes (i) of or imposed on
Seller or any of its Subsidiaries (or any Affiliate thereof) or (ii) related or attributable to the Assets
or the Business for any Pre-Closing Tax Period, (other than real estate and personal property Taxes
included in Acquired Prepayments or Taxes included in the Current Liabilities), (c) all Liabilities
relating to the Assets or the Business arising from or relating to any Environmental, Health and
Safety Laws or the presence or Release of, or exposure to, any Hazardous Substance at, on, under
or migrating from any Assets, to the extent arising or attributable to any period on or prior to the
Closing including any Proceedings or Orders in respect of the foregoing (and including without
limitation all fines, penalties or other obligations arising from or relating to any violation or alleged
violation of Environmental, Health and Safety Laws first occurring or arising prior to the Closing),
or otherwise relating to any properties at any time owned, leased or operated in respect of the
Business that are not included within the definition of Assets, (d) all Cure Costs and (e) all
Liabilities relating to the Excluded Assets, including Customer Deductions.

        Section 2.05.    Desired 365 Contracts.

         (a)    Schedule 2.05(a) sets forth a complete list as of the date hereof of all 365 Contracts
 that Buyer intends to assume at the Closing (the “Desired 365 Contracts”). Upon Closing, subject
 to the terms and conditions hereof, the Selling Entities will assign the Desired 365 Contracts to
 Buyer, and Buyer will assume all Assumed Liabilities pursuant thereto as provided in
 Section 2.03(a).

         (b)     At any time prior to the Closing Date, Buyer will have the right to provide written
 notice to Seller of Buyer’s election to:

                 (i)     designate a 365 Contract (including any 365 Contract that is a Desired 365
         Contract immediately before such designation, and excluding, for the avoidance of doubt,
         the Hedge Contracts) as an Excluded Contract, and upon such designation such 365
         Contract will constitute an Excluded Contract and Excluded Asset (and, if applicable, will
         cease to constitute an Asset); and

                 (ii)   designate a 365 Contract as a Desired 365 Contract, and upon such
         designation such 365 Contract will constitute an Asset and Assigned Contract and will be
         conveyed to Buyer under this Agreement at Closing (and, if applicable, will cease to
         constitute an Excluded Asset), so long as (A) such 365 Contract is added to the Assigned
         Contracts prior to the entry of any Order of the Bankruptcy Court approving the rejection
         of such 365 Contract, and (B) the assumption and assignment has been or is approved by
         the Bankruptcy Court (including through the Sale Order).

        (c)     To the extent that Buyer makes a designation with respect to any 365 Contracts
 pursuant to clause (b) above, the applicable Exhibits and Schedules to this Agreement will be



                                                    30
 US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 38 of 97




deemed to have automatically been updated (without action of any Party or Person) to reflect such
designation.

        (d)    If Buyer exercises its rights in clause (b) above to designate a 365 Contract as a
Desired 365 Contract or as an Excluded Asset (as the case may be), then the Parties acknowledge
and agree that there will be no increase or reduction in the Purchase Price as a result of such
designation or change in designation, nor will there be any delay to the Closing; provided that
either such designation may increase or decrease (as applicable) the Purchase Price solely to the
extent of the Assumed Liabilities.

        Section 2.06. Assignment of Assets Subject to Consent Requirements. Notwithstanding
any other provision of this Agreement to the contrary, this Agreement will not constitute an
agreement to assign or transfer and will not implement the assignment or transfer of any Asset if
(a) an attempted assignment or transfer thereof, without the approval, authorization or consent of,
or granting or issuance of any license or Permit by, any Third Party thereto (each such action, a
“Necessary Consent”), would constitute a breach thereof or of any Applicable Law or Order or in
any way adversely affect the rights of Buyer thereunder, (b) such Necessary Consent has not been
obtained and (c) the Bankruptcy Court has not entered an Order providing that such Necessary
Consent is not required. In such event, subject to the terms and conditions hereof, the Closing will
proceed with respect to the remaining Assets, and there will be no reduction in the Purchase Price
as a result thereof, and, for a period of six (6) months after the Closing Date, (i) the Selling Entities
and Buyer will use their respective commercially reasonable efforts (at the sole expense of the
Selling Entities and at no expense and without any Liability to Buyer) to obtain the Necessary
Consents with respect to any such purchased Asset or any claim or right or any benefit arising
thereunder for the assignment or transfer thereof to Buyer as Buyer may reasonably request and (ii)
the Selling Entities and Buyer will cooperate in a mutually agreeable arrangement, to the extent
feasible and without the need for any Necessary Consent, at the sole expense of the Selling Entities
and at no expense and without any Liability to Buyer, under which Buyer would obtain the benefits
and assume the obligations under such purchased Assets in accordance with this Agreement,
including subcontracting, sub-licensing, or sub-leasing to Buyer, or under which the Selling Entities
would enforce their rights thereunder for the benefit of Buyer with Buyer assuming each applicable
Selling Entities’ obligations thereunder.

       Section 2.07.    Additional Excluded Assets.

        (a)     Notwithstanding any other provision of this Agreement to the contrary, at any time
prior to the Closing, Buyer will have the right, in its sole and absolute discretion, to provide written
notice to the Selling Entities of Buyer’s election to designate any right, property, interest or other
asset (or portion thereof) as an Excluded Asset (including any such asset that was immediately
prior to such designation an Asset), and upon such designation such asset will constitute an
Excluded Asset for all purpose of this Agreement and any Liabilities associated therewith or
related thereto shall be Excluded Liabilities.

       (b)     To the extent that Buyer makes a valid designation with respect to any asset
pursuant to clause (a) above, the applicable Exhibits and Schedules to this Agreement will be
deemed to have automatically been updated (without action of any Party or Person) to reflect such
designation.

                                                   31
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 39 of 97




        (c)      If Buyer exercises its rights in clause (a) above to designate an asset as an Excluded
Asset then the Parties acknowledge and agree that there will be no reduction in the Purchase Price
as a result of such designation or change in designation, nor will there be any delay to the Closing;
provided that either such designation may increase or decrease (as applicable) the Purchase Price
solely to the extent of the Assumed Liabilities.

       Section 2.08. Misallocated Assets. If after the Closing (a) Buyer or any of its Subsidiaries
holds any Excluded Assets or Excluded Liabilities or (b) Seller or any Subsidiary of Seller holds
any Assets or Assumed Liabilities, Buyer or Seller (or the applicable Subsidiary of Seller), as
applicable, will promptly transfer (or cause to be transferred) such assets or assume (or cause to be
assumed) such Liabilities to or from (as the case may be) the other Party. Prior to any such transfer,
the Party receiving or possessing any such asset will hold it in trust for the benefit of such other
Party.

         Section 2.09. Further Assurances. From time to time following the Closing, the Parties
will execute, acknowledge and deliver all such further conveyances, notices, assumptions,
assignments, releases and other instruments, and will take such further actions, as may be
reasonably necessary or appropriate to assure fully to Buyer and its respective successors or assigns,
all of the properties, rights, titles, interests, estates, remedies, powers and privileges intended to be
conveyed to Buyer under this Agreement and to assure fully to Selling Entities and their respective
successors and assigns, the assumption of the Assumed Liabilities intended to be assumed by Buyer
under this Agreement, and to otherwise make effective the transactions contemplated hereby;
provided that nothing in this Section 2.09 will prohibit Seller or any Subsidiary of Seller from
ceasing operations or winding up its affairs following the Closing.

        Section 2.10. Withholding. Buyer shall be entitled to deduct and withhold from the
consideration otherwise payable pursuant to this Agreement to any Selling Entity or any other
Person such amounts as Buyer is required to deduct and withhold under the Code, or any Tax law,
with respect to the making of such payment. To the extent that amounts are so withheld and paid to
the applicable Governmental Authority, such withheld amounts shall be treated for all purposes of
this Agreement as having been paid to the Person in respect of whom such deduction and
withholding was made.


                                         PURCHASE PRICE

       Section 3.01. Purchase Price. The aggregate purchase price for the purchase, sale,
assignment and conveyance of the Selling Entities’ respective right, title and interest in, to and
under the Assets will consist of the following (collectively, the “Purchase Price”):

       (a)     an amount in cash equal to (i) $425 million (the “Base Purchase Price”), plus the
amount, if any, by which Net Working Capital exceeds the Target Net Working Capital, minus the
amount, if any, by which the Target Net Working Capital exceeds the Net Working Capital minus
the amount of the Assumed Indebtedness, minus the amount of the Buyer Cure Costs (the sum of
the amounts in this clause (i), the “Cash Purchase Price”) minus (ii) the Customer Deductions
Escrow Amount minus (iii) the Adjustment Escrow Amount; and



                                                   32
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 40 of 97




        (b)      the assumption of the Assumed Liabilities.

        The Purchase Price will be delivered by Buyer as set forth in Section 3.04 and Section 4.02.

        Section 3.02. Good Faith Deposit. Pursuant to the terms of the Escrow Agreement, if the
Bankruptcy Court approves this Agreement, Buyer shall deposit with the Escrow Agent an amount
equal to $30 million (such amount, the “Deposit Amount”) in cash within five (5) Business Days
of receipt of such approval. The Deposit Amount will be released by the Escrow Agent and
delivered to either Buyer or Seller, in accordance with the provisions of this Agreement, the Escrow
Agreement and the Bidding Procedures. Pursuant to the Escrow Agreement, the Deposit Amount
will be distributed as follows (and Buyer and the Selling Entities will deliver joint written
instructions to the Escrow Agent to effect such distributions as and when required hereunder):

       (a)    if the Closing occurs, the Deposit Amount will be delivered to Seller and applied
towards the amount payable by Buyer pursuant to Sections 3.01 and 4.02;

       (b)     if this Agreement is terminated by Seller pursuant to Section 12.01(d) or (e), the
Deposit Amount will be delivered to Seller within two (2) Business Days after such termination
by wire transfer of immediately available funds to the accounts designated in writing by Seller;
and

       (c)    if this Agreement is terminated for any reason other than by Seller pursuant to
Section 12.01(d) or 12.01(e), the Deposit Amount will be returned to Buyer within two (2)
Business Days after such termination by wire transfer of immediately available funds to the
accounts designated in writing by Buyer.

        The Parties acknowledge and agree that Seller’s entitlement to the Deposit Amount under
Section 3.02(b) will constitute liquidated damages (and not a penalty) and, if Seller retains such
amount, then notwithstanding anything to the contrary contained herein, but subject to the Seller’s
right to seek specific performance pursuant to Section 14.08, such Deposit Amount shall be the
sole and exclusive remedy available to the Selling Entities and any other Person against Buyer, its
Subsidiaries, and its other Party Affiliates in connection with this Agreement and the transactions
contemplated hereby (including as a result of the failure to consummate the Closing or for a breach
or failure to perform hereunder or otherwise) and none of Buyer, its Subsidiaries and its other Party
Affiliates shall have any further Liability relating to or arising out of this Agreement or the
transactions contemplated hereby. For the avoidance of doubt, (i) under no circumstances shall
Seller or any of its Affiliates be entitled to monetary damages other than retention of the Deposit
Amount and (ii) while Seller may pursue both a grant of specific performance in accordance with
Section 14.08 and retaining the Deposit Amount pursuant to this Section 3.02, under no
circumstances shall Seller or any of its Affiliates be permitted or entitled to receive both a grant of
specific performance and any money damages, including retention of all or any portion of the
Deposit Amount.

       Section 3.03. Estimated Cash Purchase Price. At least three (3) Business Days prior to
the Closing Date, Seller shall deliver to Buyer a statement (the “Estimated Closing Statement”),
together with reasonable supporting documentation, setting forth Seller’s good faith estimate of the
amounts of the Net Working Capital (the “Estimated Working Capital”) and the Assumed


                                                  33
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 41 of 97




Indebtedness (the “Estimated Assumed Indebtedness”), and, based thereon, its good faith
estimate of the Cash Purchase Price (such estimated amount, the “Estimated Cash Purchase
Price”). Seller shall prepare the Estimated Closing Statement in accordance with the Accounting
Principles. Following the delivery of the Estimated Closing Statement, Seller shall provide Buyer
and its Representatives with reasonable access to work papers and other books and records for
purposes of assisting Buyer in its review of the Estimated Closing Statement. Prior to the Closing,
Seller shall consider in good faith any revisions to the Estimated Closing Statement raised by Buyer
in connection with its review of the Estimated Closing Statement (which shall be modified to
include any such revisions accepted by Seller in good faith). In connection with the preparation of
the Estimated Closing Statement, within seven (7) days prior to the Closing, Buyer shall have the
opportunity to cause Seller to conduct a physical count of the Acquired Inventory, which Buyer and
its Representatives may observe.

       Section 3.04.   Determination of Final Cash Purchase Price.

        (a)    Buyer shall, no later than ninety (90) days after the Closing Date, prepare and
deliver to Seller a statement (the “Closing Statement”), together with reasonable supporting
documentation, setting forth in reasonable detail Buyer’s good faith calculation of the amount of
the Net Working Capital (the “Closing Working Capital”), the Assumed Indebtedness (the
“Closing Assumed Indebtedness”), and the Cash Purchase Price. Buyer shall prepare the Closing
Statement in accordance with this Agreement and the Accounting Principles. During the thirty-
(30-) day period following the delivery of the Closing Statement, Buyer shall provide Seller and
its Representatives with reasonable access to work papers and other books and records related to
the preparation of the Closing Statement for purposes of assisting Seller in its review of the Closing
Statement. At or prior to the end of such thirty- (30-) day period, Seller shall either:

                (i)     deliver a notice to Buyer confirming that no adjustments are proposed by
        Seller to Buyer’s calculation of the Closing Working Capital and the Closing Assumed
        Indebtedness and, based thereon, the Cash Purchase Price, as set forth on the Closing
        Statement (a “Notice of Acceptance”), after which, the Closing Statement and the
        calculation of the Cash Purchase Price as set forth therein shall be final and binding on the
        Parties as the “Final Closing Statement” and “Final Cash Purchase Price,” respectively;
        or

                (ii)   deliver a written notice to Buyer to the effect that Seller believes that
        Buyer’s calculation of Closing Working Capital or the Closing Assumed Indebtedness,
        and, based thereon, the Cash Purchase Price, as set forth on the Closing Statement contains
        mathematical errors or is otherwise not in accordance with the terms of this Agreement (a
        “Notice of Disagreement”), and specifying in reasonable detail and accompanied by
        supporting calculations and documentation, the nature of such mathematical errors or non-
        compliance with the terms of this Agreement and the resulting adjustments including each
        specific amount that, in Seller’s view, should be made to the calculation of the Closing
        Working Capital or the Closing Assumed Indebtedness and, based thereon, the Cash
        Purchase Price in order to comply with this Agreement (collectively, the “Proposed
        Adjustments”); provided that any item in the Closing Statement that is not disputed in the
        Notice of Disagreement shall be final and binding on the Parties for the purposes of
        determining the Final Closing Statement and Final Cash Purchase Price hereunder;

                                                 34
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 42 of 97




provided, however, that if Seller fails to deliver a Notice of Acceptance or a Notice of
Disagreement within such thirty- (30-) day period, then the Closing Statement and the calculation
of the Cash Purchase Price as set forth therein shall be final and binding on the Parties as the “Final
Closing Statement” and “Final Cash Purchase Price,” respectively.

        (b)      If there are any Proposed Adjustments, Buyer shall, no later than thirty (30) days
after Buyer’s receipt of the Notice of Disagreement, notify Seller whether Buyer accepts or rejects
each such Proposed Adjustment. Thereafter, Seller and Buyer shall work in good faith to resolve
any differences that remain with respect to the Proposed Adjustments. If any of the Proposed
Adjustments are not so resolved (the “Unresolved Adjustments,” and the aggregate difference
between the Parties’ respective calculations of the Cash Purchase Price resulting from the
Unresolved Adjustments, the “Unresolved Balance”) within thirty (30) days after Buyer’s notice
to Seller of its rejection of any Proposed Adjustments (or such longer period as the Parties may
mutually agree in writing), then, at the request of either Seller or Buyer, the Unresolved
Adjustments will be jointly submitted for arbitration to a mutually agreed nationally recognized
firm with accounting expertise and relevant experience in resolving similar purchase price
adjustment disputes (the “Accounting Firm”), and the Parties will enter into an engagement letter
if requested by the Accounting Firm. The Parties shall mutually determine the procedures with
respect to the resolution of the Unresolved Adjustments; provided that if the Parties do not reach
an agreement on such process within ten (10) Business Days of the engagement of the Accounting
Firm, then the Accounting Firm shall, within the subsequent ten (10) Business Days, unilaterally
determine such procedures, and inform the Parties in writing of such procedures. The scope of the
review by the Accounting Firm will be limited to: (i) a disposition of the Unresolved Adjustments
through a strict application of the Accounting Principles and the terms of this Agreement; (ii) based
on its determination of the matters described in clause (i) above and all items and amounts that
were previously accepted or agreed upon or deemed agreed upon by the Parties in accordance with
this Section 3.04(b), as applicable, a calculation of the Closing Working Capital and the Closing
Assumed Indebtedness and, based thereon, the Cash Purchase Price; and (iii) an allocation of the
fees and expenses of the Accounting Firm determined in accordance with the formula specified
below in this Section 3.04(b). No Party will disclose to the Accounting Firm, and the Accounting
Firm will not consider for any purpose, any settlement discussions or offers made by any Party
with respect to the Unresolved Adjustments or otherwise unless expressly agreed to by both Parties
in writing. In no event shall either Party or its Representatives have any ex parte communications
or meetings with the Accounting Firm without the prior written consent of the other Party. The
Accounting Firm shall not be entitled to, and the Parties shall not individually request the
Accounting Firm to, (A) make any determination other than as set forth above, (B) determine any
Unresolved Adjustment to be a value higher than the highest value or lower than the lowest value
proposed by the Parties in Seller’s Closing Statement or Buyer’s Notice of Disagreement, or (C)
undertake any independent investigation of the facts relating to the Unresolved Adjustments. The
Accounting Firm will be instructed to render, as promptly as practicable and, if at all possible,
within thirty (30) days after such submission of the Unresolved Adjustments to the Accounting
Firm, its written decision resolving the matters submitted to it, which written decision will include
a worksheet setting forth the reason for each Unresolved Adjustment determination, the material
calculations used to determine the Accounting Firm’s ruling including the calculation of the
Closing Working Capital, the Closing Assumed Indebtedness, and the Final Cash Purchase Price,
and the allocation of its fees and expenses. The determination of the Cash Purchase Price by the
Accounting Firm and the statement prepared by the Accounting Firm setting forth such

                                                  35
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 43 of 97




determination will, absent manifest error, be final and binding on the Parties as the “Final Cash
Purchase Price” and the “Final Closing Statement,” respectively, and judgment may be entered
upon such determination and statement in any court of competent jurisdiction. The fees and
expenses of the Accounting Firm incurred pursuant to this Section 3.04(b) shall be borne by Buyer,
on the one hand, and Seller, on the other hand, as determined by the Accounting Firm based on
the inverse of the percentage that the Accounting Firm’s determination (before such allocation)
bears to the total value of each party’s respective position in relation to the total amount of the
Unresolved Balance. For purposes of illustration only, if the Unresolved Balance is $100, and the
written determination of the Accounting Firm states that $80 of the Unresolved Balance is resolved
in Buyer’s favor and $20 of the Unresolved Balance is resolved in Seller’s favor, Buyer would
bear 20% of the Accounting Firm’s costs and expenses, on the one hand, and Seller would bear
80% of such costs and expenses, on the other hand. All other fees, expenses, and costs incurred by
a Party or its Representatives in connection with this Section 3.04 shall be borne by such Party.

        (c)      Payment Upon Final Determination of Final Cash Purchase Price:

                (i)     If the Final Cash Purchase Price is greater than the Estimated Cash Purchase
        Price, then (A) Buyer shall pay to Seller, within five (5) Business Days after the date on
        which the Final Cash Purchase Price becomes final and binding pursuant to this
        Section 3.04, by wire transfer of immediately available funds to the account or accounts
        Seller designate in writing to Buyer, an amount in cash equal to such difference and (B)
        within three (3) Business Days after the date on which the Final Purchase Price is finally
        determined, Seller and Buyer shall deliver joint written instructions to the Escrow Agent
        directing the Escrow Agent to release and pay to Seller, within two (2) Business Days of
        the date such joint written instructions are delivered to the Escrow Agent, by wire transfer
        of immediately available funds to the account or accounts Seller designates in such joint
        written instructions, the Adjustment Escrow Funds.

                (ii)   If the Final Cash Purchase Price is less than the Estimated Cash Purchase
        Price, then within three (3) Business Days after the date on which the Final Purchase Price
        becomes final and binding pursuant to this Section 3.04, Seller and Buyer shall deliver joint
        written instructions to the Escrow Agent directing the Escrow Agent to release and pay
        within two (2) Business Days of the date such joint written instructions are delivered to the
        Escrow Agent, by wire transfer of immediately available funds to the account or accounts
        designated in such joint written instructions (A) to Buyer the portion of the Adjustment
        Escrow Funds equal to the amount of such shortfall and, if such shortfall is greater than the
        amount of the Adjustment Escrow Funds, at Buyers election, in its sole discretion, the
        portion of the Customer Deductions Escrow Funds equal to such remaining shortfall
        amount, and (B) to Seller the remaining portion of the Adjustment Escrow Funds, if any.

                (iii) If the Final Cash Purchase Price is equal to the Estimated Cash Purchase
        Price, then Seller and Buyer shall, promptly after the date on which the Final Cash Purchase
        Price becomes final and binding pursuant to this Section 3.04, deliver joint written
        instructions to the Escrow Agent directing the Escrow Agent to release and pay to Seller,
        within two (2) Business Days of the date such joint written instructions are delivered to the
        Escrow Agent, by wire transfer of immediately available funds to the account or accounts
        Seller designates in such joint written instructions, all of the Adjustment Escrow Funds.

                                                 36
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 44 of 97




        Any payments made pursuant to this Section 3.04 shall be treated by the Parties as an
adjustment to the Purchase Price for Tax purposes and shall be reported as such by the Parties on
their Tax Returns, in each case to the greatest extent permitted by Applicable Law.

         Section 3.05. Deferred Claims. If suppliers or vendors (other than Buyer) to any of the
Selling Entities (such suppliers or vendors, the “Participating Claimants”) irrevocably agree to
(a) (i) defer payment of the Specified Percentage of their Administrative Claims (such deferred
claims, the “Participating Claimant Deferred Claims”) until payment of the Administrative
Claims of non-Participating Claimants and (ii) solely to the extent the Selling Entities ultimately
do not have sufficient estate assets to pay all Deferred Claims (as defined below), receive their pro
rata share of the remaining estate assets, and waive, and forgo payment of, any remaining unpaid
Participating Claimant Deferred Claims or (b) compromise up to the Specified Percentage of their
Administrative Claims (by waiver, subordination, conversion to general unsecured claims, or
otherwise) in a manner that results in such Administrative Claims receiving treatments equal to or
lesser than the treatment of Participating Claimant Deferred Claims (such compromised claims, the
“Participating Claimant Compromised Claims”), then Buyer shall irrevocably agree to become
a Participating Claimant pursuant to clause (a) with respect to the Pro Rata Participant Share of its
post-petition Administrative Claims (the amount of such claims so deferred, the “Buyer Deferred
Claims,” and together with the Participating Claimant Deferred Claims, the “Deferred Claims”);
provided, that in no event shall the Buyer Deferred Claims exceed $62.5 million in the aggregate.
Notwithstanding the foregoing, any Administrative Claims that are covered by surety bonds, letters
of credit, or other security shall not be eligible for deferral or compromise unless the applicable
claim holder waives any right to such surety bond, letter of credit, or other security on account of
such Deferred Claims or Participating Claimant Compromised Claims. For the avoidance of doubt,
any agreement with respect to an Administrative Claim pursuant to or within the context of this
Section 3.05 shall constitute agreement to a different treatment of such Claim within the meaning
of Section 1129(a)(9) of the Bankruptcy Code. Notwithstanding the foregoing, nothing herein shall
cap or limit the ability of Buyer to participate in any program or offer to settle or compromise
Administrative Claims offered to other holders of Administrative Claims.


                                             CLOSING

        Section 4.01. Closing Date. Subject to the satisfaction of the conditions set forth in
Article 9, Article 10 and Article 11 hereof (or the waiver thereof by each Party entitled to waive
that condition), the closing of the sale of the Assets and the assumption of the Assumed Liabilities
contemplated hereby (the “Closing”) will take place remotely via the exchange of electronic
documents and signatures by electronic mail on the date that is two (2) Business Days after the
satisfaction or waiver of the conditions set forth in Article 9, Article 10 and Article 11 (other than
conditions that by their nature are to be satisfied at the Closing, but subject to the satisfaction or
waiver of such conditions), unless another place, date or time is agreed to in writing by the Selling
Entities and Buyer. The date and time at which the Closing actually occurs is hereinafter referred
to as the “Closing Date.” For purposes of this Agreement, from and after the Closing, the Closing
shall be deemed to have occurred at 12:01 am (prevailing Eastern Time) on the Closing Date.
Notwithstanding the foregoing, if the Marketing Period has not begun or ended at the time of the
satisfaction or waiver of the conditions set forth in Article 9 and Article 10 (other than conditions
that by their nature are to be satisfied by the delivery of documents or taking of actions at the

                                                  37
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 45 of 97




Closing), the Closing shall occur on the earlier of (a) a date during the Marketing Period specified
by Buyer on no less than three (3) Business Days’ notice and (b) the third (3rd) Business Day after
the end of the Marketing Period (subject in each case to the satisfaction or waiver (by the party
entitled to grant such waiver) of all the conditions set forth in Article 9, Article 10, and Article 11
hereof for the Closing as of the date determined pursuant to the preceding clause (a) or (b), as
applicable), or at such other time or place as the Buyer and the Seller may agree in writing.

        Section 4.02. Payments on the Closing Date. At the Closing, Buyer will (a) pay by wire
transfer of immediately available funds an amount equal to the Closing Payment Amount to the
accounts designated in writing by Seller at least three (3) Business Days prior to the Closing Date,
(b) deposit the Customer Deductions Escrow Amount into a separate and distinct escrow account
(the “Customer Deductions Escrow Account”) to be established and maintained by the Escrow
Agent in accordance with the Escrow Agreement and distributed in accordance therewith and (c)
deposit the Adjustment Escrow Amount into a separate and distinct escrow account (the
“Adjustment Escrow Account”) to be established and maintained by the Escrow Agent in
accordance with the Escrow Agreement and distributed in accordance therewith. For the avoidance
of doubt, any Customer Deductions Escrow Amount or Adjustment Escrow Amount deposited in
escrow with the Escrow Agent shall not constitute property of any Selling Entity’s estate within the
meaning of section 541 of the Bankruptcy Code; provided, however, that any interest in or claim to
such amount shall constitute property of estate of each applicable Selling Entity.

        Section 4.03. Buyer’s Deliveries. At the Closing, Buyer will deliver or cause to be
delivered to Seller (or such other Persons where so designated):

        (a)      the payments required to be made at the Closing pursuant to Section 4.02;

        (b)    a Master Assignment and each other Transaction Document to which Buyer is a
party, duly executed (and acknowledged, where applicable) by Buyer; and

       (c)     the certificates of Buyer to be received by Seller pursuant to Section 11.01 and
Section 11.02.

        Section 4.04.   The Selling Entities’ Deliveries. At the Closing, the Selling Entities will
deliver to Buyer:

        (a)     a Master Assignment and each other Transaction Document to which a Selling
Entity is a party (including letters-in-lieu of transfer orders), duly executed (and acknowledged,
where applicable) by such Selling Entity;

        (b)    such other instruments of assignment or conveyance duly executed by the
applicable Selling Entities as shall be reasonably requested or reasonably necessary to transfer the
Assets to Buyer in accordance with this Agreement;

       (c)     the certificates of the Selling Entities to be received by Buyer pursuant to
Section 9.01 and Section 9.02;

        (d)      a copy of the Sale Order as entered by the Bankruptcy Court;


                                                  38
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 46 of 97




        (e)    certificates representing all of the Acquired Equity Interests duly endorsed (or
accompanied by duly executed stock or similar powers) by the Selling Entity owning such
Acquired Equity Interests in blank or for transfer to Buyer, if such Acquired Equity Interests are
certificated, and all other appropriate instruments, resolutions, filings, certificates and
confirmations necessary to transfer such Acquired Equity Interests to Buyer;

       (f)     certified copies of the organizational documents of each Selling Entity and the
authorizing resolutions authorizing this Agreement, each other Transaction Document to which
such Selling Entity is a party and the consummation of the transactions contemplated hereby and
thereby;

        (g)    possession of each Owned Real Property, together with duly executed special
warranty deeds in form and substance reasonably satisfactory to Buyer, as applicable for each
Owned Real Property, conveying fee simple title in such Owned Real Property to Buyer, subject
only to Permitted Encumbrances;

         (h)     a certificate of non-foreign status of each Selling Entity (or, if such Selling Entity
is a disregarded entity within the meaning of Treasury Regulations Section 1.1445-2(b)(2)(iii), the
entity that is treated as the transferor of property for U.S. federal income tax purposes) meeting
the requirements of Treasury Regulation Section 1.1445-2(b)(2);

        (i)     all Necessary Consents other than those Necessary Consents that are not material
to the operation of the Assets at Closing (which will be specifically identified on Schedule 4.04(i));
and

        (j)     all Permits of Seller or any of its Subsidiaries related to the ownership, operation
or use of the Assets as historically owned, operated, or used (including the Acquired Permits) other
than those Permits that are not material to the operation of the Assets at Closing (which will be
specifically identified on Schedule 4.04(j)), each of which shall have been duly transferred and/or
reissued to Buyer pursuant to Applicable Laws (including Environmental, Health and Safety
Laws).


            REPRESENTATIONS AND WARRANTIES OF SELLING ENTITIES

       Except as set forth in the Disclosure Schedules, each Selling Entity jointly and severally
represents and warrants to Buyer, as of the date hereof and as of the Closing Date, as follows:

        Section 5.01. Organization and Good Standing. Each Selling Entity is an entity duly
organized, validly existing and in good standing under the laws of the jurisdiction of its
organization. Subject to the limitations imposed on a Selling Entity as a result of having filed a
petition for relief under the Bankruptcy Code, each Selling Entity has the requisite power and
authority to own or lease and to operate and use its properties and to carry on its business as now
conducted. Each Selling Entity is duly qualified, licensed or otherwise authorized to do business
and is in good standing in each jurisdiction where the character of its business or the nature of its
properties makes such qualification, licensing or authorization necessary, except for such failures
to be so qualified, licensed, authorized or in good standing as could not, individually or in the
aggregate, have a Material Adverse Effect.

                                                  39
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 47 of 97




        Section 5.02. Authority; Validity. Subject to entry of the Sale Order and such other
authorization as is required by the Bankruptcy Court, each Selling Entity has the requisite power
and authority necessary to enter into, deliver and perform its respective obligations under this
Agreement and the other Transaction Documents to which it is a party and to consummate the
transactions contemplated hereby and thereby, and the execution, delivery and performance of this
Agreement and such other Transaction Documents and the consummation by such Selling Entity
of the transactions contemplated herein and therein have been duly and validly authorized and
approved by the board of directors or other governing body, as applicable, of such Selling Entity
and no other corporate proceedings on the part of such Selling Entity or vote of such Selling Entity’s
stockholders or members are necessary to authorize the execution and delivery by such Selling
Entity of this Agreement and the consummation of the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by such Selling Entity and each other
Transaction Document required to be executed and delivered by such Selling Entity at the Closing
will be duly and validly executed and delivered by such Selling Entity at the Closing. Subject to
entry of the Sale Order and assuming the due authorization, execution and delivery by the other
Parties, no other action on the part of such Selling Entity, its Affiliates or their respective
Representatives is necessary to authorize this Agreement or the other Transaction Documents to
which such Selling Entity is or will be a party and this Agreement and such other Transaction
Documents, when so executed and delivered, will constitute the legal, valid and binding obligations
of such Selling Entity, enforceable against such Selling Entity in accordance with their respective
terms, and, except in each case as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar Applicable Laws
affecting the enforcement of creditors’ rights generally and by general principles of equity,
including principles of commercial reasonableness, good faith and fair dealing, regardless of
whether such principles are considered in a proceeding at law or in equity.

        Section 5.03. Governmental Approvals; No Conflict. Except for (a) entry of the Sale
Order and/or the Bidding Procedures Order, (b) notices, filings and consents required in connection
with the Bankruptcy Cases, (c) any applicable notices, filing, consents or approvals under any
applicable antitrust, competition or trade regulation or other Applicable Laws, including the HSR
Act, and (d) items listed on Disclosure Schedule 5.03, no Selling Entity is required to give any
notice to, make any filing with or obtain any consent from any Person (including any Governmental
Authority) in connection with the execution and delivery by such Selling Entity of this Agreement
and the other Transaction Documents to which it is or will be a party or the consummation or
performance by such Selling Entity of any of the transactions contemplated hereby and thereby.
When the consents and other actions described in the preceding sentence, including entry of the
Sale Order, have been obtained and taken, the execution and delivery by the Selling Entities of this
Agreement and the other Transaction Documents to which such Selling Entity is or will be a party
and the consummation of the transactions provided for herein and therein will not result in the
breach or violation of any of the terms and provisions of, or constitute a default (with or without
notice or lapse of time or both) under, or conflict with, or cause any acceleration of any obligation
of any Selling Entity under (i) the certificate of incorporation, bylaws or other governing documents
of such Selling Entity, (ii) any Order applicable to such Selling Entity or any of the Assets owned
or held by it or on its behalf, (iii) any Applicable Law, or (iv) require any consent under, or give
any Third Party any rights of termination, amendment, suspension, revocation or cancellation of,
any note, bond, mortgage or indenture, Material Contract, agreement, lease, sublease, license,
Permit, franchise or other instrument or arrangement to which any of the Selling Entities is a party

                                                  40
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 48 of 97




as of the Closing and which constitutes an Asset or Assumed Liability, or result in the creation of
any Encumbrance (other than a Permitted Encumbrance) as of the Closing on any of the Assets,
except to the extent that any such rights of termination, amendment, acceleration, suspension,
revocation or cancellation as a result of such Encumbrance will not be enforceable against such
Asset or Assumed Liability following the Closing in accordance with the Sale Order.

        Section 5.04. Financial Statements. The audited consolidated balance sheet (a “Balance
Sheet”) as of December 31, 2016, December 31, 2017 and December 31, 2018 (December 31, 2018
shall be referred to herein as the “Balance Sheet Date”) and the related audited consolidated
statements of operations, comprehensive income (loss), stockholders equity and cash flows for the
fiscal years then ended and the unaudited interim consolidated balance sheet as of September 30,
2019, and the related unaudited interim consolidated statements of operations, comprehensive
income (loss), stockholders equity and cash flows for the nine months ended September 30, 2019,
of Seller and its Subsidiaries fairly present, in conformity with GAAP applied on a consistent basis
(except as may be indicated in the notes thereto), the consolidated financial position of Seller and
its Subsidiaries as of the dates thereof and their consolidated results of operations, stockholder’s
equity and cash flows for the periods then ended (subject, in each case, to normal year-end
adjustments in the case of any unaudited interim financial statements, none of which will be,
individually or in the aggregate, material).

       Section 5.05.    Seller SEC Documents.

                 (a)     All of the Seller SEC Documents (i) as of its date, complied as to form in
all material respects with the applicable requirements of the United States Securities Act of 1933,
as amended, and the rules and regulations promulgated thereunder (the “Securities Act”), or the
United States Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder (the “Exchange Act”), as the case may be, as in effect on the date so filed,
(ii) did not, at the time it was filed (or, if subsequently amended or supplemented, at the time of
such amendment or supplement), contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not misleading, and (iii) to
the extent they contained consolidated financial statement of Seller, such financial statements were
prepared in accordance with GAAP applied on a consistent basis throughout the periods indicated
(except as may be indicated in the notes thereto and in the case of unaudited quarterly financial
statements, as permitted by Form 10-Q under the Exchange Act).

                (b)    Except for matters disclosed in the Seller SEC Documents (excluding any
“risk factors” or forward looking statements or similar disclosure contained therein), since January
1, 2016, no Material Adverse Effect has occurred.

        Section 5.06. No Undisclosed Material Liabilities. There are no material Liabilities
(whether accrued, absolute, contingent or otherwise) of the Acquired Business, other than (a)
Liabilities provided for in the Balance Sheet dated December 31, 2018 or disclosed in the notes
thereto; (b) immaterial Liabilities incurred in the ordinary course of business, consistent with past
practices, since the Balance Sheet Date; (c) Liabilities incurred in connection with the transactions
contemplated by this Agreement disclosed in Disclosure Schedule 5.06; and (d) Liabilities that will
constitute Excluded Liabilities.

                                                 41
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 49 of 97




        Section 5.07. Absence of Certain Changes. From the Balance Sheet Date, the Acquired
Business has been conducted, and the Assets have been maintained and operated, in the ordinary
course and consistent in all material respects with past practices and there has not been any event,
occurrence, development or state of circumstances or facts that has had or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect. Except as set forth
on Disclosure Schedule 5.07, between the Balance Sheet Date and the date hereof, (a) there has not
been any material loss, damage or destruction to, or any interruption in the use of, any of the
Acquired Business’ assets (whether or not covered by insurance), other than ordinary wear and tear,
(b) no Selling Entity has granted any powers of attorney that affect the Acquired Business, and (c)
no Selling Entity has taken any action described in Section 7.02(ii).

         Section 5.08. Legal Proceedings. Except for the Bankruptcy Cases and any adversary
Proceedings or contested motions commenced in connection therewith, after giving effect to the
Sale Order, there is no Proceeding or Order pending, outstanding or threatened by any Person,
relating to the Business, the Assets or Assumed Liabilities (a) that is material to the Acquired
Business or the Assets or that could reasonably be expected to give rise to any material Liability of
Buyer or be materially adverse to the ownership or use by Buyer of the Assets after the Closing, as
such Assets are presently owned and used (of held for use) by Seller and/or its Subsidiaries, as
applicable, (b) that would challenge the validity or enforceability of the obligations of any Selling
Entity under this Agreement and the other Transaction Documents to which it is or will be a party
or (c) that is against any Selling Entity and seeks to prevent, restrain, materially delay, prohibit or
otherwise challenge the consummation, legality or validity of the transactions contemplated hereby
or by any of the other Transaction Documents. There is no Order enjoining any Selling Entity from
engaging in or continuing any conduct or practice, or requiring such Selling Entity to take any
material action, in connection with the ownership, lease, possession, use or operation of the Assets
owned or held by such Selling Entity, and such Selling Entity is not, nor are any of its respective
Affiliates, is subject to any outstanding Order relating to the Acquired Business, the Assets, or
Assumed Liabilities other than, in each case, Orders of general applicability.

       Section 5.09.    Compliance with Laws; Permits.

        (a)     The ownership and operation of the Business and the Assets by the Selling Entities
is, and since January 1, 2016, has been, in material compliance with all Applicable Laws, except
as would not be material to the Acquired Business.

        (b)    (i) The Selling Entities have obtained all Permits necessary for the ownership or
operation of the Assets and the conduct of the Acquired Business and the Selling Entities have
maintained such Permits in accordance with Applicable Law, (ii) no Selling Entity has received
written notice of material default under any such Permit and (iii) no violations exist in respect of
such Permits, except for such non-compliance and such facts, conditions or circumstances, the
subject of which have been finally resolved.

       Section 5.10.    Food Safety Matters.

       (a)      Except as otherwise set forth on Disclosure Schedule 5.10, the Business is, and
has been since January 1, 2016, conducted in compliance with all Applicable Laws related to the
development, cultivation, manufacture, production, import, export, packaging, packing, labeling,


                                                  42
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 50 of 97




handling, storage, transportation, distribution, purchase, sale, advertising or marketing of food and
related products (collectively, “Applicable Food Safety Laws”), except as would not be material
to the Acquired Business. Without limiting the generality of the immediately preceding statement,
except as otherwise set forth on Disclosure Schedule 5.10 and except as would not be material to
the Acquired Business:

        (b)    no Selling Entity has sold or distributed any Food and Beverage Products, and there
are not any Food and Beverage Products manufactured, sold or distributed by or on behalf of the
Business currently in inventory, which are or were “adulterated,” “misbranded,” or otherwise
violative in any material respect within the meaning of the FDC Act, and/or under any other
Applicable Law;

        (c)     all of the operations of the Business are and have been in material compliance with
all Applicable Laws issued or implemented by the FDA, USDA, FTC and/or any other comparable
Governmental Authority, including those related to recordkeeping, prior notice of imported food,
food safety, hazard analysis and preventive controls, sanitary transportation, food additives, food
contact substances, supplier verification, food facility registration, current good manufacturing
practices, allergen control, and food labeling and advertising;

        (d)    no Selling Entity has been subject to any inspection identifying material violations
of Applicable Law, FDA Form 483, warning letter, untitled letter, finding of deficiency,
investigation, or any other compliance or enforcement Proceeding, or other correspondence or
notice alleging or asserting material noncompliance with any Applicable Law or Permit, from or
by any Governmental Authority with respect to the Business, nor are there any such Proceedings
pending or threatened in writing;

        (e)    since January 1, 2016, no Selling Entity has received any material written, oral or
other notice from the FDA, USDA, FTC or any other comparable Governmental Authority in
connection with any Food and Beverage Product manufactured, sold or distributed by or on behalf
of the Business;

       (f)     since January 1, 2016, no Selling Entity has been excluded, suspended or debarred
from participation under any government program with respect to the Business pursuant to any
Applicable Food Safety Law;

        (g)     since January 1, 2016, there have been no recalls, withdrawals, field notifications
or other notices of action relating to any lack of safety or regulatory compliance of or regarding
any Food and Beverage Product cultivated, manufactured, produced, packaged, labeled,
distributed or sold by or on behalf of the Business, whether ordered by a Governmental Authority
or undertaken voluntarily by any Selling Entity, and there have been no claims or other instances
of the presence of or exposure to any food contaminants or adulterants, food borne pathogens, food
poisoning, pests, or other Hazardous Substance in or related to any such products, nor any other
food-related conditions with respect to the Business;

       (h)      each Food and Beverage Product cultivated, manufactured, produced, packaged,
labeled, distributed or sold by or on behalf of the Business conforms in all material respects to any
promises, claims or affirmations of fact made on the container or label for such product or in


                                                 43
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 51 of 97




connection with its distribution or sale (including, without limitation, all nutrition facts, ingredient
statements, nutrient content claims, structure/function claims, health claims and to the extent that
such products are being marketed as such, “non-GMO,” “fresh,” “organic,” “all natural,”
“sustainable,” “U.S. grown,” “made with natural ingredients,” “gluten free,” “made with rBST-
free milk,” “kosher,” “all natural,” “no corn syrup,” “no artificial colors, flavors, or sweeteners,”
“nutritious” or with similar claims) and the Selling Entities possess appropriate certifications or
scientifically reliable materials to substantiate all such promises, claims and affirmations of fact;
and

       (i)      each Food and Beverage Product cultivated, manufactured, produced, packaged,
labeled, distributed or sold by or on behalf of the Business complies in all material respects with
FDA’s requirements in Title 21 of the Code of Federal Regulations section 100.100 for
nonfunctional slack fill and with any other similar state or local requirements, and no Selling Entity
has received any correspondence from any Governmental Authority alleging that any Food and
Beverage Product’s container and/or packaging is deceptive because of nonfunctional slack fill.

       Section 5.11.    Material Contracts.

       (a)   Disclosure Schedule 5.11 sets forth a complete list of 365 Contracts identified as
of the date hereof that fall within the following categories (collectively, the “Material
Contracts”):

                 (i) any material lease or sublease of real property included as an Asset (whether
        a Selling Entity is lessor, sublessor, lessee or sublesee);

               (ii) other than purchase orders issued in the ordinary course of business, any
        Contract for the purchase or supply of goods or services providing for either (A) annual
        payments by the Acquired Business of $250,000 or more; or (B) annual receipts by the
        Acquired Business of more than $1,000,000 in any calendar year;

               (iii) any partnership agreement, joint venture agreement, strategic alliance,
        stockholders’ agreement or limited liability company agreement;

                (iv) any Contract with any sales representative, reseller, agent, marketing
        partner, distributor or franchisee of any Selling Entity relating to the Acquired Business;

                (v) any Contract relating to the acquisition or disposition of any material
        business (whether by merger, sale of stock, sale of assets or otherwise) pursuant to which
        a Selling Entity or Buyer would have continuing obligations following the date of this
        Agreement;

              (vi) any Contract where the Business is, and Buyer would be required to
        become, obligor or guarantor relating to indebtedness, except for any Related Party
        Agreements;

              (vii) any Contract containing covenants expressly limiting, individually or in the
        aggregate, in any material respect the freedom of the Business or Assets to compete with
        any Person in a product or line of business or operate in any jurisdiction;

                                                  44
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 52 of 97




                (viii)   any Hedge Contract;

               (ix) any Contract that contains exclusivity, requirements or similar provisions
        binding on the Acquired Business or the Assets;

                  (x)    any Contract containing “most favored nation” provisions;

                 (xi)    each Collective Bargaining Agreement;

               (xii) any Contract pursuant to which any of Selling Entity (A) licenses or is
        otherwise permitted by a Third Party to use any Intellectual Property material to the
        Acquired Business (other than any “shrink wrap,” “commercially available software
        package” or “click through” license that is generally available on and actually licensed
        under standard terms) or (B) licenses any Acquired Intellectual Property to a Third Party;

               (xiii) any Contract pursuant to which any Selling Entity is obligated to pay
        royalties or license fees to another Person in excess of $50,000 for which the Acquired
        Business may be affected;

              (xiv) any Contract that provides for the development, modification, or creation of
        any Acquired Intellectual Property, other than Contracts entered into with employees of a
        Selling Entity regarding the development of Intellectual Property by such employees
        entered into such Selling Entity’s form of employee inventions assignment agreement (a
        copy of which has been made available to Buyer); or

                 (xv)    any Related Party Agreement.

        (b)     Each Material Contract is a legal, valid and binding obligation of the Selling Entity
party thereto and, to the Knowledge of such Selling Entity, the other parties thereto in accordance
with its terms and conditions, and is enforceable against such Selling Entity except as such legality,
validity and enforceability may be limited by (i) bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws affecting the enforcement of creditors’ rights
generally, and (ii) equitable principles of general applicability (whether considered in a proceeding
at law or in equity). No event has occurred which, with the passage of time or the giving of notice,
or both, would constitute a material default under or a material violation of any Material Contract
or would cause the acceleration of any obligation of any Selling Entity or, to the Knowledge of
such Selling Entity, any other party thereto or the creation of a lien upon any Asset.

       Section 5.12.     Intellectual Property.

       (a)      Disclosure Schedule 5.12(a)(i) sets forth a list of all registrations and applications
for registration of the Acquired Intellectual Property (collectively, “Registered Intellectual
Property”), setting forth for each item (i) the record owner, and, if different, the legal owner and
beneficial owner of such item; (ii) the jurisdiction in which such item is issued, registered or
pending; (iii) the issuance, registration, filing or application date and serial or identification
number of such item; and (iv) for domain names, the registrant, the registrar, and the expiration
date. The Registered Intellectual Property (x) has not been abandoned, canceled or otherwise
compromised; (y) has been maintained effective by all requisite filings and renewals; and

                                                  45
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 53 of 97




(z) remains in full force and effect. Disclosure Schedule 5.12(a)(ii) sets forth all payments and
filings that are due, and all actions that must be taken, within one hundred twenty (120) days after
the date hereof with respect to each item of Registered Intellectual Property.

        (b)    The Selling Entities are the sole and exclusive owner of the Acquired Intellectual
Property free and clear of all Encumbrances (other than Permitted Encumbrances). The Acquired
Intellectual Property is valid, enforceable and subsisting. Except as limited by Section
365(c)(1)(A) of the Bankruptcy Code, the Selling Entities have a right to use, all Intellectual
Property (other than Acquired Intellectual Property) used or held for use in connection with the
operation of the Business by the Seller or any of its Subsidiaries (the “Licensed Intellectual
Property”) as currently conducted and as currently proposed to be conducted, free and clear of all
Encumbrances (other than Permitted Encumbrances). The Acquired Intellectual Property together
with any Intellectual Property licensed under a Desired 365 Contract constitute all of the
Intellectual Property necessary for or material to the operation of the Business as currently
conducted and as currently proposed to be conducted.

        (c)     No Proceedings are pending or threatened against any Selling Entity before a
Governmental Authority with regard to the ownership or use by any Selling Entity of any Acquired
Intellectual Property or Licensed Intellectual Property or the validity, scope or enforceability of
any Registered Intellectual Property. The operation of the Business by the Selling Entities does
not infringe, misappropriate or otherwise violate, and has not infringed, misappropriated or
otherwise violated, any Intellectual Property of any Person. No Selling Entity has received any
written notice since the date that is three years prior to the date hereof alleging that the operation
of the Business or any Acquired Intellectual Property or Licensed Intellectual Property infringes,
misappropriates, or otherwise violates the Intellectual Property of any other Person (including any
notice inviting such Selling Entity to take a license under any Intellectual Property of a Third Party
or consider the applicability of any Intellectual Property of a Third Party to the conduct of the
Business). No Trademark that is Acquired Intellectual Property conflicts or interferes with any
Trademark owned, used, and applied for by any other Person for the same class of goods or
services. No event or circumstance (including a failure to exercise adequate quality controls and
an assignment in gross without the accompanying goodwill) has occurred or exists that has resulted
in, or could reasonably be expected to result in, the abandonment of any material Trademark
(whether registered or unregistered) used by the Selling Entities in connection with the Business.
To the Knowledge of the Selling Entities, no Person is infringing, misappropriating or otherwise
violating any Acquired Intellectual Property and no such actions are currently being asserted or
threatened against any Person by any Selling Entity. No Selling Entity has sent any written notice
since the date that is three years prior to the date hereof alleging a Person has infringed,
misappropriated or otherwise violated any Acquired Intellectual Property.

       (d)     All former and current employees, consultants, advisors, agents and independent
contractors employed or engaged by any Selling Entity in connection with the Business who have
been involved in the creation, development or modification of any Intellectual Property have
entered into valid and binding agreements in which they have expressly assigned all of their rights
in and to such Intellectual Property to the applicable Selling Entity. At no time during the
conception of or reduction to practice of any Acquired Intellectual Property was any developer,
inventor or other contributor to such Intellectual Property operating under any grants from any
Governmental Authority educational institution or private source, performing research sponsored

                                                 46
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 54 of 97




by any Governmental Authority, educational institution or private source, utilizing the facilities of
any Governmental Authority or educational institution, or subject to any employment agreement
or invention assignment or nondisclosure agreement or other obligation with any third Person.

        (e)     The Selling Entities have taken commercially reasonable steps to protect and
maintain any material trade secrets and know-how included in the Acquired Intellectual Property
or Licensed Intellectual Property, and there are no unauthorized uses or disclosures of any such
trade secrets or know-how.

       (f)    No Selling Entity owns any proprietary software that is used or held for use in
connection with the operation of the Business.

        (g)     Subject to Section 5.03, the execution and delivery by each Selling Entity of this
Agreement and the other Transaction Documents to which it is or will be a party and the
consummation of the transactions provided for herein and therein will not result in the loss,
forfeiture, cancellation, suspension, limitation, termination or other impairment of, or give rise to
any right of any Person to cancel, suspend, limit, terminate or otherwise impair the right of each
Selling Entity to own or use or otherwise exercise any other rights that such Selling Entity currently
has with respect to, any Acquired Intellectual Property or Licensed Intellectual Property, nor
require any additional amounts or consideration or the consent of any Person in respect of any such
Acquired Intellectual Property or Licensed Intellectual Property.

        (h)    The information technology systems used by each Selling Entity in connection with
the Business (the “Business IT Assets”) (i) operate and perform and have been maintained in
accordance with their documentation and functional specifications and otherwise as required for
the conduct of the Business as currently conducted and as currently proposed to be conducted; (ii)
have not malfunctioned or failed; and (iii) do not contain any Malicious Code. Each Selling Entity
has taken technical, physical and organizational steps reasonable in accordance with customary
industry standards and practices to protect the confidentiality, integrity and security of Business
IT Assets (and all information and transactions stored or contained therein or transmitted thereby)
from Malicious Code, unauthorized use, access, interruption, modification or corruption, including
regular virus scans. each Selling Entity has in place commercially reasonable data backup, data
storage, system redundancy and disaster avoidance recovery plans, as well as a commercially
reasonable business continuity plan, in each case consistent with customary industry practices.
There have been no unauthorized intrusions or breaches of security with respect to the Business
IT Assets or claims or Proceedings initiated or threatened against any Selling Entity with regard
to the use or maintenance of its Business IT Assets. Each Selling Entity has implemented security
patches or upgrades that are generally available for such Business IT Assets where such patches
or upgrades are reasonably required to maintain their security.

       (i)     Each of the Internet websites owned or operated by the Selling Entities in
connection with the Business and any other mechanism through which the Selling Entities collect
Data maintains a publicly posted privacy statement or policy (the “Privacy Policies”) that
accurately describes such Selling Entity’s practices with respect to the collection, use and
disclosure of Data (including Personal Information) and that complies in all material respects with
all Applicable Laws, including, without limitation, Data Protection Laws. Each Selling Entity’s
privacy practices conform and at all times have conformed to the Privacy Policies and its own

                                                 47
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 55 of 97




internal privacy policies, terms of use and guidelines related to information privacy and security,
including with respect to the collection, use, disposal, disclosure, maintenance and transmission of
Personal Information at the time such policies, terms of use or guidelines were in effect. The
Selling Entities have provided Buyer with true, correct and accurate copies of all the Privacy
Policies. The Privacy Policies are accurate, comprehensive, and completely implemented with
respect to the information regarding what Personal Information is collected, how it is used, how it
is shared, how it is secured, and what (if any) preferences or choices users or data subjects have
with regard to their Personal Information.

        (j)    The Selling Entities take and have taken reasonable and prudent measures to ensure
that Personal Information collected, stored or used by the Selling Entities is protected against
unauthorized access, loss, damage use, sharing, modification, or other misuse, and there has been
no unauthorized access, loss, damage use, sharing, modification, or other misuse of any Personal
Information by any Selling Entity. No complaint or Proceeding relating to an improper use,
unauthorized access or disclosure of, or a breach in the security of, any Personal Information has
been made or, is threatened against any Selling Entity. No Selling Entity has been notified or has
been required by any Applicable Law, Governmental Authority or other agreement to notify in
writing, any Person of any security breach or unauthorized use or disclosure of Personal
Information. No Selling Entity has received any notice of any claims, investigations (including
investigations by a Governmental Authority) or alleged violations of Applicable Laws with respect
to Personal Information processed by such Selling Entity.

        (k)    The execution and delivery by the Selling Entities of this Agreement and the other
Transaction Documents to which any of them is or will be a party and the consummation of the
transactions provided for herein and therein will comply with all Data Protection Laws and the
Privacy Policies. No Selling Entity is prohibited by any applicable regulations or any Privacy
Policy from providing Buyer with the Data (including the Personal Information) that has been, or
will be, provided to Buyer on or after the Closing Date, in connection with the transactions
contemplated by this Agreement and no notice to any Person will be required in connection with
such Selling Entity’s provision of such Data to Buyer.

       Section 5.13.   Environmental, Health and Safety Matters.

        (a)    The Assets owned or held by the Selling Entities and their operations are and, as
all times have been, in compliance in all material respects with applicable Environmental, Health
and Safety Laws;

       (b)     The Acquired Permits include all Permits required under Environmental, Health
and Safety Laws in connection with the ownership and operation of the Assets, which are listed
on Disclosure Schedule 5.13(b), the Selling Entities are in compliance in all material respects with
such Permits, and all such Permits are in full force and effect;

       (c)    With respect to each Selling Entity’s operations of the Assets owned or held by
such Selling Entity, such Selling Entity has not received any written notice alleging non-
compliance with or violation of applicable Environmental, Health and Safety Law from any
Governmental Authority or other Person, the subject of which is unresolved and that reasonably
could be expected to result in a material Liability of the Acquired Business;


                                                48
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 56 of 97




        (d)    There is no Proceeding or Order pending, outstanding, or threatened in writing
against any Selling Entity pursuant to Environmental, Health and Safety Law with respect to the
Assets owned or held by such Selling Entity or such Selling Entity’s operation of such Assets,
except for any such Proceeding and Order that could not reasonably be expected to be material to
the Acquired Business;

        (e)    There has been no Release of Hazardous Substances by any Selling Entity or any
third Person on, under, in or at any Owned Real Property or Leased Real Property, or any third-
party location, except for any such Release that could not reasonably be expected to result in a
material Liability or cleanup obligation of the Acquired Business;

       (f)     Neither the execution, delivery or performance of this Agreement nor the
consummation of the transactions contemplated thereby will trigger any reporting, investigation
or remedial obligations under any property transfer Environmental, Health and Safety Laws; and

        (g)     The Selling Entities have made available to Buyer true, complete and correct copies
of all material, non-privileged environmental site assessments and audit reports (including Phase
I or Phase II reports) and any other material information relating to environmental, health and
safety matters concerning the Acquired Business or the Assets prepared on behalf of any Selling
Entity.

       Section 5.14.   Title.

        (a)     Disclosure Schedule 5.14(a)(i) sets forth a complete and accurate list of all of the
Real Property Interests owned in fee by Seller or any of its Subsidiaries (the Real Property Interests
listed or required to be listed on Disclosure Schedule 5.14(a)(i), the “Owned Real Property”),
specifying the street address, the current owner and the current use of each parcel of Owned Real
Property. Each Selling Entity has good and valid fee simple title to all Owned Real Property that
is included in the Assets owned by it, free and clear of all Encumbrances, except for Permitted
Encumbrances and Encumbrances listed on Disclosure Schedule 5.14(a)(ii). No Selling Entity
currently leases any parcel or any portion of any parcel of any Owned Real Property to any other
Person.

         (b)     Disclosure Schedule 5.14(b)(i) sets forth a complete and accurate list and brief
description of all Real Property Interests that are leased by Seller or any of its Subsidiaries (the
Real Property Interests listed or required to be listed on Disclosure Schedule 5.14(b)(i), the
“Leased Real Property”) and a description of the associated leases therefore (the “Leases”). Each
of the Leases that is included in the Assets constitutes the legal, valid, binding and enforceable
obligation of the applicable Selling Entity and is in full force and effect in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Applicable Laws relating to or affecting creditors’
rights generally or general principles of equity (regardless of whether enforcement is sought in a
Proceeding in equity or at law). The applicable Selling Entity has good and valid leasehold title
to all of the Leased Real Property that is included in the Assets free and clear of all Encumbrances,
except for Permitted Encumbrances and Encumbrances listed on Disclosure Schedule 5.14(b)(ii).
Except as set forth on Disclosure Schedule 5.14(b)(ii), there is not any current sublease or
assignment entered into by any Selling Entity in respect of the Acquired Leased Real Property or


                                                 49
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 57 of 97




any portion thereof. The Selling Entities have made available to Buyer true, correct and complete
copies of each Lease.

        (c)     No event has occurred and no circumstances exist that, with the delivery of notice,
the passage of time or both, could constitute such a material breach or material default, or permit
the termination or modification of, or acceleration of rent under, any Lease. No Selling Entity has
received written notice of any claim by any Person under any such Lease alleging that a Selling
Entity has committed a breach of any such Lease, and has not provided or received any written
notice of any intention to terminate any such Lease.

         (d)     The Acquired Owned Real Property and Acquired Leased Real Property constitute
all of the real property rights necessary to own and conduct the Acquired Business in all material
respects as currently owned, operated and conducted by the Seller or any of its Subsidiaries.

      (e)    There are no condemnation, expropriation or other Proceedings with eminent
domain pending or threatened, with respect to any Acquired Real Property.

        (f)    The buildings and improvements on the Acquired Owned Real Property are located
within the boundary lines of the described parcels of land, are not in violation of applicable setback
requirements, zoning laws, and ordinances (and none of the properties or buildings or
improvements thereon are subject to “permitted non-conforming use” or “permitted non-
conforming structure” classifications), and do not encroach on any easement which may burden
the land.

        (g)     None of the Acquired Owned Real Properties are located within any flood plain or
subject to any similar type restriction for which any permits or licenses necessary to the use thereof
have not been obtained.

       (h)     Each parcel of Owned Real Property constitutes a legally subdivided lot in
compliance with all applicable subdivision laws and similar regulations, separate from any
adjoining land or improvements.

       (i)     There are no assets or properties that are used in or necessary for the use,
maintenance of the Acquired Owned Real Property or the Acquired Leased Real Property and the
operation of the Acquired Business as currently operated that are not included in the Assets.

        (j)    The improvements or facilities located on the Acquired Owned Real Property are
presently used and operated in compliance with all material covenants, easements and restrictions
affecting such Acquired Owned Real Property.

         (k)    All water, sewer, gas, electric, telephone and drainage facilities and all other
utilities and public or quasi-public improvements related thereto upon or adjacent to the Acquired
Owned Real Property required by Applicable Law or required for the operation of the Acquired
Business at the Acquired Owned Real Property, are (i) installed and serve the Acquired Owned
Real Property and (ii) have direct access to the Acquired Owned Real Property from a public road
or right of way. There are no pending or threatened, material interruptions (except in the ordinary
course) of any utility services to any material portion of the Acquired Owned Real Property.


                                                 50
US-DOCS\111928635.24
       Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 58 of 97




        (l)      All of the Acquired Owned Real Property has access to a public road or right of
way.

       Section 5.15.    Matters Related to Assets; Casualty Losses.

        (a)     All of the rights, properties, interests, equipment and other tangible and intangible
assets that constitute Assets are owned, leased or used (or held for use) by the Selling Entities and
are free and clear of all Encumbrances (other than Permitted Encumbrances).

        (b)     All of the equipment, machinery, vehicles and other tangible assets that constitute
Assets (i) in good condition and repair, except for ordinary wear and tear and ordinary and routine
repairs and maintenance requirements, for assets of comparable age and usage, (ii) not in need of
any repairs, which, if not made, would materially and adversely affect the integrity or safety of
such Assets, and (iii) suitable for use by the Selling Entities to conduct the Acquired Business as
currently conducted by the Selling Entities with respect to such Assets.

        (c)     The Assets owned or used (or held for use) by the Selling Entities constitute all
assets, properties, rights, privileges and interests of whatever kind or nature, real or personal or
mixed, tangible or intangible, used or necessary, and such assets are sufficient, to operate the
Facilities and conduct the Acquired Business as currently conducted by the Selling Entities, other
than the operations and business conducted with respect to the Excluded Assets.

        (d)    There has been no Casualty Loss (whether or not covered by insurance) materially
affecting any of the Assets owned or used (or held for use) by Seller or any of its Subsidiaries that
has not subsequently been completely repaired, replaced or restored.

        Section 5.16. Accounts Receivable and Payable. All Accounts Receivable of the Selling
Entities reflected on the Balance Sheets have arisen in the ordinary course of business. The
consolidated Accounts Receivable of Seller, net of any allowances for doubtful accounts and
reserves for discounts, returns, spoils, damages, shortages, short pays and promotions, set forth on
the Balance Sheets were stated therein in accordance with GAAP applied on a consistent basis
throughout the periods indicated and present fairly, in all material respects, the consolidated
Accounts Receivable of Seller as of the respective dates thereof. All accounts payable of the Selling
Entities reflected on the Balance Sheets have arisen in the ordinary course of business.

        Section 5.17. Inventory. The inventories of the Selling Entities that are Assets are in good
and marketable condition, and are saleable in the ordinary course of business. The consolidated
inventory of Seller that are Assets, net of applicable inventory reserves, set forth on the Balance
Sheets was stated therein in accordance with GAAP applied on a consistent basis throughout the
periods indicated and present fairly, in all material respects, the consolidated inventory of Seller as
of the respective dates thereof. Inventory reserves for lower of cost or market, obsolete, excess,
damaged or otherwise unsaleable and unusable inventory have been reflected on the Balance Sheets
in accordance with GAAP applied on a consistent basis throughout the periods indicated.

        Section 5.18. Insurance. A true, correct and complete list of the material insurance
policies related to the Business currently conducted by Seller and its Subsidiaries with respect to
the Assets owned or held by Seller and its Subsidiaries (including policy periods and the amounts
of coverage, limits and deductibles) is attached hereto as Disclosure Schedule 5.18 (collectively,

                                                  51
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 59 of 97




the “Insurance Policies”). A true, correct and complete list of the Insurance Policies that do not
permit Buyer access thereto, and the right to make claims thereunder, in accordance with
Section 8.09 is set forth in Disclosure Schedule 5.18. All of the Insurance Policies are in full force
and effect. No event has occurred, including the failure by Seller or if applicable, any such
Subsidiary of Seller, to give any notice or information or the delivery of any inaccurate or erroneous
notice or information, which materially limits or impairs the rights of Seller or any of its
Subsidiaries under any of the Insurance Policies. Except as set forth in Disclosure Schedule 5.18,
no material claim is outstanding under any of the Insurance Policies, and no carrier of any Insurance
Policy of Seller or any such Subsidiary has asserted in writing any denial of coverage of any
material claim.

        Section 5.19. Security Arrangements. All of the bonds, letters of credit and guarantees
posted by Seller or any of its Subsidiaries with Governmental Authorities or Third Parties and
relating to the Assets owned or held by Seller or any such Subsidiary are described on Disclosure
Schedule 5.19.

       Section 5.20.    Customers and Suppliers.

        (a)      Disclosure Schedule 5.20(a) contains a list of the fifty (50) largest customers,
including distributors, of the Acquired Business, taken as a whole, for the twelve (12) months
ended September 30, 2019 (determined on the basis of the total dollar amount of sales)
(collectively, the “Major Customers”) showing the total dollar amount of gross sales to each such
Major Customer during such period.

        (b)     Disclosure Schedule 5.20(b) contains (i) a list of the twenty-five (25) largest milk
suppliers of the Business, taken as a whole, for the twelve (12) months ended September 30, 2019
(determined on the basis of the total dollar amount of purchases) and (ii) a list of the fifty (50)
largest suppliers other than milk suppliers of the Business, taken as a whole, for the twelve (12)
months ended September 30, 2019 (determined on the basis of the total dollar amount of purchases)
(collectively, the “Major Suppliers”), in each case, showing the total dollar amount of purchases
by the Business with respect to milk or other products, as applicable, from each such Major
Supplier during such period.

        (c)     From the Balance Sheet Date through the date of this Agreement, no Major
Customer or Major Supplier has terminated, materially reduced, or otherwise materially changed
its business with the Business or provided written or oral, notice to any Selling Entity stating that
it intends to terminate, materially reduce or otherwise materially change its business with the
Business or that it is materially dissatisfied with the performance of the Business (or any portion
thereof).

       Section 5.21.    Anti-Corruption.

        (a)     No Selling Entity, nor any of their respective Representatives or other Persons that
act for or on behalf of any Selling Entity has, in connection with or relating to the Business or the
Assets, directly or indirectly, violated the U.S. Foreign Corrupt Practices Act or any other
applicable anti-bribery law (collectively, the “Anti-Corruption Laws”). The Selling Entities have
in place and maintain policies, procedures and controls with respect to the Business that are


                                                  52
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 60 of 97




reasonably designed to promote and ensure compliance with Anti-Corruption Laws in each
jurisdiction in which the Business operates. There is no pending or threatened investigation,
inquiry, or enforcement Proceeding upon the Business or the Assets by any Governmental
Authority regarding any offense or alleged offense under Anti-Corruption Laws. None of the
current officers, directors or employees of any Selling Entity is an employee of any Governmental
Authority or of any instrumentality of a Governmental Authority.

       (b)     The Business has been conducted and the Assets have been operated in material
compliance with all applicable anti-money laundering and financial record-keeping and reporting
laws. The Selling Entities have maintained and currently maintain (i) books, records and accounts
which, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the
Business, and (ii) internal accounting controls reasonably designed to provide reasonable
assurances that all transactions and access to assets of the Business were, have been and are
executed only in accordance with management’s general or specific authorization. There is no
pending or threatened investigation, inquiry, or enforcement Proceeding upon the Business or the
Assets by any Governmental Authority regarding any actual or possible violation of any anti-
money laundering or financial record-keeping and reporting laws, and there has been no such
Proceeding.

        Section 5.22. Brokers or Finders. Except for fees and expenses payable to Evercore
Group, L.L.C., no Selling Entity has incurred any obligation or Liability, contingent or otherwise,
for brokerage or finders’ fees or agents’ commissions or other similar payments in connection with
this Agreement, the other Transaction Documents or the transactions contemplated hereby or
thereby for which Buyer is or will become liable.

       Section 5.23.   Employee Benefit Plans; Labor and Employment Matters.

         (a)     Disclosure Schedule 5.23(a) contains a complete and accurate list of each Seller
Benefit Plan. The Selling Entities have made available to Buyer a copy of, to the extent applicable,
(i) each Seller Benefit Plan and, with respect to any unwritten Seller Benefit Plan, a written
summary of such Seller Benefit Plan and, with respect to each Seller Benefit Plan containing
Assumed Plan Liabilities, (ii) each trust, insurance, annuity or other funding Contract related
thereto, (iii) the most recent financial statements and actuarial or other valuation reports prepared
with respect thereto, (iv) the three (3) most recent annual reports on Form 5500 required to be filed
with the Internal Revenue Service with respect thereto, (v) the most recent summary plan
description and any material modification with respect thereto, (vi) the most recent determination
or opinion letter received from the Internal Revenue Service with respect to each Seller Benefit
Plan containing Assumed Plan Liabilities intended to qualify under Section 401 of the Code, and
(vii) all non-routine, written communications relating thereto.

       (b)    Each Seller Benefit Plan (and any related trust or other funding vehicle) has been
maintained, operated and administered in compliance with Applicable Laws and with the terms of
such Seller Benefit Plan. There are no pending or threatened material investigations by any
Governmental Authority with respect to or termination proceedings or other material claims, suits
or proceedings (except routine claims for benefits payable in the ordinary course) against or
involving any Seller Benefit Plan.



                                                 53
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 61 of 97




        (c)      No Tax penalties or additional Taxes have been imposed or would be reasonably
expected to be imposed on any Company Employee, and no acceleration of Taxes has occurred or
would be reasonably expected to occur with respect to any Company Employee, in each case as a
result of a failure to comply with Section 409A of the Code with respect to any Seller Benefit Plan
that is a “nonqualified deferred compensation plan” within the meaning of Section 409A of the
Code. No Company Employee is entitled to receive any gross-up or additional payment in
connection with the Tax required by Section 409A or Section 4999 of the Code.

         (d)     Except pursuant to the Seller Benefit Plans or other agreements or arrangements
listed on Disclosure Schedule 5.23(d), true and complete copies of which have been made available
to Buyer, none of the execution and delivery of this Agreement or any of the other Transaction
Documents or the consummation of the transactions contemplated hereby or thereby (alone or in
conjunction with any other event, including any termination of employment on or following the
Closing) will (i) entitle any Company Employee to any compensation or benefit, (ii) accelerate the
time of payment or vesting, or trigger any payment or funding, of any compensation or benefits
for any Company Employee or trigger any other material obligation under any Seller Benefit Plan,
(iii) result in any breach or violation of or default under or limit Seller’s (or Buyer’s right with
respect to any Assumed Plan Liabilities) to amend, modify or terminate any Seller Benefit Plan or
(iv) result in the payment of any “excess parachute payment” (as defined in Section 280G(b)(1) of
the Code).

        (e)      With respect to each Pension Plan or any Multiemployer Plan that is or is required
to be sponsored, maintained or contributed to, or has been sponsored, maintained or contributed to
or required to be maintained or contributed to within the six years prior to the date of this
Agreement, by Seller or any of its ERISA Affiliates, (i) no withdrawal liability, within the meaning
of Section 4201 of ERISA, has been incurred, which withdrawal liability has not been satisfied,
and (ii) no condition exists or event or transaction has occurred with respect to any such plan that
would reasonably be expected to result in Buyer or any of its Affiliates incurring any material
Liability, fine or penalty for which a reserve or accrual has not been established.

        (f)    There are no controversies, strikes, slowdowns, work stoppages or any other
material labor disputes involving any Company Employee pending or threatened, nor have there
been any such controversies, strikes, slowdowns or work stoppages in the past three years. There
are no grievances or unfair labor practice complaints pending against Seller or any of its
Subsidiaries before the National Labor Relations Board or any other Governmental Authority with
respect to any Company Employee.

        (g)    Seller and its Subsidiaries are in compliance in all material respects with all
Applicable Laws relating to employment or labor, including those related to hiring, background
checks, wages, pay equity, hours, collective bargaining and labor relations, classification of
independent contractors and employees, equal opportunity, document retention, notice, plant
closing and mass layoff, health and safety, employment eligibility verification, immigration, child
labor, discrimination, harassment, retaliation, accommodations, disability rights or benefits,
affirmative action, workers’ compensation, unemployment insurance, employment and
reemployment rights of members of the uniformed services, secondment, employee leave issues
and the payment of social security and other Taxes, and are not liable for any arrears of wages,
other compensation or benefits (other than such Liabilities that have been incurred in the ordinary

                                                54
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 62 of 97




course of business of Seller and its Subsidiaries), or any Taxes or penalties for failure to comply
with any of the foregoing. No individual who has performed services for Seller or its Subsidiaries
has been improperly excluded from participation in any Seller Benefit Plan, and neither Seller nor
any of its Subsidiaries has any direct or indirect liability, whether absolute or contingent, with
respect to any misclassification of any Person as an independent contractor or on any other non-
employee basis for Seller or its Subsidiaries rather than as an employee, with respect to any
individual employed, engaged, or leased by Seller or any of its Subsidiaries from another
employer, or with respect to any misclassification of any employee of Seller or its Subsidiaries as
exempt versus non-exempt. Except as set forth in Disclosure Schedule 5.23(g), there is no material
employment- or labor-related claim pending against any Selling Entity brought by or on behalf of
any Company Employee or any Governmental Authority and no such claim is threatened. In the
last five years, no allegations of sexual or other unlawful harassment or discrimination have been
made against (i) any officer of any Selling Entity or (ii) any Company Employee at a level of Vice
President or above.

        (h)      Disclosure Schedule 5.23(h) sets forth a complete and correct list of all Company
Employees who are employees by: name; title or position; status (part-time, full-time, exempt,
non-exempt, etc.); whether paid on a salaried, hourly or other basis; current base salary or wage
rate; current target bonus; start date; service reference date (if different from the start date); work
location (city and state); PTO entitlement formula; amount of accrued but unused PTO by
category; and an indication of whether or not such employee is on leave of absence. All such
employees are authorized to work in the United States. Disclosure Schedule 5.23(h) sets forth a
complete and correct list of all Company Employees who are independent contractors of Seller or
its Subsidiaries and all “leased employees” (as such term is defined in Section 414(n) of the Code)
of Seller or its Subsidiaries by: job position or function; work location (city and state); hourly pay
rate or other compensatory arrangement; hire date; regular hours per work week; term of
engagement; and the total amount paid by Seller to such Person in 2019. Seller shall update
Disclosure Schedule 5.23(h) from time to time and as of three (3) days prior to the Closing Date.

       Section 5.24.   Taxes.

       (a)      Seller and its Subsidiaries have timely filed (taking into account any extensions of
time for such filings that have been properly and timely requested) all Tax Returns that were
required to be filed. All such Tax Returns are complete and accurate in all material respects. All
Taxes owed by Seller and its Subsidiaries (whether or not shown on any Tax Return) have been
paid. Neither Seller nor its Subsidiaries is currently the beneficiary of any extension of time within
which to file any Tax Return. No claim has ever been made by an authority in a jurisdiction in
which Seller or its Subsidiaries does not file Tax Returns that Seller or its Subsidiaries is or may
be subject to Taxation by that jurisdiction.

        (b)    There are no pending or threatened audits, investigations, disputes, notices of
deficiency, claims or other actions for or relating to any liability for Taxes of Seller and its
Subsidiaries. Neither Seller nor its Subsidiaries has waived any statute of limitations in respect of
Taxes or agreed to any extension of time with respect to a Tax assessment or deficiency.

       (c)     The unpaid Taxes of Seller and its Subsidiaries did not, as of the Balance Sheet
Date, exceed the reserve for Tax liability (excluding any reserve for deferred Taxes established to

                                                  55
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 63 of 97




reflect timing differences between book and Tax income) set forth on the face of the Balance
Sheets (rather than in any notes thereto). Since the date of the Balance Sheet Date, neither Seller
nor its Subsidiaries has incurred any liability for Taxes outside the ordinary course of business
consistent with past practice.

        (d)    No Asset (i) constitutes “tax-exempt use property” within the meaning of Section
168(h) of the Code, (ii) is “tax-exempt bond financed property” within the meaning of Section
168(g) of the Code, (iii) secures any debt the interest of which is tax-exempt under Section 103(a)
of the Code or (iv) is subject to a 467 rental agreement as defined in Section 467 of the Code.

        (e)      Neither Seller nor its Subsidiaries has been a party to a transaction that is or is
substantially similar to a “reportable transaction,” as such term is defined in Treasury Regulations
Section 1.6011-4(b)(1), or any other transaction requiring disclosure under analogous provisions
of state, local or foreign Tax law.


                       REPRESENTATIONS AND WARRANTIES OF BUYER

       Buyer represents and warrants to the Selling Entities as of the date hereof and as of the
Closing Date as follows:

        Section 6.01. Organization and Good Standing. Buyer is duly organized, validly existing
and in good standing under the laws of its jurisdiction of formation. Buyer has the requisite power
and authority to own or lease and to operate and use its properties and to carry on its business as
now conducted. Buyer is (or at the Closing will be) duly qualified, licensed or otherwise authorized
to do business and is in good standing in the state(s) where the Assets are located and Buyer or
Buyer’s Affiliates will be duly qualified, licensed or otherwise authorized to own or lease and to
operate and use the Assets in the state(s) where the Assets are located other than where failure to
be so qualified would not have a materially adverse effect. Buyer has made available to Seller true
and correct copies of Buyer’s governing documents as in effect as of the date hereof and as of the
Closing, as applicable, including Buyer’s certificate of incorporation and bylaws.

        Section 6.02. Authority; Validity; Consents. Buyer has the requisite power and authority
necessary to enter into, deliver and perform its obligations under this Agreement and the other
Transaction Documents to which it is a party and to consummate the transactions contemplated
hereby and thereby. The execution, delivery and performance of this Agreement by Buyer and such
other Transaction Documents to which it is a party and the consummation by Buyer of the
transactions contemplated herein and therein have been duly, validly authorized and approved by
all necessary corporate action of Buyer and no other corporate proceedings on the part of Buyer or
vote of Buyer’s members are necessary to authorize the execution and delivery by Buyer of this
Agreement and the consummation of the transactions contemplated hereby. This Agreement has
been duly and validly executed and delivered by Buyer and each other Transaction Document to
which Buyer is a party that is required to be executed and delivered by Buyer at the Closing will be
duly and validly executed and delivered by Buyer, as applicable, at the Closing. No other action
on the part of Buyer, its Affiliates or their respective Representatives is necessary to authorize this
Agreement or the other Transaction Documents to which Buyer is a party and this Agreement and
the other Transaction Documents to which Buyer is a party constitute the legal, valid and binding


                                                  56
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 64 of 97




obligation of Buyer, enforceable against Buyer in accordance with their respective terms, except in
each case as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar Applicable Laws affecting the
enforcement of creditors’ rights generally and by general principles of equity, including principles
of commercial reasonableness, good faith and fair dealing, regardless of whether such principles
are considered in a proceeding at law or in equity.

        Section 6.03. No Conflict. Except for (a) any applicable notices, filing, consents or
approvals under any applicable antitrust, competition or trade regulation or other Applicable Laws,
including the HSR Act and (b) items listed on Disclosure Schedule 6.03, Buyer is not and will not
be required to give any notice to, make any filing with or obtain any consent from any Person
(including any Governmental Authority) in connection with the execution and delivery of this
Agreement and the other Transaction Documents or the consummation or performance of any of
the transactions contemplated hereby and thereby, except as would not, individually or in the
aggregate, reasonably be expected to affect Buyer’s ability to perform its obligations under this
Agreement or any other Transaction Documents or to consummate the transactions contemplated
hereby or thereby. When the consents and other actions described in the preceding sentence have
been obtained and taken, the execution and delivery of this Agreement and the other Transaction
Documents and the consummation of the transactions provided for herein and therein will not result
in the breach or violation of any of the terms and provisions of, or constitute a default (with or
without notice or lapse of time or both) under, or conflict with, or cause any acceleration of any
obligation of any Buyer under (i) any agreement, indenture, bond, debenture, note, mortgage or
other instrument to which it or its assets is bound, (ii) the certificate of incorporation, bylaws or
other governing documents of Buyer, (iii) any Order applicable to Buyer or its assets or (iv) any
Applicable Law, except as would not, individually or in the aggregate, reasonably be expected to
affect Buyer’s ability to perform its obligations under this Agreement or any other Transaction
Documents or to consummate the transactions contemplated hereby or thereby.

        Section 6.04. Legal Proceedings. There are no Proceedings or Orders pending or
outstanding or, to the Knowledge of Buyer, threatened by any Person, that seek to prevent, restrain,
materially delay, prohibit or otherwise challenge the consummation, legality or validity of the
transactions contemplated hereby or that would, individually or in the aggregate, reasonably be
expected to delay the Closing or have an adverse effect on Buyer’s performance of any of its
obligations and covenants under this Agreement and the other Transaction Documents to which it
is a party that are to be performed prior to, at or after Closing.

       Section 6.05. Bankruptcy. There are no bankruptcy, reorganization or arrangement
Proceedings pending, being contemplated by or, to the Knowledge of Buyer, threatened against
Buyer.

        Section 6.06. Brokers or Finders. Except for fees and expenses payable to Houlihan
Lokey, Inc., neither Buyer nor any Person acting on behalf of Buyer has paid or become obligated
to pay any fee or commission to any broker, finder, investment banker, agent or intermediary for or




                                                 57
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 65 of 97




on account of the transactions contemplated by this Agreement for which Seller or any of it is
Subsidiaries is or will become liable.


                        ACTIONS PRIOR TO THE CLOSING DATE

       Section 7.01.   Access and Reports.

         (a)      From the date hereof through Closing, subject to Applicable Laws, upon the
reasonable request from Buyer of any such activities, each Selling Entity will afford Buyer’s
officers and other authorized Representatives reasonable access, during normal business hours, (i)
to its officers, employees, consultants and authorized Representatives (including its legal advisors
and accountants), (ii) to all books, records and other documents and data in the locations in which
they are normally maintained, and to make copies of all such books, records, and other documents
to the extent relating to the Assets or the Assumed Liabilities, (iii) to any reasonably available
financial and operating data and other information in connection with the Assets and (iv) to all
offices, plants, buildings, facilities and other physical locations and properties included in the
Asset, to make such investigation and physical inspection of the Assets and the Assumed
Liabilities as it reasonably requests; provided that, in connection with such access, Buyer’s
authorized Representatives will (i) abide by any reasonable safety rules, regulations and operating
policies provided in writing by Seller or its Representatives and (ii) at Seller’s option, be
accompanied by at least one (1) Representative of Seller. Notwithstanding anything herein to the
contrary, no such investigation or examination will be permitted to the extent that it would
unreasonably interfere with the conduct of the business of the Selling Entities or would require a
Selling Entity to disclose information that would violate the attorney-client privilege or any other
applicable privileges or immunities; provided that the Selling Entities use reasonable effort to
disclose such information without disclosing the privileged information (for example, by redacting
such information as reasonably necessary to avoid such violation).

       (b)      Buyer acknowledges that Confidential Information (as defined in the
Confidentiality Agreement) has been, and in the future will be, provided to it in connection with
this Agreement, including under Section 7.01(a), and is subject to the terms of the confidentiality
agreement dated October 23, 2019 between Seller and Buyer and, if applicable, the Clean Team
Agreement and the Joint Defense and Common Interest Agreement dated as of June [13], 2019
between Seller, Buyer and their respective outside counsel named therein (collectively, the
“Confidentiality Agreement”), the terms of each of which are incorporated herein by reference.
Buyer acknowledges and understands that this Agreement may be provided to lenders or be
publicly filed in the Bankruptcy Court and further made available by Seller to prospective bidders
and that such disclosure will not be deemed to violate any confidentiality obligations owing to
Buyer, whether pursuant to this Agreement, the Confidentiality Agreement, the Clean Team
Agreement or otherwise.

      Section 7.02. Operations Prior to the Closing Date. Except (a) as otherwise expressly
contemplated by this Agreement, (b) as set forth on Schedule 7.02, or (c) as otherwise consented to




                                                58
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 66 of 97




in writing by Buyer in its sole discretion, from the date hereof until the Closing Date or the earlier
termination of this Agreement in accordance with its terms:

                (i)     Seller will use its reasonable best efforts to (A) operate the Facilities and
        other Assets operated by Seller and its Subsidiaries in the ordinary course of business in
        all material respects and to maintain, or cause to be maintained, all Assets in good working
        order and condition (ordinary wear and tear excepted) (including, without limitation,
        conducting all inspections and acts of service and repair with at least the level of care and
        frequency required to comply with (x) manufacturer recommendations or guidelines or (y)
        customary industry practice for similar assets as the applicable Asset), (B) maintain books,
        accounts and records relating to such Assets in accordance with past custom and practice
        in all material respects, (C) preserve intact the business organizations of Seller and its
        Subsidiaries, (D) preserve its current relationships with Third Parties, including suppliers,
        vendors, customers, clients, contractors and others, related to the Assets or having business
        dealings related to the Acquired Business (including with respect to sales of products and
        volumes of production) and keep available the services of Company Employees,
        consultants and agents of the Selling Entities in connections with the services such persons
        provided in respect of the Assets and the Acquired Business in the ordinary course of
        business, and (E) comply with all Applicable Laws and Orders applicable to the Assets and
        Acquired Business and to give prompt notice to Buyer of any notice of any material damage
        or any material Casualty Loss and any notice received or made by Seller of any claim
        asserting any material tort or violation of Applicable Law or any new Proceeding that (in
        each case) relates to such Assets or the Acquired Business;

               (ii)    without limiting the foregoing, Seller will not, and will cause its
        Subsidiaries not to:

                         (A)     liquidate, dissolve, recapitalize or otherwise wind up its operations
                 related to the Assets;

                        (B)     terminate, cancel, materially amend or modify, grant a waiver or
                 consent with respect to or extend any Material Contract, in each case other than any
                 immaterial changes made in the ordinary course of business, or enter in to any
                 Contract that could be a Material Contract;

                         (C)    violate, breach or default under, or take or fail to take any action that
                 (with or without notice or lapse of time or both) could reasonably constitute a
                 violation, breach of, or default under, any material term or provision of any
                 Acquired Contract or any Acquired Permit, including, without limitation, any
                 payment obligations thereunder;

                         (D)     sell, lease, transfer, abandon, permit to lapse, fail to maintain,
                 exclusively license, assign or otherwise dispose of any material Assets, in each case
                 other than in the ordinary course of business;




                                                   59
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 67 of 97




                          (E)    disclose any material trade secrets or know-how related to,
                 associated with or arising from the Acquired Business or any Assets to any Person
                 that is not subject to any confidentiality or non-disclosure agreement;

                         (F)     acquire (by merger, consolidation, acquisition of stock or assets or
                 otherwise), directly or indirectly, any material assets, securities, properties,
                 interests or businesses for the conduct of the Acquired Business, in each case other
                 than pursuant to existing Contracts described on Schedule 7.02(ii)(F);

                         (G)   other than as permitted by Section 7.02(ii)(F), make any material
                 loans, advances or capital contributions to, or investments in, any other Person
                 (other than any Subsidiary of Seller) with respect to the Business, other than
                 advances to employees in the ordinary course of business;

                      (H)    subject any of the Assets to any Encumbrances, except for Permitted
                 Encumbrances;

                         (I)     enter into any agreement or arrangement that materially limits or
                 otherwise restricts in any material respect the conduct of the Acquired Business or
                 the use or saleability of the Assets or that could reasonably be expected to, after the
                 Closing Date, limit or restrict in any material respect the Acquired Business or
                 Buyer’s use of the Assets;

                         (J)      change its accounting methods, policies or practices, in each case as
                 they relate to the Assets;

                         (K)    commence, settle or propose to settle any Proceedings that could
                 reasonably be expected to materially diminish the value of the Assets or impair title
                 thereto; or

                          (L)    other than as required by Applicable Law or by the terms of any
                 Seller Benefit Plan or Collective Bargaining Agreement as in effect on the date
                 hereof, (1) grant any loan to any Company Employee or pay any bonus to any
                 exempt Company Employee, (2) hire or promote or terminate the employment
                 (other than for cause or due to elimination of position) of any Company Employee
                 with annual salary in excess of $100,000, (3) grant or increase any severance,
                 change in control, retention, termination or similar compensation or benefits to (or
                 amend any existing severance, change in control, retention, termination or similar
                 compensation, benefits or arrangement with) any exempt Company Employee, (4)
                 establish, adopt, amend, or terminate any Collective Bargaining Agreement (other
                 than as specifically contemplated under this Agreement) or Seller Benefit Plan, (5)
                 increase the compensation, bonus or other benefits payable to any Company
                 Employee, (6) pay to any exempt Company Employee any benefit or amount not
                 required under any Seller Benefit Plan as in effect on the date of this Agreement,
                 or (7) take any action to accelerate the vesting of, or payment of, any compensation
                 or benefit under any Seller Benefit Plan;



                                                   60
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 68 of 97




                          (M) except as required by Applicable Law, (1) make, revoke or change
                 any material Tax election or method of accounting with respect to Taxes, (2) file
                 any amended Tax Return, (3) enter into any closing agreement, (y) settle or
                 compromise any Tax claim or assessment, or (4) consent to any extension or waiver
                 of the limitation period applicable to any claim or assessment with respect to Taxes;
                 in each case to the extent such action could adversely affect the Assets or the
                 Business in a Post-Closing Tax Period;

                         (N)    fail to keep in force, cancel or materially modify any Insurance
                 Policy, except where replaced with a substantially similar policy;

                        (O)     abandon or permit to lapse any Registered Intellectual Property;

                         (P)    enter into any Contract under which any Selling Entity grants or
                 agrees to grant to any Third Party any assignment, license, release, immunity or
                 other right with respect to any Acquired Intellectual Property or Licensed
                 Intellectual Property (other than non-exclusive licenses of such Intellectual
                 Property granted to customers in the ordinary course of business);

                         (Q)    fail to maintain inventory to and including the Closing Date of a
                 quality usable and salable in the ordinary course of business and in sufficient
                 quantities to operate the Acquired Business as it is and has been historically
                 conducted in all material respects;

                        (R)    take any action or fail to take any action that could reasonably be
                 expected to have, individually or in the aggregate, a Material Adverse Effect;

                         (S)     take any action that could cause any asset that is an Asset as of the
                 date hereof to no longer be an Asset as of Closing, including transferring any asset
                 that is used or held for use in connection with a Facility or the operations of a
                 Facility to an Excluded Facility, except for the sale of inventory to a Third Party in
                 the ordinary course of business; or

                        (T)     agree or commit to do any of the foregoing; and

               (iii) The Seller will deliver to the Buyer any and all (A) DIP Budgets (including
        DIP Budgets as updated, modified, or supplemented in accordance with Section 5.12 of the
        DIP Credit Agreement) concurrently with delivery to the DIP Agent and (B) DIP Variance
        Reports concurrently with delivery to the DIP Agent pursuant to Section 5.01(c) of the DIP
        Credit Agreement.

        For purposes of any consent by Buyer under Section 7.02(ii), (x) such consent may be
requested by Seller and given by Buyer by email, (y) such consent request may be sent by Seller
by email to Alan Bernon at abernon@dfamilk.com (or any other individual designated by Buyer
to Seller for this purpose), each of whom is authorized to give consent hereunder on behalf of
Buyer, and (z) Buyer will use commercially reasonable efforts to give or deny consent within three
(3) Business Days of the request.


                                                  61
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 69 of 97




        Section 7.03. Commercially Reasonable Efforts. Subject to Section 7.04, the Selling
Entities, on the one hand, and Buyer, on the other hand, will use commercially reasonable efforts
to take, or cause to be taken, all actions, and to do, or cause to be done, and to assist and cooperate
with the other in doing, all things necessary, proper or advisable to consummate and make effective,
in the most expeditious manner practicable, the transactions contemplated hereby, including using
commercially reasonable efforts to accomplish the following: (a) the taking of all reasonable acts
necessary to cause the conditions precedent to the other party’s obligations to consummate the
Closing set forth in Article 9, Article 10 and Article 11 to be satisfied, (b) the obtaining, at the
earliest practicable date, of all necessary Governmental Authorizations and the making of all
necessary registrations, declarations and filings (including registrations, declarations and filings
with Governmental Authorities, if any) and the taking of all reasonable steps as may be necessary
to avoid any Proceeding by any Governmental Authority, and (c) the execution or delivery of any
additional instruments necessary to consummate the transactions contemplated hereby and to fully
carry out the purposes of this Agreement. Nothing in this Section 7.03 will require Buyer, the
Selling Entities or any of their Subsidiaries to pay any consideration to any Third Party, to initiate
any Proceedings, to incur any obligation or to waive any right under this Agreement or to assist any
Party in connection with the transactions contemplated hereby.

       Section 7.04.    Regulatory Approvals.

        (a)     Buyer and Seller will (i) make or cause to be made all filings required of each of
them or any of their respective Affiliates under the HSR Act or other Applicable Laws with respect
to the transactions contemplated hereby as promptly as practicable and, in any event, within ten
(10) Business Days after the date of this Agreement in the case of all filings required under the
HSR Act, (ii) comply at the earliest practicable date with any request under the HSR Act or other
Applicable Laws for additional information, documents or other materials received by each of
them or any of their respective subsidiaries from the Federal Trade Commission (the “FTC”), the
Antitrust Division of the United States Department of Justice (the “Antitrust Division”) or any
other Governmental Authority in respect of such filings or such transactions, and (iii) cooperate
with each other in connection with (A) any such filing (including, to the extent permitted by
Applicable Law, providing copies of all such documents to the non-filing parties prior to filing
and considering all reasonable additions, deletions or changes suggested in connection therewith),
(B) resolving any investigation or other inquiry of any of the FTC, the Antitrust Division or other
Governmental Authority under any Applicable Laws with respect to any such filing or any such
transaction, and (C) updating, transferring, replacing, cancelling or obtaining (1) the Permits set
forth in Schedule 7.04 and (2) applicable registrations with the FDA. Each such Party will use
commercially reasonable efforts to furnish to each other all information required for any
application or other filing to be made pursuant to any Applicable Law in connection with the
transactions contemplated by this Agreement. Each such Party will promptly inform the other
parties of any oral communication with, and provide copies of written communications with, any
Governmental Authority regarding any such filings or any such transaction. No Party hereto will
independently participate in any formal meeting with any Governmental Authority in respect of
any such filings, investigation, or other inquiry without giving the other parties prior notice of the
meeting and, to the extent permitted by such Governmental Authority, the opportunity to attend
and/or participate. Subject to Applicable Law, the Parties will consult and cooperate with one
another in connection with any analyses, appearances, presentations, memoranda, briefs,
arguments, opinions and proposals made or submitted by or on behalf of any party relating to

                                                  62
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 70 of 97




Proceedings under the HSR Act or other Applicable Laws. Seller and Buyer may, as each deems
advisable and necessary, reasonably designate any competitively sensitive material provided to the
other under this Section 7.04 as “outside counsel only.” Such materials and the information
contained therein will be given only to the outside legal counsel of the recipient and will not be
disclosed by such outside counsel to employees, officers or directors of the recipient, unless
express written permission is obtained in advance from the source of the materials (Seller or Buyer,
as the case may be). The Parties shall cooperatively undertake reasonable best efforts to effect the
transfer (or, if not transferrable, reissuance) of all Permits listed on Schedule 4.04(j) as of the
Closing Date.

         (b)     Subject to Buyer’s right to terminate this Agreement in accordance with Article 12,
in its sole discretion, Buyer understands and agrees that Buyer will use its commercially reasonable
efforts to take, and will cause its Affiliates to take, all actions necessary or appropriate to obtain
all Governmental Authorizations and to avoid or eliminate each and every impediment under any
Applicable Law or otherwise so as to enable the consummation of the transactions contemplated
by this Agreement and the other Transaction Documents to occur as soon as possible (and in any
event prior to the Outside Date) including (i) defending any Proceeding (including by appeal if
necessary) that challenges any of the transactions contemplated by this Agreement or which would
otherwise prohibit, materially delay or materially impair the consummation of the transactions
contemplated by this Agreement or the other Transaction Documents; and (ii) seeking to have
lifted, vacated or reversed any Order entered by any Governmental Authority with respect to this
Agreement or the other Transaction Documents or the transactions contemplated hereby or
thereby; provided that notwithstanding the foregoing or anything to the contrary herein, neither
Buyer nor any of its Affiliates will be required to (or required to commit to), and without the prior
written consent of Buyer, no Selling Entity will (and will not commit to), including to the extent
required or proposed by any Governmental Authority in connection with the transactions
contemplated hereby: (A) enter into any settlement, undertaking, consent decree, stipulation or
agreement with or required by any Governmental Authority in connection with the transactions
contemplated hereby; (B) propose, negotiate, commit to or effect, by consent decree, hold separate
order or otherwise, the sale, divestiture or disposition of businesses, product lines or assets,
including the assets of Buyer or any of its Affiliates or the Assets; (C) terminate existing
relationships, contractual rights or obligations of Buyer or its Affiliates (including those relating
to the Assets); or (D) otherwise take or commit to take actions that after the Closing would limit
Buyer’s or its Affiliates’ freedom of action with respect to, or its ability to retain or exercise rights
of ownership or control with respect to, one or more of the businesses, product lines or assets of
Buyer or its Affiliates (including the Assets). Notwithstanding the foregoing, Buyer shall, if
necessary to obtain any required Governmental Authorization, propose, negotiate, commit to or
effect, by consent decree, hold separate order or otherwise, the non-acquisition, sale, divestiture or
disposition of no more than two (2) fluid milk processing plants of Seller or any Selling Entities;
provided, however, in no event shall any fluid milk processing plant not acquired or offered for
sale, divestiture or disposition under this Section 7.04(b) (x) exceed 43 million pounds of raw milk
intake capacity per month, as reasonably determined by Buyer in its sole discretion, except that
this clause (x) shall not apply to Seller’s fluid milk facility located in Harvard (Chemung), Illinois,
(y) be located in the same Area (as such term is utilized in Buyer’s Bylaws, with such boundaries
as are in effect on the Agreement Effective Date) as any other fluid milk processing plant not
acquired or offered for sale, divestiture or disposition under this Section 7.04(b), or (z) be located
in the Mountain or Southwest Areas. Buyer shall be entitled to solely determine the strategy and

                                                   63
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 71 of 97




timing for, direct all communications and negotiations regarding, and have final decision-making
authority with respect to, any non-acquisition, sale, divestiture or disposition required pursuant to
this Section 7.04(b), provided that Buyer shall afford the Selling Entities a reasonable opportunity
to participate and provide input in connection therewith.

        (c)    Notwithstanding the foregoing Section 7.04(b) or anything to the contrary herein,
neither Buyer nor any of its Affiliates shall be required to take (or commit to take) any of the
actions described in Section 7.04(b) to the extent that such action is not conditioned on the
consummation of the Closing.

       Section 7.05.    Bankruptcy Court Approval.

        (a)     The Selling Entities and Buyer each acknowledges that this Agreement and the sale
of the Assets to Buyer and the assumption of the Assumed Liabilities by Buyer are subject to
Bankruptcy Court approval. Buyer acknowledges that (i) to obtain such approval, the Selling
Entities must demonstrate that they have taken reasonable steps to obtain the highest and otherwise
best offer possible for the Assets, and that such demonstration will include giving notice of the
transactions contemplated by this Agreement to creditors and other interested parties as ordered by the
Bankruptcy Court, and, if necessary, conducting the Auction, and (ii) Buyer must provide adequate
assurance of future performance as required under the Bankruptcy Code with respect to each Assigned
Contract.

        (b)     Buyer agrees that it will take such actions as are reasonably requested by the Selling
Entities to assist in obtaining entry of the Sale Order and a finding of adequate assurance of future
performance by Buyer of the Assigned Contracts, including furnishing affidavits or other
documents or information for filing with the Bankruptcy Court for the purposes, among others, of
providing necessary assurances of performance by Buyer under this Agreement and demonstrating
that Buyer is a “good faith” purchaser under Section 363(m) of the Bankruptcy Code.

         (c)    The Selling Entities will give Buyer reasonable advance notice and proposed drafts
of all pleadings, motions, Orders, notices, other papers, hearings, and other Proceedings related to
this Agreement and the transactions contemplated hereby, and will provide Buyer and its counsel
with a reasonable opportunity to review such papers prior to filing with the Bankruptcy Court
unless such advance notice is impossible or impracticable under the circumstances, in which case
the Selling Entities will deliver copies of such papers substantially simultaneously with the filing
with the Bankruptcy Court.

        Section 7.06. Bidding Procedures. Buyer agrees and acknowledges that the Selling
Entities, including through their respective Representatives, are and may continue soliciting
inquiries, proposals, or offers from Third Parties for all or any part of the Assets, and are and may
continue discussing and negotiating such inquiries, proposals or offers and providing information
to Third Parties in connection therewith, as contemplated by the Bidding Procedures.

        Section 7.07. Alternate Bidder. If an Auction is conducted, and the Selling Entities do
not choose Buyer as the Successful Bidder, but instead chooses Buyer as the Alternate Bidder,
Buyer may elect to be the Alternate Bidder in its sole discretion. If Buyer is chosen as and elects
to be the Alternate Bidder, Buyer will be required to keep its bid to consummate the transactions
contemplated by this Agreement on the terms and conditions set forth in this Agreement (as the

                                                  64
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 72 of 97




same may be improved upon by Buyer prior to or at the Auction) open and irrevocable until the
closing of the sale of the Assets to the Successful Bidder. If the Superior Proposal with the
Successful Bidder is terminated prior to the termination of this Agreement, and if Buyer has elected
to be the Alternate Bidder, Buyer will be deemed to be the Successful Bidder and will forthwith
consummate the transactions contemplated by this Agreement on the terms and conditions set forth
in this Agreement (as the same may be improved upon by Buyer prior to or at the Auction).

        Section 7.08. Damage or Destruction. Until the Closing, the Assets shall remain at the
risk of the Selling Entities. In the event of any material damage to or destruction of any of the
Assets after the date hereof and prior to the Closing (in any such case, a “Damage or Destruction
Loss”), Seller shall give prompt written notice thereof to Buyer. If any such Damage or Destruction
Loss is covered by insurance policies and, if such damage or destruction is to a facility, is not
repaired or replaced by a similar facility in reasonable proximity to any former facility, all right and
claim of the Selling Entities to any proceeds of insurance for such Damage or Destruction Loss
shall be assigned and (if previously received by the Selling Entities and not used prior to the Closing
Date to repair any damage or destruction) paid to Buyer at Closing in accordance with
Section 2.01(b)(xii).

       Section 7.09.    Cooperation with Financing.

         (a)     Prior to the Closing, the Selling Entities shall use commercially reasonable efforts
to provide to Buyer all cooperation that is reasonably requested by Buyer in connection with the
Debt Financing, including: (i) assisting with the preparation and delivery of the Marketing
Material; (ii) facilitating the pledging of collateral on the Assets, provided that no pledge shall be
effective until the Closing; (iii) delivery to Buyer and its Debt Financing Sources of Required
Information that is Compliant and the Financing Deliverables, in each case, as promptly as
reasonably practicable following Buyer’s request therefor; (iv) assistance to Buyer in the
negotiation of definitive financing documents, including guarantee and collateral documents, and
customary closing certificates as may be required by the Debt Financing Sources, including the
Financing Deliverables; (v) taking such actions as are reasonably requested by Buyer to facilitate
the satisfaction on a timely basis of all conditions precedent to obtaining the Debt Financing that
are within the Seller’s control; and (vi) providing, no later than three (3) Business Days prior to
the Closing Date, all documentation and other information about the Selling Entities required
under applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, that in each case has been requested in writing by Buyer at least ten (10)
Business Days prior to the Closing Date; provided, however, that nothing in this Agreement shall
require such cooperation to the extent it would interfere unreasonably with the business or
operations of the Selling Entities; and provided, further, that notwithstanding anything in this
Agreement to the contrary, the Selling Entities shall not (A) be required to pay any fees (including
commitment or other similar fees) or to give any indemnities or incur any liabilities prior to the
Closing, (B) have any liability or obligation under any loan agreement, debt security or any related
document or any other agreement or document related to the Debt Financing (other than any such
liabilities or obligations with respect to the Assets that become effective as of the Closing), (C) be
required to provide access to or disclose information where such access or disclosure would
jeopardize the attorney-client privilege or contravene any Applicable Law, or (D) be required to
execute any document, certificate or instrument, or make any representation or warranty, in
connection with the Debt Financing, except for customary authorization letters and any such

                                                   65
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 73 of 97




contractual obligation, document, certificate or instrument that is conditioned upon, and not
effective until, the consummation of the Closing.

        (b)     The Selling Entities hereby consent to the use of their respective logos in marketing
materials for the Debt Financing; provided, however, that such logos are used solely in a manner
that is not intended to or reasonably likely to harm or disparage the Selling Entities or the
reputation or goodwill of the Selling Entities.

        (c)     Notwithstanding any other provision set forth herein or in any other agreement
between the Selling Entities and Buyer (or, in each case, their Affiliates), the Selling Entities agree
that Buyer may share non-public or confidential information regarding the Assets and the Assumed
Liabilities with the Debt Financing Sources, and that Buyer, its Affiliates and such Debt Financing
Sources may share such information with potential financing sources in connection with any
Marketing Efforts (including any syndication) in connection with the Debt Financing; provided
that the recipients of such information shall be treated as “Representatives” of Buyer pursuant to
the Confidentiality Agreement.

         Section 7.10. Section 1113 Collective Bargaining Agreement Modification. Between the
date of this Agreement and the Closing, the Selling Entities shall seek to reject or modify each
Collective Bargaining Agreement governing the terms and conditions of any Company Employees,
in each case pursuant to Section 1113 of the Bankruptcy Code; provided that any modification to a
Collective Bargaining Agreement shall be in a manner acceptable, in form and substance, to Buyer
in its sole discretion. To the extent that any such Collective Bargaining Agreement would expire
prior to the Closing, the applicable Selling Entity with the written consent of Buyer will use
commercially reasonable efforts to extend the terms of any such Collective Bargaining Agreement,
but only to the extent such extension is necessary in order for such Collective Bargaining
Agreement to be rejected, or modified in a manner acceptable, in form and substance, to Buyer,
under Section 1113 of the Bankruptcy Code.

        Section 7.11. Additional Selling Entities. If, at any time after the date of this Agreement
either Party discovers that any of the rights, interests, properties, or other assets constituting the
Assets is owned by a Subsidiary of Seller who is not a Selling Entity, Seller shall promptly cause
such Subsidiary to become a Selling Entity hereunder as if an original party hereto, to deliver a
joinder in form and substance reasonably acceptable to Buyer and, subject to Section 2.06, to
promptly transfer (or cause to be transferred) such assets to Buyer. Prior to any such transfer, the
applicable Subsidiary of Seller possessing any such asset will hold it in trust for the benefit of
Buyer.

         Section 7.12. Public Announcements; Filings. No Selling Entity nor any of its Affiliates
shall make any public announcement or issue any press release or make any filings at any time
concerning this Agreement or any Transaction Document, any of the transactions contemplated
hereby or thereby, or the Bankruptcy Case or any aspect thereof without the prior written approval
of Buyer and without giving Buyer a meaningful opportunity to review and comment on any such
proposed public announcement or press release. Notwithstanding the immediately preceding
sentence, in the event a Selling Entity reasonably determines, on advice of counsel, that any such
filing is required by the Bankruptcy Court, Seller shall give Buyer advance written notice of, and a
meaningful opportunity (as practicable under the circumstances) to review and comment on, the

                                                  66
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 74 of 97




proposed form and substance of any such filing. The Selling Entity whose proposed filing is the
subject of review shall consider carefully and in good faith all comments timely received from
Buyer and shall disclose only such information, and only to the minimal extent, as is required by
the Bankruptcy Court.

        Section 7.13. Notification. From and after the date hereof through the Closing, the Selling
Entities shall promptly notify Buyer in writing of the discovery by any Selling Entity of (a) any
event, condition, fact or circumstance that occurred or existed on or prior to the date of this
Agreement and that caused or constitutes a breach of or an inaccuracy in any representation or
warranty made by the Selling Entities in this Agreement; (b) any event, condition, fact or
circumstance that occurs, arises or exists after the date of this Agreement and that could cause or
constitute a breach of or an inaccuracy in any representation or warranty made by any Selling Entity
in this Agreement if: (i) such representation or warranty had been made as of the time of the
occurrence, existence or discovery of such event, condition, fact or circumstance; or (ii) such event,
condition, fact or circumstance had occurred, arisen or existed on or prior to the date of this
Agreement; (c) any breach of any covenant or obligation of any Selling Entity and (d) any event,
condition, fact or circumstance that could make the timely satisfaction of any of the conditions set
forth in Article 9 or Article 10 impossible or unlikely; in each case, in respect of clauses (a), (b) or
(c) hereof, if such breach, failure to be true or accurate or failure to comply has caused or could
reasonably be expected to cause any condition to the obligations of Buyer to close not to be satisfied.

       Section 7.14. Open Purchase Orders. At least fourteen (14) days before Closing, but no
more than twenty-one (21) days before Closing, Seller shall deliver to Buyer a true, complete and
accurate detailed list of all open purchase orders with suppliers for any Acquired Inventory.


                                  ADDITIONAL AGREEMENTS

       Section 8.01.    Taxes.

        (a)     Transfer Taxes. Buyer and Seller shall each be responsible for one-half of all
documentary, stamp, transfer (including real property transfer), motor vehicle registration, sales,
use, value added, excise and other similar non-income Taxes and all filing and recording fees (and
any interest, penalties and additions with respect to such Taxes and fees) arising from or relating
to the consummation of the transactions contemplated by this Agreement (collectively, “Transfer
Taxes”), regardless of the party on whom Liability is imposed under the provisions of the
Applicable Laws relating to such Transfer Taxes. Seller and Buyer will consult and cooperate on
a reasonable basis in preparing and timely filing all Tax Returns with respect to any Transfer Taxes
and will cooperate on a reasonable basis and otherwise take commercially reasonable efforts to
obtain any available exemptions from or reductions in such Transfer Taxes. To the extent Seller
or any of its Subsidiaries is required by Applicable Law to pay any Transfer Taxes to a Tax
Authority (including pursuant to a post-Closing adjustment or Order), Buyer will remit an amount
equal to such Transfer Taxes to Seller not less than five (5) Business Days prior to the due date for
such payment.

       (b)    Property Taxes. Buyer shall be responsible for and pay, or shall promptly
reimburse Seller for their payment of on or prior to the Closing Date, all Taxes attributable to the


                                                   67
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 75 of 97




ownership or operation of the Assets for any Post-Closing Tax Period (or portion thereof), except
to the extent such amounts are included in Acquired Prepayments; provided, however, that the
amount of any such reimbursement shall be reduced to the extent Buyer or its Affiliates are liable
for or have paid Taxes attributable to the ownership or operation of the Assets for any Pre-Closing
Tax Period (or portion thereof). If Seller makes a payment for which it is entitled to reimbursement
under this Section 8.01(b), Buyer will make such reimbursement promptly after Seller present a
statement stating the amount of reimbursement to which Seller is entitled along with supporting
evidence (and in no event later than thirty (30) days thereafter). Except as provided in this
Section 8.01(b), Seller shall be responsible for and pay all other Taxes imposed on Seller and its
Subsidiaries. In the case of any Straddle Period, (i) all Property Taxes for any such period shall
be apportioned between the Pre-Closing Tax Period and the Post-Closing Tax Period on a per diem
basis and (ii) all other Taxes shall be apportioned between the Pre-Closing Tax Period and the
Post-Closing Tax Period as if the Pre-Closing Tax Period ended at the close of business on the
Closing Date.

        (c)    Cooperation and Audits. Buyer and its Affiliates, and Seller and its Affiliates will
cooperate on a reasonable basis with each other regarding Tax matters governed by this Agreement
and will make available to the other as reasonably requested all information, records and
documents relating to Taxes governed by this Agreement and the filing of Tax Returns until the
expiration of the applicable statute of limitations or extension thereof or the conclusion of all
audits, appeals or litigation with respect to such Taxes.

       Section 8.02.   Allocation of Purchase Price.

        (a)     The Purchase Price (plus any Assumed Liabilities and other amounts properly taken
into account under the Code) shall be allocated among the Assets in accordance with Section 1060
of the Code and the Treasury regulations promulgated thereunder (and any similar provision of
state, local or foreign law, as appropriate) (the “Allocation”). Buyer shall use commercially
reasonable efforts to deliver the Allocation to Seller within one hundred eighty (180) days after
the Closing Date for Seller’s review and comment, and Buyer shall consider in good faith any
reasonable comments submitted by Seller.

        (b)     (i) Seller and Buyer will report, act and file (and will cause their respective
Affiliates to report, act and file) Tax Returns (including IRS Form 8594) in all respects and for all
purposes consistent with the Allocation and (ii) neither Seller nor Buyer will take any position (or
will allow any of their respective Affiliates to take any position) (whether in audits, Tax Returns,
or otherwise) that is inconsistent with the Allocation, except, in each case, to the extent otherwise
required by Applicable Law.

       Section 8.03.   Assigned Contracts; Adequate Assurance and Performance.

         (a)     With respect to each Assigned Contract, Buyer will deliver within twenty-four
(24) hours of being declared by Seller as the Successful Bidder information it believes to be
sufficient to demonstrate Buyer’s adequate assurance of the future performance by Buyer of each
such Assigned Contract as required under Section 365 of the Bankruptcy Code, which information
Seller or if applicable, Seller’s Subsidiaries, will be permitted to disseminate to any Third Party
that is a party to any 365 Contract. In the event Buyer cannot demonstrate adequate assurance of


                                                 68
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 76 of 97




future performance with respect to an Assigned Contract, at Buyer’s election, such Assigned
Contract shall become an Excluded Contract.

       (b)     From and after Closing, Buyer will pay, perform or satisfy the Assumed Liabilities
from time to time and as such Assumed Liabilities become due and payable or are required to be
performed or satisfied in accordance with their respective terms.

        (c)     Without limiting the provisions of Section 8.03(a), Buyer acknowledges that
neither Seller nor any Subsidiary of Seller will have any duty to maintain any bonds, letters of
credit, guarantees, cash deposits or insurance to secure performance or payment under any
Assigned Contracts (collectively, “Seller Credit Obligations”) after the Closing or otherwise with
respect to the Business.

       Section 8.04.   Employee Matters.

        (a)    Transferred Employees. Prior to Closing, Buyer shall offer employment to (i) each
Company Employee whose primary work location is at or who is otherwise primarily and directly
related to or whose employment primarily supports any Facility or the Acquired Business and (ii)
all Company Employees whose costs are charged to one of the corporate or Fresh Dairy Direct
cost centers other than any such Company Employees identified by Buyer at least fourteen (14)
days prior to Closing, in each of the cases of clauses (i) and (ii) above, to the extent such employee
is an employee of a Selling Entity and remains employed by such Selling Entity immediately prior
to the Closing on employment terms as Buyer may determine in its sole discretion. Such
individuals who accept such offer by the Closing Date are hereinafter referred to as the
“Transferred Employees.”

         (b)    Seller Benefit Plan Liabilities. Prior to the Closing, Buyer and the Selling Entities
will, or will cause their respective Subsidiaries to, take such actions as are reasonably necessary to
cause the Assumed Plan Liabilities to transfer to Buyer and to facilitate Buyer’s assumption of
such Assumed Plan Liabilities, in each case effective as of the Closing.

        (c)     Collective Bargaining Agreements. Buyer does not accept or assume any
Collective Bargaining Agreements to which Seller or any of its Subsidiaries is a party to or subject
to, and expressly declines to be bound by or accept the terms of any such Collective Bargaining
Agreements, and all successor obligations under any Collective Bargaining Agreement are for the
avoidance of doubt Excluded Liabilities for purposes of this Agreement, unless any such
Collective Bargaining Agreement is designated as a Desired 365 Contract after being modified in
a manner acceptable to Buyer pursuant to Section 1113 of the Bankruptcy Code, which in no event
will include Buyer contributing to, being a successor to Seller for purposes of, or having any
Liabilities with respect to, a Multiemployer Plan. Other than the Assumed Plan Liabilities, Buyer
shall not be obligated to, and does not, accept or adopt any wage rates, employee benefits,
employee policies, or any other terms and conditions of employment. Any successor liability with
respect to any Seller Benefit Plan (including any Multiemployer Plan) other than any Assumed
Plan Liabilities is for the avoidance of doubt an Excluded Liability.

      (d)     No Obligations. No provision in this Section 8.04 or otherwise in this Agreement,
whether express or implied, will (i) create any third-party beneficiary or other rights in any current


                                                 69
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 77 of 97




or former Company Employee (including any beneficiary or dependent thereof), any other
participant in any Seller Benefit Plan or any other Person; (ii) create any rights to continued
employment with Seller, Buyer or any of their respective Subsidiaries or Affiliates or in any way
limit the ability of Seller, Buyer or any of their respective Subsidiaries or Affiliates to terminate
the employment of any individual at any time and for any reason; or (iii) constitute or be deemed
to constitute an amendment to any Seller Benefit Plan or any other employee benefit plan, program,
policy, agreement or arrangement sponsored or maintained by Seller, Buyer or any of their
respective Subsidiaries or Affiliates.

        (e)     Accrued Wages and Paid Time Off. To the extent not required by Applicable Law
to be paid by a Selling Entity to the Transferred Employees upon termination of employment, then
Buyer shall assume and recognize as Assumed Liabilities with respect to each Transferred
Employee any accrued but unpaid salary or wages, accrued but unpaid bonuses or incentives under
the STI Plan and accrued but unused PTO for periods prior to the Closing Date, all of which the
Parties acknowledge are to be included as Current Liabilities in Net Working Capital. To the
extent that Applicable Law requires a Selling Entity to pay accrued and unpaid salary, wages and
PTO, upon termination of employment, then each Selling Entity shall as soon as administratively
practicable following the Closing Date or as required by Applicable Law, but in no event later than
thirty (30) days following the Closing Date pay each Transferred Employee all earned but unpaid
salary, wages, short-term incentives and accrued but unused PTO as of the Closing Date.

       Section 8.05.   Post-Closing Books and Records.

        (a)      Until the earlier of the liquidation and winding up of each Selling Entity’s estate
and two years after the Closing Date, (i) Buyer will use commercially reasonable efforts not to
dispose of or destroy any of the Acquired Records and (ii) Buyer will allow such Selling Entity
(including, for clarity, any trust established under a Chapter 11 plan of such Selling Entity or any
other successors of such Selling Entity) and any of its respective directors, officers, employees,
counsel, Representatives, accountants and auditors reasonable access during normal business
hours, upon reasonable advance notice, to any Acquired Records for purposes relating to the
Bankruptcy Cases, the wind-down of the operations of such Selling Entity or any such trusts or
successors and such Selling Entity (including any such trust or successors) and such directors,
officers, employees, counsel, Representatives, accountants and auditors will have the right to make
copies of any such Records for such purposes (at its sole cost and expense). Until the liquidation
and winding up of each Selling Entity’s estate, such Selling Entity may keep a copy of the Acquired
Records. Except as required by Applicable Laws or to the extent required to enforce its rights with
respect to the Excluded Liabilities, from and after the Closing, the Selling Entities will keep
confidential and not use the Records that would have been included in the Acquired Records but
for the failure to obtain a material third-party consent or any Records to which it has access under
this Section 8.05, except for the use thereof as expressly permissible hereunder; provided,
however, that if practicable and permitted by Applicable Law, such disclosing Selling Entity shall
provide Buyer with prompt written notice of any such requirement so that Buyer may seek a
protective order or other appropriate remedy and/or waive compliance with the provisions of this
Section 8.05, and provided further that such disclosing Selling Entity shall reasonably cooperate
with Buyer in seeking such a protective order and/or other appropriate remedy.



                                                 70
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 78 of 97




        (b)      Until the earlier of the liquidation and winding up of each Selling Entity’s estate
and ten years after the Closing Date, (i) each Selling Entity will use commercially reasonable
efforts not to dispose of or destroy any of the Records within its possession or control and (ii) each
Selling Entity will allow Buyer and any of its respective directors, officers, employees, counsel,
Representatives, accountants and auditors reasonable access during normal business hours, upon
reasonable advance notice, to any such Records for any purpose relating to the Business or any
Assets or in connection with the performance of services under the Transition Services Agreement
and Buyer and such directors, officers, employees, counsel, Representatives, accountants and
auditors will have the right to make copies of any such Records for such purposes (at its sole cost
and expense). Buyer may keep any such copies. Except as required by Applicable Laws or stock
exchange requirement or to the extent required to enforce its rights with respect to the Assumed
Liabilities, from and after the Closing, Buyer will keep confidential and not use the Records to
which it has access under this Section 8.05, except for the use thereof as expressly permissible
hereunder; provided, however, that if practicable and permitted by Applicable Law, Buyer will
provide Seller with prompt written notice of any such requirement so that Seller may seek a
protective order or other appropriate remedy and/or waive compliance with the provisions of this
Section 8.05, and provided further that such Buyer shall reasonably cooperate with Buyer in
seeking such a protective order and/or other appropriate remedy.

        (c)     In the event any Party desires to destroy any such Records prior to the time during
which they must be maintained pursuant to this Section 8.05, such Party will first give thirty (30)
days’ prior written notice to the other Party and such other Party will have the right at their option
and expense, upon prior written notice given within such thirty- (30-) day period to the Party
desiring to destroy such Records or records, to take possession of such Records within sixty (60)
days after the date of such notice, or such shorter period as the liquidation and winding up of each
applicable Selling Entity’s estate will permit, if applicable.

         Section 8.06. Cessation of Use of Trademarks. Except as otherwise permitted in the
Buyer Out-License Agreement and as set forth in this Section 8.06, each Selling Entity agrees that
it shall cease use of all Acquired Intellectual Property at Closing. As soon as practicable after
Closing, but in no event longer than two (2) weeks after the Closing Date, Seller shall, and shall
cause each of its Subsidiaries to, (a) take all action necessary to change the name of all such entities
that includes a Restricted Name to a name that is not confusingly similar to any Restricted Name,
(b) take all actions and execute all documents as may be necessary to evidence any such name
changes, (c) cease and discontinue all uses of the Restricted Names, and (d) eliminate the Restricted
Names from, revise, or otherwise permanently obscure the Restricted Names on any signage or
other public-facing materials (including any publicly distributable documents and other digital or
physical public-facing materials bearing such Restricted Names) owned or controlled by any Seller
or any of its Subsidiaries, including any signage at the Excluded Facilities. Without limiting the
generality of the foregoing, during such two (2) week period, Seller and each of its Subsidiaries
shall take all such other action as may be reasonably necessary to dissociate such entities and its
Affiliates with the business conducted at such facilities, buildings and plant after the Closing.

       Section 8.07. Removal of Excluded Assets. Each Selling Entity shall remove all Excluded
Assets, including the Excluded Inventory, from the Facilities and other Acquired Real Property
within thirty (30) days after the Closing Date. Such removal shall be at the sole cost and risk of
such Selling Entity, including risk of loss and damage to the Excluded Assets. Buyer shall have no

                                                   71
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 79 of 97




liability to any Selling Entity with respect to such removal and transportation. Seller shall be
responsible for all repairs to the affected Acquired Real Property due to damage caused by any
Selling Entity and their employees and agents in connection with the removal of the Excluded
Assets. Buyer shall allow the applicable Selling Entity’s employees and agents such access to the
facilities, building and plants as such Selling Entity may reasonably request in order to enable such
Selling Entity to comply with its obligations under this Section 8.07. In the event that any Excluded
Inventory is not removed from the Facilities or other Acquired Real Property within such thirty-
(30-) day period, such Excluded Inventory shall become the property of Buyer. There will be no
adjustment in the Purchase Price as a result of any such change in designation. To the extent any
such Excluded Inventory becomes the property of Buyer the applicable Exhibits and Schedules to
this Agreement will be deemed to have automatically been updated (without action of any Party or
Person) to reflect such designation.

        Section 8.08. Title Matters. The Selling Entities will deliver, or cause to be delivered, to
Buyer, at or as promptly as practicable but in any event at least thirty (30) days prior to the Closing,
(i) copies of existing surveys, legal descriptions and title policies relating to the Owned Real
Property in each case, in any Selling Entities’ possession or control, (ii) such bills of sale, deeds,
endorsements, assignments and other customary instruments of conveyance and transfer, in form
and substance reasonably satisfactory to Buyer, as Buyer may reasonably request in order to vest
in Buyer all of the applicable Selling Entity’s right, title and interests in, to or under any or all
Acquired Real Property, in each case, in any Selling Entities’ possession or control, and (iii) such
ordinary and customary documents (including any factually accurate affidavits) as may be
reasonably required by any title company or title insurance underwriter to enable Buyer to acquire,
at Buyer’s sole election and sole cost and expense, one or more owner policies of title insurance
issued by such title company covering any or all of the Owned Real Property.

        Section 8.09. Insurance Access. Following the Closing Date, with respect to any actions,
inactions, events, omissions, conditions, facts, circumstances, losses, damages and Liabilities which
occurred or are alleged to have occurred, or were incurred or claimed to have been incurred, with
respect to the Assets or the Assumed Liabilities prior to the Closing Date, Seller will provide Buyer
with access to, and Buyer may, upon prior written notice to Seller, make claims under Seller’s and
its Subsidiaries’ third-party insurance policies (excluding any self-insurance policies or programs,
or any insurance policies or programs that are substantially similar in effect to self-insurance) that
are “occurrence based” insurance policies in place immediately prior to the Closing (each such
policy, an “Available Insurance Policy”); provided that such access to, and the right to make
claims under, such insurance policies, shall be subject to the terms and conditions of such insurance
policies, including any restrictions on coverage or scope, any deductibles, retentions or self-
insurance provision, and any fees, costs, or other expenses, and shall be subject to the following
additional conditions:

        (a)      In the event that an Available Insurance Policy does not permit Buyer access
thereto, or the right to make a claim thereunder, Seller shall make the applicable claim on Buyer’s
behalf, and pay over any recovery to Buyer, under such Available Insurance Policy as
contemplated by this Section 8.09;

       (b)      Any recovery under any Available Insurance Policy shall be net of all premium
increases, fees and expenses reasonably incurred by Seller or any of its Subsidiaries to the extent

                                                   72
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 80 of 97




resulting from any access to, or any claims made by Buyer or any of its Affiliates under, any
Available Insurance Policy, including any reasonable legal fees and allocated claims, expenses or
claim handling fees, whether such claims are made by Buyer, its Affiliates or its or their respective
Representatives;

        (c)    Claims made by Buyer pursuant to this Section 8.09 will be subject to (and recovery
thereon will be reduced by the amount of) any applicable deductibles, retentions, or self-insurance
provisions under the Available Insurance Policies. With respect to any deductibles, retentions or
self-insurance provisions described in the immediately preceding sentence that require a payment
by Seller or any of its Subsidiaries, Buyer shall reimburse Seller or such Subsidiary for such
payment; and

        (d)     Without limiting Buyer’s right to make claims directly against the applicable
insurance policies, in no event shall any Selling Entity be required to provide Buyer access under
this Section 8.09 after such entity’s Bankruptcy Case has been closed.

       Section 8.10.    Collection of Accounts Receivable.

        (a)     As of the Closing Date, each Selling Entity hereby (i) authorizes Buyer to open any
and all mail addressed to any Selling Entity relating to the Assets and delivered to Buyer if received
on or after the Closing Date and (ii) appoints Buyer or its attorney-in-fact to endorse, cash and
deposit any monies, checks or negotiable instruments received by Buyer after the Closing Date
with respect to accounts receivable relating to products sold by Buyer after the Closing made
payable or endorsed to any Selling Entity or Selling Entity’s order, for Buyer’s own account.

        (b)      As of the Closing Date, each Selling Entity agrees that any monies, checks or
negotiable instruments received or identified by any Selling Entity after the Closing Date with
respect to accounts receivable relating to products sold by Buyer after the Closing, as the case may
be, shall be held in trust by such Selling Entity for Buyer’s benefits and accounts, not commingled
with other funds of such Selling Entity, and promptly upon receipt by a Selling Entity of any such
payment, such Selling Entity shall pay over to Buyer the amount of such payments without any
right of set-off or reimbursement. In addition, Buyer agrees that, after the Closing, it will hold and
will promptly transfer and deliver to Seller, from time to time as and when received or identified
by Buyer or its Affiliates, any cash, checks with appropriate endorsements, payment of an account,
trade, note receivable or other payment or property or assets that Buyer or its Affiliates may receive
or identify on or after the Closing which properly belongs to the Selling Entities as an Excluded
Asset.

       (c)     As of the Closing Date, Buyer shall have the sole authority to bill and collect
accounts receivable relating to products sold by Buyer after the Closing.

        Section 8.11. Right of First Refusal. For so long as Seller or any of its Affiliates owns
the Berkeley Facility, Buyer shall have a right of first refusal (the “ROFR”) to acquire, for no
additional consideration, any Excluded Intellectual Property, Excluded Records, Excluded
Contracts and any of the other assets (including any Intellectual Property and Records, but
excluding any interests in real property) located at or on or in the immediate vicinity of the Berkeley
Facility or primarily related to or used (or held for use) in connection with the use, ownership or


                                                  73
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 81 of 97




operation of the Berkeley Facility (including the business of such facility) as historically used,
owned or operated (all such assets, the “ROFR Assets”) on and subject to the following provisions.

        (a)      In the event that Seller or any of its Affiliates (i) desires to abandon, shut-down,
close or otherwise wind-down the business supported by or conducted at the Berkeley Facility (a
“Wind Down”) or (ii) receives a bona fide offer from a third party regarding a potential sale,
transfer or other transaction involving all or any portion of the Berkeley Facility or any rights
therein (a “Third-Party Offer”), Seller shall promptly, and in any event prior to disclosing the
same to any customer, supplier, personnel or other Third Party, notify Buyer in writing of such
Wind Down or Third-Party Offer (the “ROFR Notice”), which notice shall (A) specifically
identify all the material ROFR Assets, (B) in the event of a Wind Down, include Seller’s expected
timing within which Seller or its applicable Affiliate expects to Wind Down the Berkeley Facility
and (C) in the event of a Third-Party Offer, set forth all material terms and details of the Third-
Party Offer. Without limiting the foregoing, the ROFR Notice must be delivered (x) in the event
of a Wind Down, at least ninety (90) days prior to commencing any Wind Down procedures or (y)
within ten (10) days of receiving a Third-Party Offer and in any event at least forty five (45) days
prior to entering into a binding, definitive agreement with any third-party. If Buyer desires to
acquire all or any of the ROFR Assets identified in the ROFR Notice, Buyer shall so notify Seller
in writing (the “ROFR Exercise Notice”) within forty-five (45) days of receipt of the ROFR
Notice (the “ROFR Exercise Notice Period”). If Buyer timely exercises the ROFR with respect
to the ROFR Assets within the time frame described above, then within forty-five (45) days after
the Seller’s receipt of the ROFR Exercise Notice, the parties will, acting diligently and in good
faith negotiate and enter into a purchase and sale agreement on terms reasonably acceptable to
Buyer and Seller (which shall contain a due diligence period of at least thirty (30) days).

        (b)    For the avoidance of doubt, and notwithstanding the foregoing, in the event the
Closing has not occurred prior to the expected closing of the purchase of any or all of the ROFR
Assets in accordance with Section 8.11(a) (i) such closing shall occur simultaneously with the
Closing, (ii) such purchase of the applicable ROFR Assets shall be considered part of the
transactions contemplated by this Agreement and no separate purchase and sale agreement shall
be necessary or required, and (iii) any such ROFR Assets proposed to be acquired pursuant to a
ROFR Exercise Notice shall constitute an Asset for all purposes of this Agreement and shall not,
notwithstanding anything herein to the contrary contained herein, constitute an Excluded Asset.

        If Buyer either rejects or does not exercise the ROFR with respect to the ROFR Assets
within the time period described above (in which event Buyer shall be deemed to have waived its
ROFR with respect to the Berkeley Facility and ROFR Assets), then Seller shall be free to abandon,
shut-down, close or otherwise wind-down the business supported by or conducted at the Berkeley
Facility; provided, however, that if the Seller does not abandon, shut-down, close or otherwise
begin the wind-down process for the Berkeley Facility within thirty (30) days of the earlier of (i)
Buyer rejecting to exercise the ROFR or (ii) the expiration of the ROFR Exercise Notice Period,
then the ROFR shall become effective again and all of the terms and provisions of this Section 8.11
shall apply to the Berkeley Facility.

       (c)     For the avoidance of doubt, the ROFR shall terminate upon the consummation of
any such sale of the Berkeley Facility to a third-party.


                                                 74
US-DOCS\111928635.24
       Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 82 of 97




        Section 8.12. Cure Costs; Accrued Liabilities. On or prior to Closing, Seller shall pay, or
shall cause to be paid, pursuant to Section 365 of the Bankruptcy Code and the Sale Order, all Cure
Costs relating to the Assigned Contracts as and when finally determined by the Bankruptcy Court
pursuant to the procedures set forth in the Sale Order; provided, however, that, in the case of any
Cure Costs payable to Buyer or its Subsidiaries (the “Buyer Cure Costs”), Buyer shall deduct the
amount of such Buyer Cure Costs from the Base Purchase Price in accordance with Section 3.01(a),
Buyer shall retain such amount for its own account, and such deduction and retention shall be
deemed to satisfy Seller’s obligation to pay the Buyer Cure Costs to Buyer or its Subsidiaries under
this Section 8.12. Additionally, Seller shall pay, or shall cause to be paid, as they come due
(whether prior to or after Closing), any accrued liabilities arising under any Assigned Contracts
attributable to, arising during or related to any pre-Closing period.


          CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER TO CLOSE

         The obligation of Buyer to consummate the Closing is subject to the satisfaction or, to the
 extent permitted by Applicable Law, waiver in writing by Buyer, at or prior to the Closing, of each
 of the following conditions:

        Section 9.01. Accuracy of Representations. (a) The representations and warranties of the
Selling Entities contained in Article 5, without giving effect to any qualifications or exceptions as
to “materiality” or “Material Adverse Effect” set forth therein, will be true and correct in all material
respects at and as of the Closing, as if made at and as of such time, except to the extent expressly
made as of an earlier date, in which case as of such earlier date, and (b) Buyer will have received a
certificate of each Selling Entity to such effect signed by a duly authorized officer thereof.

        Section 9.02. Selling Entities’ Performance. (a) No Selling Entity will have breached or
failed to comply in any material respect with the covenants and obligations that such Selling Entity
is required to perform pursuant to Section 7.01(a), Section 7.05, Section 7.09, and Section 7.14
prior to the Closing, (b) no Selling Entity will have breached or failed to comply with any of the
other covenants and obligations that such Selling Entity is required to perform pursuant to this
Agreement prior to the Closing, and (c) Buyer will have received a certificate of each Selling Entity
to the effect of clauses (a) and (b) signed by a duly authorized officer thereof.

        Section 9.03. Seller’s Deliveries. Each of the deliveries required to be made to Buyer
pursuant to Section 4.04 will have been delivered (or the applicable Selling Entity will make such
deliveries at the Closing).

       Section 9.04. Material Adverse Effect. There shall have been no event, condition,
circumstance, development, change or effect that has had or could reasonably be expected to result
in a Material Adverse Effect.

        Section 9.05. Collective Bargaining Agreements. The Bankruptcy Court shall have
entered an order approving (a) the rejection of each Collective Bargaining Agreement (other than
any such agreement solely and exclusively related to an Excluded Facility) or (b) the modification
of each Collective Bargaining Agreement (other than any such agreement solely and exclusively
related to an Excluded Facility) in a manner acceptable, in form and substance, to Buyer, in each


                                                   75
 US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 83 of 97




case, pursuant to Section 1113 of the Bankruptcy Code, and the order approving each such rejection
or modification shall have become a Final Order.

       Section 9.06. Environmental Matters. There shall not have been any undisclosed
environmental liability that arises at any Facility that cannot be an Excluded Liability under
Applicable Law, which Buyer estimates, in good faith, to be in excess of $5 million.


 CONDITIONS PRECEDENT TO THE OBLIGATION OF BUYER AND THE SELLING
                            ENTITIES

       The respective obligations of Buyer and the Selling Entities to consummate the Closing
are subject to the satisfaction or, to the extent permitted by Applicable Law, waiver in a joint
writing by Buyer and the Selling Entities, at or prior to the Closing, of each of the following
conditions:

       Section 10.01. No Order. There will not be in effect any Order by any Governmental
Authority of competent jurisdiction prohibiting the Closing.

        Section 10.02. Sale Order. The Bankruptcy Court will have entered the Bidding
Procedures Order and Sale Order, and each of such orders will be Final Orders in full force and
effect and will not have been stayed or vacated; provided, however, that the condition that such
orders be a Final Order may be waived by Buyer unilaterally and in its sole discretion.

       Section 10.03. Antitrust Laws. All waiting periods applicable to the transactions
contemplated by this Agreement under the applicable Antitrust Laws will have expired or early
termination will have been granted.

         Section 10.04. Successor Liability. The Sale Order shall provide that no successor liability,
including any successorship obligations under any Collective Bargaining Agreement, any successor
liability with respect to any Multiemployer Plan and/or with respect to any Seller Benefit Plan other
than Assumed Plan Liabilities, shall be transferred to Buyer.


   CONDITIONS PRECEDENT TO THE OBLIGATION OF THE SELLING ENTITIES
                             TO CLOSE

        The Selling Entities’ obligation to consummate the Closing is subject to the satisfaction or,
to the extent permitted by Applicable Law, waiver in writing by Seller, at or prior to the Closing,
of each of the following conditions:

       Section 11.01. Accuracy of Representations. (a) The representations and warranties of
Buyer contained in Article 6, without giving effect to any qualifications or exceptions as to
“materiality” or “material adverse effect” set forth therein, will be true and correct in all material
respects at and as of the Closing, as if made at and as of such time, except to the extent expressly




                                                  76
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 84 of 97




made as of an earlier date, in which case as of such earlier date, and (b) Seller will have received a
certificate of Buyer to such effect signed by a duly authorized officer thereof.

         Section 11.02. Buyer’s Performance. (a) Buyer will not have breached its covenants that
it is required to perform pursuant to this Agreement prior to the Closing, and (b) Seller will have
received a certificate of Buyer to such effect signed by a duly authorized officer thereof.

       Section 11.03. Buyer’s Deliveries. Each of the deliveries required to be made to Seller
pursuant to Section 4.03 will have been delivered (or Buyer will make such deliveries at the
Closing).


                                          TERMINATION

      Section 12.01. Termination Events. Notwithstanding anything herein to the contrary, this
Agreement may be terminated at any time prior to the Closing:

        (a)      by mutual written agreement of Seller and Buyer;

        (b)      by written notice of either Seller or Buyer to such other Party if:

               (i)    Buyer is not the Successful Bidder or is not or has not agreed to be the
        Alternate Bidder at the Auction;

                 (ii)    the Closing has not occurred by the close of business on June 1, 2020 (the
        “Outside Date”); provided, if all conditions specified in Articles 9, 10 and 11 have been
        satisfied or waived as of the initial Outside Date (or, with respect to those conditions which,
        by their nature can only be satisfied at the Closing, would reasonably be capable of
        satisfaction as of such date), other than the conditions set forth in Section 10.03 and
        Section 10.01 (if the Order relates to the matters referenced in Section 10.03), then the
        Outside Date shall be further extended to September 1, 2020 (the “First Extended Outside
        Date”), if Buyer notifies Seller in writing on or prior to the initial Outside Date of its
        election to extend the Outside Date to such date (such election shall be at Buyer’s sole
        discretion); provided, further, the Outside Date shall be further extended to December 1,
        2020 if Buyer notifies Seller in writing on or prior to the First Extended Outside Date of
        its election to extend the Outside Date to such date (such election shall be at Buyer’s sole
        discretion); provided, further, that a Party may not terminate this Agreement pursuant to
        this Section 12.01(b)(ii) if such Party is in material breach of any of its representations,
        warranties, covenants or agreements contained herein and such material breach is the
        primary cause that the Closing has not occurred by the Outside Date (as may be extended);
        provided, further, that if the Marketing Period has begun but not completed by the Outside
        Date, then Buyer may elect, in its sole discretion, to extend the Outside Date to the last day
        of the Marketing Period;

               (iii) there is in effect a Final Order by any court of competent jurisdiction in the
        United States restraining, enjoining or otherwise prohibiting the Closing; provided that a
        Party may not terminate this Agreement pursuant to this Section 12.01(b)(iii) if such party
        is in material breach of any of its representations, warranties, covenants or agreements

                                                  77
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 85 of 97




        contained herein and such material breach is the primary cause or grounds for such Final
        Order;

                (iv)    (A) Seller enters into a definitive agreement providing for a Superior
        Proposal, and Buyer is not or has not agreed to be the Alternate Bidder at the Auction, or
        (B) Seller enters into a definitive agreement providing for a Superior Proposal, Buyer is
        the Alternate Bidder (and has agreed to be the Alternate Bidder) at the Auction, and the
        closing of the sale of the relevant Assets to the Successful Bidder pursuant to such Superior
        Proposal has occurred; or

               (v)     if, after their respective entry, either the Bidding Procedures Order or Sale
        Order ceases to be in full force and effect.

      (c)     so long as Buyer is not in material breach of any of its representations, warranties,
covenants or agreements contained herein, by Buyer by written notice to Seller if:

                (i)     (A) any Selling Entity breaches any representation or warranty or any
        covenant or agreement contained in this Agreement, (B) such breach would result in a
        failure of a condition set forth in Article 9 or Article 10 and (C) such breach has not been
        cured by the earlier of (1) ten (10) Business Days after the giving of written notice by Buyer
        to Seller of such breach and (2) the Outside Date; or

                (ii)    any Selling Entity (x) files a motion (without Buyer’s consent) to have the
        Bankruptcy Court enter an Order dismissing or converting the Bankruptcy Cases into cases
        under Chapter 7 of the Bankruptcy Code or appointing a trustee in the Bankruptcy Cases
        or appointing an examiner with enlarged power related to the operation of the Business
        (beyond those set forth in Section 1106(a)(3) or (4) of the Bankruptcy Code) under Section
        1106(b) of the Bankruptcy Code or the occurrence of any of the foregoing, or
        (y) announces its intention to, or files a motion to, pursue or enter into any Superior
        Proposal (unless Buyer has agreed to be the Alternate Bidder) or other transaction that
        would make the consummation of the transaction contemplated by this Agreement or the
        satisfaction of any conditions herein impossible;

       (d)      so long as no Selling Entity is in material breach of any of its representations,
warranties, covenants or agreements contained herein, by Seller by written notice to Buyer if (i)
Buyer breaches any representation or warranty or any covenant or agreement contained in this
Agreement, (ii) such breach would result in a failure of a condition set forth in Article 10 or Article
11 and (iii) such breach has not been cured by the earlier of (A) ten (10) Business Days after the
giving of written notice by Seller to Buyer of such breach and (B) the Outside Date;

        (e)    by Seller by written notice to Buyer if Buyer fails to consummate the transactions
contemplated hereby, including payment of the Closing Payment Amount, the Customer
Deductions Escrow Amount and the Adjustment Escrow Amount, as and when required by
Article 4 hereof;

      (f)     by Buyer by written notice to Seller if the Bidding Procedures Order is not entered
by March 13, 2020 or the Sale Order is not entered by May 20, 2020;


                                                  78
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 86 of 97




        (g)     by Buyer by written notice to Seller, if any creditor of a Selling Entity or its
Affiliates obtains relief from the stay to foreclose on, or otherwise take possession of, a material
portion of the Assets;

        (h)      by Buyer by written notice to Seller if:

               (i)    commencing January 17, 2020 and on each second Friday thereafter, the
        DIP Actual Operating Disbursements Amount for the DIP Cumulative Period exceeds
        120% of the DIP Budgeted Operating Disbursements Amount for such DIP Cumulative
        Period, without giving effect to any updates, modifications, or supplements to, or
        forbearances or waivers with respect to, the then-current DIP Budget; or

                (ii)   commencing January 17, 2020 and on each second Friday thereafter, the
        DIP Actual Operating Cash Receipts for the DIP Cumulative Period are less than eighty-
        five percent (85%) of the DIP Budgeted Operating Cash Receipts as set forth in the DIP
        Budget for such DIP Cumulative Period, without giving effect to any updates,
        modifications, or supplements to, or forbearances or waivers with respect to, the then-
        current DIP Budget;

       (i)     by Buyer by written notice to Seller upon the occurrence of either an Event of
Default (as defined in the DIP Credit Agreement) or the Termination Date (as defined in the DIP
Order, as applicable); and/or

        (j)    by Buyer by written notice to Seller if all of the Final Exhibits and Schedules are
not finalized and agreed to by the Parties in accordance with Section 14.18, by 5:00 pm Eastern
Standard Time on the fifth (5th) Business Day before the hearing to approve the Bidding
Procedures.

       Section 12.02. Effect of Termination. In the event of a valid termination of this Agreement
by Buyer or the Selling Entities pursuant to this Section 12.02, all rights and obligations under this
Agreement will terminate without any Liability of any Party or Person to any other Party or Person;
provided that, subject to Section 3.02 and Section 14.07 (if applicable), nothing herein will relieve
any Party from Liability for any failure to consummate the transactions contemplated hereby when
required pursuant to this Agreement or any willful and material breach of this Agreement prior to
such termination; and provided, further, that the provisions of this Section 12.02, Section 12.03,
Section 3.02, Section 7.01(b), and Section 14.07 (and, to the extent applicable to the interpretation
or enforcement of such provisions, Article 1 and Article 14) will survive the termination of this
Agreement.

       Section 12.03. Procedure Upon Termination. In the event of termination pursuant to
Section 12.01, the terminating Party must give written notice thereof, specifying the provision
pursuant to which the Agreement is being terminated, to the other Party, and this Agreement will




                                                  79
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 87 of 97




terminate (subject to Section 12.02) and the purchase of the Assets hereunder will be abandoned
without further action by Buyer or Seller.


                                      INDEMNIFICATION

        Section 13.01. Indemnification by Selling Entities. Subject to the limitations set forth in
this Article 13, from and after the Closing, until the six (6) month anniversary of the Closing Date,
each Selling Entity shall, severally and jointly, indemnify and hold harmless Buyer and Buyer’s
directors, managers, officers, employees, Affiliates, direct and indirect partners, cooperative
members, equity holders, agents, attorneys, representatives, successors and assigns (collectively,
the “Buyer Indemnified Parties”), from and against any and all Damages incurred or suffered buy
any Buyer Indemnified Party in connection with, related to or arising out of any claim or demand
by any Person with respect to any Customer Deductions, but excluding any rebates payable by
check or wire transfer that are Current Liabilities (a “Customer Deductions Claim”). For the
avoidance of doubt, any payment Buyer, in its sole discretion, elects to make to any Person who
has made a Customer Deductions Claim or who takes or threatens to take an adverse action in
connection with such a deduction or chargeback shall be deemed indemnifiable Damages for
purposes of this Article 13.

       Section 13.02. Payment of Claims. In the event of any bona fide claim for indemnification
hereunder, Buyer shall notify Seller thereof in writing and, upon presentation by Buyer to the
Escrow Agent of a certified statement of the Customer Deductions Claim, in reasonable detail, and
evidence of payment of such Customer Deductions Claim, the Escrow Agent shall disburse to Buyer
from the then-remaining Customer Deductions Escrow Amount the aggregate Damages incurred
by Buyer in connection with such Customer Deductions Claim.

       Section 13.03. Release of Customer Deductions Escrow Funds. Upon the six (6) month
anniversary of the Closing Date, the Buyer shall cause the Escrow Agent, in accordance with the
terms of the Escrow Agreement, to pay by wire transfer of immediately available funds to the
account designated by Seller, the then-remaining balance, if any, of the Customer Deductions
Escrow Amount less the amount of any pending claim of indemnification made by Buyer in
accordance with this Article 13 prior to the six (6) month anniversary of the Closing Date.


                                    GENERAL PROVISIONS

        Section 14.01. No Survival of Representations and Warranties. The representations and
warranties contained herein and in any certificate or other Transaction Document delivered by any
Party pursuant to this Agreement will terminate upon and not survive the Closing and there will be
no Liability thereafter in respect thereof. Each Party’s covenants and other agreements contained
in this Agreement will terminate upon the Closing, except the Post-Closing Covenants applicable
to such Party, which will survive the Closing until the earlier of (a) performance of such Post-
Closing Covenant in accordance with this Agreement or (b)(i) if time for performance of such Post-
Closing Covenant is specified in this Agreement, ninety (90) days following the expiration of the
time period for such performance, or (ii) if time for performance of such Post-Closing Covenant is
not specified in this Agreement, the expiration of the applicable statute of limitations with respect


                                                 80
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 88 of 97




to any claim for any failure to perform such Post-Closing Covenant; provided that if a written notice
of any claim with respect to any Post-Closing Covenant is given prior to the expiration thereof then
such Post-Closing Covenant will survive until, but only for purposes of, the resolution of such claim
by final, non-appealable judgment or settlement.

        Section 14.02. Notices. All notices, consents, waivers and other communications under
this Agreement must be in writing and will be deemed to have been duly given (a) when delivered
by hand (with written confirmation of receipt), (b) when sent by email (with read receipt received),
(c) one (1) Business Day following the day sent by overnight courier (with written confirmation of
receipt), or (d) when received by the addressee, if sent by registered or certified mail (postage
prepaid, return receipt requested), in each case to the appropriate addresses and Representatives (if
applicable) set forth below (or to such other addresses and Representatives as a Party may designate
by notice to the other Parties):

                 (i)    If to any Selling Entity, then to:

                        Dean Foods Company
                        2711 North Haskell Avenue, Suite 3400
                        Dallas, TX 75204
                        Attn: Office of the General Counsel
                        E-mail: kristy_waterman@deanfoods.com

                        with a copy (which will not constitute notice) to:

                        Davis Polk & Wardwell LLP
                        Attn: Louis Goldberg
                               Brian Resnick
                               Harold Birnbaum
                        450 Lexington Avenue
                        New York, NY 10017
                        E-mail:louis.goldberg@davispolk.com
                               brian.resnick@davispolk.com
                               harold.birnbaum@davispolk.com

                 (ii)   If to Buyer:

                        Dairy Farmers of America, Inc.
                        Attn: Alex Bachelor, Executive Vice President, Administration and Chief
                        Legal Officer
                        1405 North 98th Street,
                        Kansas City, Kansas 66111
                        E-mail: abachelor@dfamilk.com




                                                  81
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 89 of 97




                        with a copy (which will not constitute notice) to:

                        Latham & Watkins LLP
                        Attn: Philip Rossetti
                        200 Clarendon Street, 27th Floor
                        Boston, Massachusetts 02116
                        E-mail: philip.rossetti@lw.com

                        and with a copy (which will not constitute notice) to:

                        Latham & Watkins LLP
                        Attn: Thomas Malone
                        885 Third Avenue
                        New York, NY 10022-4834
                        E-mail: thomas.malone@lw.com

        Section 14.03. Waiver. Neither the failure nor any delay by any Party in exercising any
right, power or privilege under this Agreement or the documents referred to in this Agreement will
operate as a waiver of such right, power or privilege, and no single or partial exercise of any such
right, power or privilege will preclude any other or further exercise of such right, power or privilege
or the exercise of any other right, power or privilege. To the maximum extent permitted by
Applicable Laws, (a) no waiver that may be given by a Party will be applicable except in the specific
instance for which it is given, and (b) no notice to or demand on one Party will be deemed to be a
waiver of any right of the party hereto that gives such notice or demand to take further action
without notice or demand.

        Section 14.04. Entire Agreement; Amendment. This Agreement (including the Schedules,
Disclosure Schedules and the Exhibits), the other Transaction Documents and the Confidentiality
Agreement supersede all prior agreements between Buyer and the Selling Entities with respect to
its subject matter and constitute a complete and exclusive statement of the terms of the agreements
between Buyer and the Selling Entities with respect to the subject matter hereof and thereof. Except
as permitted under Section 2.05(c) or Section 2.07, this Agreement, including all exhibits hereto,
may not be amended, modified or supplemented, or the terms hereof waived, except by a written
agreement executed by all of the Parties. Notwithstanding the foregoing, this Section 14.04,
Section 14.12 and Section 14.16, in each case to the extent the proposed amendment to any such
Section is adverse to any Debt Financing Source, may not be amended without the consent of such
Debt Financing Source.

        Section 14.05. Assignment. This Agreement, and the rights, interests and obligations
hereunder, may not be assigned by any Party (by operation of law or otherwise) without the express
written consent of the other Parties; provided that this Agreement and the rights and obligations of
Buyer hereunder may be assigned by Buyer, without the prior written consent of any Selling Entity,
to one or more designees, so long as such person is designated in writing by Buyer to Seller prior
to the Closing and Buyer continues to remain obligated in full hereunder; provided, further that
Seller may assign some or all of its rights or delegate some or all of their obligations hereunder to
successor entities pursuant to a plan of reorganization confirmed by the Bankruptcy Court. Any
attempted or purported assignment in violation of this Section 14.05 will be deemed void ab initio.


                                                  82
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 90 of 97




This Agreement will be binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns.

        Section 14.06. Severability. The provisions of this Agreement will be deemed severable,
and the invalidity or unenforceability of any provision will not affect the validity or enforceability
of the other provisions hereof. If any provision of this Agreement, or the application thereof to any
Person or any circumstance, is invalid or unenforceable, (a) the Parties will negotiate in good faith
to modify this Agreement so as to effect the original intent of the Parties as closely as possible in
an acceptable manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible and (b) the remainder of this Agreement and
the application of such provision to other Persons or circumstances will not be affected by such
invalidity or unenforceability.

        Section 14.07. Expenses. Each of Seller, on the one hand, and Buyer, on the other hand,
will bear its own respective expenses incurred in connection with the negotiation and execution of
this Agreement, the other Transaction Documents and the transactions contemplated hereby and
thereby; provided that (a) Buyer, on the one hand, and Seller on the other hand, shall each pay one
half of all filing fees and expense of the Parties required in connection with any HSR Act filing or
any other filing in connection with any Antitrust Laws and (b) Seller will pay all fees or expenses
required to be paid to the Escrow Agent in connection with the Escrow Agreement.
Notwithstanding the foregoing, (i) if this Agreement is validly terminated under
Section 12.01(b)(i), Section 12.01(b)(iv), Section 12.01(b)(v), Section 12.01(c), Section 12.01(f),
Section 12.01(g), Section 12.01(h) or Section 12.01(i), Seller will pay to Buyer the Break-Up Fee
and the Expense Reimbursement, and (ii) if this Agreement is validly terminated under
Section 12.01(b)(ii) or Section 12.01(b)(iii), Seller will pay to Buyer the Expense Reimbursement,
in each case, within five (5) Business Days of the date of such termination (or, in the case of the
Expense Reimbursement, if later, two (2) Business Days after the date on which Buyer provides
Seller with reasonable documentation supporting Buyer’s request for reimbursement of its out-of-
pocket costs and expenses hereunder). The Parties acknowledge and agree that in the event of a
valid termination of this Agreement, upon the actual payment of the Break-Up Fee and/or the
Expense Reimbursement to Buyer pursuant to this Section 14.07, such payment shall,
notwithstanding anything to the contrary contained herein, be the sole and exclusive remedy of
Buyer and its Affiliates against Seller in connection with such termination.

        Section 14.08. Specific Performance. The Parties agree that irreparable damage could
occur in the event that any of the Parties fails to take any action required of it hereunder to
consummate the transactions contemplated by this Agreement in accordance with its specified
terms. Accordingly, and notwithstanding anything herein to the contrary, the Parties explicitly
agree that:

        (a)     Each Party will be entitled to seek an injunction or injunctions without proof of
damages or posting a bond or other security to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof, including specific performance of
the covenants, promises or agreements contained in this Agreement or an Order enjoining the
applicable Party from any threatened, or from the continuation of any actual, breach of such Party’s
covenants, promises or agreements, in each case in this sentence, in addition to any other remedy
to which the non-breaching Party is entitled at law or in equity; provided, that, the right any Party

                                                  83
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 91 of 97




to seek specific performance or other equitable remedies solely in connection with enforcing the
other Party’s obligation to consummate the Closing shall be subject to the requirement that (i) all
of the conditions set forth in Article 9 and Article 10 with respect to Buyer, or Article 10 and
Article 11 with respect to Seller or any Selling Entity, as applicable (in each case, other than
conditions that by their nature are to be satisfied by the delivery of documents or taking of actions
at the Closing) have been satisfied or waived, and (ii) such Party has irrevocably confirmed that if
specific performance is granted, then it would take such actions required of it by this Agreement
to cause the Closing to occur. Unless otherwise expressly stated in this Agreement, no right or
remedy described or provided in this Agreement is intended to be exclusive or to preclude any
Party from pursuing other rights and remedies to the extent available under this Agreement, at law
or in equity.

        (b)     The rights of specific performance and other equitable relief to the extent explicitly
set forth and granted in this Section 14.08 are an integral part of the transactions contemplated by
this Agreement and without that right, neither Seller nor Buyer would have entered into this
Agreement.

       Section 14.09. Governing Law; Consent to Jurisdiction and Venue; Jury Trial Waiver.

        (a)     Except (i) to the extent the mandatory provisions of the Bankruptcy Code apply and
(ii) except for any real or immovable property issues, which will be governed by and construed
and enforced in accordance with the internal laws of the State in which such real or immovable
property is located (without reference to the choice of law rules of such State), this Agreement will
be governed by, and construed in accordance with, the laws of the State of Delaware applicable to
contracts made and to be performed entirely in such state without regard to principles of conflicts
or choice of laws or any other law that would make the laws of any other jurisdiction other than
the State of Delaware applicable hereto.

        (b)     Without limitation of any Party’s right to appeal any Order of the Bankruptcy
Court, (i) the Bankruptcy Court will retain exclusive jurisdiction to enforce the terms of this
Agreement and to decide any claims or disputes, which may arise or result from, or be connected
with, this Agreement, any breach or default hereunder, or the transactions contemplated hereby
and (ii) any and all claims relating to the foregoing will be filed and maintained only in the
Bankruptcy Court, and the Parties hereby consent and submit to the exclusive jurisdiction and
venue of the Bankruptcy Court and irrevocably waive the defense of an inconvenient forum to the
maintenance of any such Proceeding; provided that, if the Bankruptcy Cases are closed pursuant
to Section 350 of the Bankruptcy Code, the Parties agree to unconditionally and irrevocably submit
to the exclusive jurisdiction of the Delaware Chancery Court or, if such court will not have
jurisdiction, any federal court located in the State of Delaware or other Delaware state court, and
any appellate court from any thereof for the resolution of any such claim or dispute. The Parties
each hereby irrevocably waive, to the fullest extent permitted by Applicable Laws, the defense of
an inconvenient forum to the maintenance of any such Proceeding. The Parties each consent to
service of process by mail (in accordance with Section 14.02) or any other manner permitted by
Applicable Law.

     (c)  THE PARTIES HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED IN

                                                 84
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 92 of 97




CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF ANY PARTY OR SUCH PARTY’S
REPRESENTATIVES IN THE NEGOTIATION OR PERFORMANCE HEREOF.

        Section 14.10. Counterparts. This Agreement and any amendment hereto may be executed
in one (1) or more counterparts, each of which will be deemed to be an original of this Agreement
or such amendment and all of which, when taken together, will constitute one and the same
instrument. Notwithstanding anything to the contrary in Section 14.02, delivery of an executed
counterpart of a signature page to this Agreement or any amendment hereto by email attachment
will be effective as delivery of a manually executed counterpart of this Agreement or such
amendment, as applicable.

        Section 14.11. Parties in Interest; No Third-Party Beneficiaries. This Agreement will
inure to the benefit of and be binding upon Buyer, Seller and their respective successors and
permitted assigns. This Agreement is for the sole benefit of the Parties and their permitted assigns,
and nothing herein, express or implied, is intended to or will confer upon any other Person any legal
or equitable benefit, claim, cause of action, remedy or right of any kind, except that Section 14.12
is intended for the benefit of and is enforceable by the Party Affiliates; provided that in each case
such party will be subject to all the limitations and procedures of this Agreement as if it were a
Party hereunder. Notwithstanding the foregoing, the provisions of Section 14.04, this Section 14.11
and Section 14.16 shall be enforceable by the Debt Financing Sources and such Debt Financing
Sources shall be entitled to enforce such provisions and to avail themselves of the benefits of any
remedy for any breach of such provisions, all to the same extent as if such persons were signatories
to this Agreement.

        Section 14.12. No Recourse. Notwithstanding anything that may be expressed or implied
in this Agreement or any other Transaction Document, and notwithstanding the fact that any party
to any Transaction Document may be a partnership or limited liability company, each Party, by its
acceptance of the benefits of this Agreement, covenants, agrees and acknowledges that no Persons
other than the Persons that are expressly parties to each Transaction Document will have any
obligation thereunder and that it has (on behalf of itself and its Subsidiaries) no rights of recovery
thereunder against, and no recourse thereunder or in respect of any oral representations made or
alleged to be made in connection therewith will be had against, any former, current or future
Affiliate, incorporator, controlling Person, fiduciary, Representative, co-owner or equity holder of
any Party (or any of their successors or permitted assignees) (other than a Party) (each, a “Party
Affiliate”), whether by or through attempted piercing of the corporate veil, by or through a claim
(whether in tort, Contract or otherwise) by or on behalf of such Person against the Party Affiliates,
by the enforcement of any assessment or by any legal or equitable Proceeding, or by virtue of any
statute, regulation or other Applicable Law, or otherwise; it being expressly agreed and
acknowledged that no personal liability whatsoever will attach to, be imposed on or otherwise be
incurred by any Party Affiliate, as such, for any obligations of the applicable Person under any
Transaction Document or the transaction contemplated thereby, under any documents or
instruments delivered contemporaneously therewith, in respect of any oral representations made or




                                                  85
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 93 of 97




alleged to be made in connection therewith, or for any claim (whether in tort, Contract or otherwise)
based on, in respect of, or by reason of, such obligations or their creation.

       Section 14.13. Disclosure Schedules; Materiality. The inclusion of any matter in any
Disclosure Schedule will be deemed to be a disclosure in all other Disclosure Schedules, without
the need for repetition or cross reference, to the extent that the relevance of such disclosure to the
other Disclosure Schedules is reasonably apparent on its face. The inclusion of any matter in any
Disclosure Schedule will not be deemed to constitute an admission, or otherwise imply, that any
such matter is material or creates a measure for materiality for purposes of this Agreement. The
disclosure of any particular fact or item in any Disclosure Schedule will not be deemed an admission
as to whether the fact or item is “material” or would constitute a “Material Adverse Effect.”

        Section 14.14. Liquidating Trustee. If at any time Seller liquidates, its estate is converted
to Chapter 7, or otherwise has a trustee or other Representative appointed by the Bankruptcy Court
(as applicable, a “Trustee”), then (a) such Trustee will be bound to perform the obligations of Seller
and will be entitled to exercise the rights of Seller under this Agreement, and (b) with respect to all
of Seller’s or its Subsidiaries’ assets that are abandoned (if any) following the date hereof, Seller
grants to such Trustee a power of attorney for purposes performing Seller’s obligations under
Section 2.06 with respect to such abandoned assets. Seller acknowledges and agrees that the power
of attorney granted to such Trustee (if any) pursuant to the foregoing clause (b) is coupled with an
interest and will be irrevocable. Further, such power of attorney will also be granted to Buyer for
purposes of performing Seller’s obligations under Section 2.06 with respect to such abandoned
assets, as determined by Buyer, and in the event Buyer exercises such power of attorney, the Trustee
will not commit any act or take any action that is inconsistent with such exercise by Buyer, except
as requested in writing by Buyer.

       Section 14.15. Conflicts; Privileges.

        (a)      It is acknowledged by each of the parties that Seller has retained Davis Polk &
Wardwell LLP (“Davis Polk”) to act as its counsel in connection with this Agreement and the
transactions contemplated hereby (the “Current Representation”), and that no other party has the
status of a client of Davis Polk for conflict of interest or any other purposes as a result thereof.
Buyer hereby agrees that after the Closing, Davis Polk may represent Seller or any of its Affiliates
or any of their respective Representatives (any such Person, a “Designated Person”) in any matter
involving or arising from the Current Representation, including any interpretation or application
of this Agreement or any other agreement entered into in connection with the transactions
contemplated hereby, and including for the avoidance of doubt any Proceeding between or among
Buyer or any of its Affiliates, and any Designated Person, even though the interests of such
Designated Person may be directly adverse to Buyer or any of its Affiliates, and even though Davis
Polk may have represented Buyer in a substantially related matter, or may be representing Buyer
in ongoing matters. Buyer hereby waives and agrees not to assert (i) any claim that Davis Polk
has a conflict of interest in any representation described in this Section or (ii) any confidentiality
obligation with respect to any communication between Davis Polk and any Designated Person
occurring during the Current Representation.

       (b)    Buyer hereby agrees that all communications (whether before, at or after the
Closing) between Davis Polk and any Designated Person that directly relate in any way to the

                                                  86
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 94 of 97




Current Representation that are attorney-client privileged (the “Deal Communications”) and all
rights to any other evidentiary privilege, and the protections afforded to information relating to
representation of a client under applicable rules of professional conduct that may apply to such
Deal Communications, belong to Seller and may be controlled by Seller and will not pass to or be
claimed by Buyer or any of its Representatives.

        (c)     Notwithstanding the foregoing, in the event that a dispute arises between Buyer, on
the one hand, and a third party other than any Selling Entity, on the other hand, Buyer may assert
the attorney-client privilege to prevent the disclosure of the Deal Communications to such third
party; provided, however, that Buyer may not waive such privilege without the prior written
consent of the Selling Entities (which such consent shall not be unreasonably withheld,
conditioned or delayed). In the event that Buyer or any of its respective directors, officers,
employees or other representatives is legally required by governmental order or otherwise to access
or obtain a copy of all or a portion of the Deal Communications, Buyer shall, to the extent legally
permissible, (x) reasonably promptly notify the Selling Entities in writing (including by making
specific reference to this Section 14.15(c)), (y) agree that the Selling Entities may seek a protective
order and (z) use, at the Selling Entities’ sole cost and expense, commercially reasonable efforts
to assist therewith.

        Section 14.16. Liability of Financing Sources. No Seller Related Party shall have any
rights or claims against any Debt Financing Source in connection with this Agreement, the Debt
Financing or the transactions contemplated hereby or thereby, whether at law or equity, in contract,
in tort or otherwise; provided that, notwithstanding the foregoing, nothing in this Section 14.16
shall in any way limit or modify the rights and obligations of Buyer under this Agreement or any
Debt Financing Source’s obligations to Buyer under the Debt Financing or any financing
commitment in respect thereof.

       Section 14.17. Release.

        (a)     Effective as of the Closing (but only if the Closing actually occurs), except for (i)
any rights or obligations under this Agreement, the other Transaction Documents and the
Confidentiality Agreement, (ii) any Assets acquired under or pursuant to this Agreement or the
other Transaction Documents, and (iii) any Claims of the Buyer or any of its Affiliates against any
Seller Released Party (as defined below) relating to transactions (whether pre-petition or post-
petition) between the Buyer or any of its Affiliates, on the one hand, and any Selling Entity, on the
other hand, in the ordinary course of business, Buyer, on behalf of itself and each of its Affiliates
and each of its and their respective past, present and/or future officers, directors (and Persons in
similar positions), employees, agents, general or limited partners, managers, management
companies, members, advisors, stockholders, equity holders, controlling Persons, other
Representatives or Affiliates, or any heir, executor, administrator, successor or assign of any of
the foregoing, in each case claiming by, through, or under Buyer (collectively, the “Buyer
Releasors”), hereby irrevocably and unconditionally releases and forever discharges each Selling
Entity, each other Subsidiary of Seller, their respective Affiliates and each of the foregoing’s
respective past, present and/or future officers, directors (and Persons in similar positions),
employees, agents, general or limited partners, managers, management companies, members,
advisors, stockholders, equity holders, controlling Persons, other Representatives or Affiliates, or
any heir, executor, administrator, successor or assign of any of the foregoing (each, a “Seller

                                                  87
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 95 of 97




Released Party,” and collectively, the “Seller Released Parties”) of and from any and all actions,
causes of action, suits, Proceedings, executions, Orders, duties, debts, dues, accounts, bonds,
Liabilities, Contracts and covenants (whether express or implied), and claims and demands
whatsoever whether in law or in equity (whether based upon contract, tort or otherwise)
(collectively, “Causes of Action”), which any of the Buyer Releasors may have against any of the
Seller Released Parties, now or in the future, in each case in respect of any cause, matter or thing
relating to the Selling Entities, the Assets, the Business or any action taken or failed to be taken
by any of the Seller Released Parties in any capacity related to the Selling Entities, the Assets or
the Business occurring or arising on or prior to the Closing Date; provided, however, that,
notwithstanding the foregoing, no Seller Released Party shall be released or discharged by Buyer
from any Cause of Action related to any act or omission that constitutes actual fraud, gross
negligence, or willful misconduct. From and after the Closing and notwithstanding any applicable
statute of limitations, Buyer will not and will use commercially reasonable efforts to cause each of
the other Buyer Releasors not to, bring any action, suit or Proceeding against Seller or any of the
other Seller Released Parties, whether at law or in equity, with respect to any of the rights or claims
waived and released by Buyer on behalf of itself and the other Buyer Releasors hereunder.

        (b)      Effective as of the Closing (but only if the Closing actually occurs), except for any
rights or obligations under this Agreement, the other Transaction Documents and the
Confidentiality Agreement, each Selling Entity, on behalf of itself and each of its Affiliates and
each of its and their respective past, present and/or future officers, directors (and Persons in similar
positions), employees, agents, general or limited partners, managers, management companies,
members, advisors, stockholders, equity holders, controlling Persons, other Representatives or
Affiliates, or any heir, executor, administrator, successor or assign of any of the foregoing, in each
case claiming by, through, or under such Selling Entity (collectively, the “Selling Entity
Releasors”), hereby irrevocably and unconditionally releases and forever discharges Buyer, each
Subsidiary of Buyer, their respective Affiliates and each of the foregoing’s respective past, present
and/or future officers, directors (and Persons in similar positions), employees, agents, general or
limited partners, managers, management companies, members, advisors, stockholders, equity
holders, controlling Persons, other Representatives or Affiliates, or any heir, executor,
administrator, successor or assign of any of the foregoing (each, a “Buyer Released Party,” and
collectively, the “Buyer Released Parties”) of and from any and all Causes of Action, which any
of the Buyer Releasors may have against any of the Buyer Released Parties, now or in the future,
in each case in respect of any cause, matter or thing relating to Buyer, the Assets, the Business or
any action taken or failed to be taken by any of the Buyer Released Parties in any capacity related
to the Buyer, the Assets or the Business occurring or arising on or prior to the Closing Date;
provided, however, that, notwithstanding the foregoing, no Buyer Released Party shall be released
or discharged by the Selling Entities from any Cause of Action related to any act or omission that
constitutes actual fraud, gross negligence, or willful misconduct. From and after the Closing and
notwithstanding any applicable statute of limitations, each Selling Entity will not and will use
commercially reasonable efforts to cause each of the its Selling Entity Releasors not to, bring any
action, suit or Proceeding against Buyer or any of the other Buyer Released Parties, whether at law
or in equity, with respect to any of the rights or claims waived and released by a Selling Entity on
behalf of itself and the other Selling Entity Releasors hereunder.

      Section 14.18. Final Schedules, Disclosure Schedules, Exhibits and Annexes. The Parties
acknowledge that, as of the date of this Agreement, the Parties have not had sufficient opportunity

                                                  88
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 96 of 97




to finalize the Schedules, Disclosure Schedules, Exhibits and Annexes identified in, required by or
otherwise necessary under this Agreement (collectively, once finalized and agreed by the Parties in
accordance with this Agreement, the “Final Exhibits and Schedules”). The Parties shall each use
reasonable best efforts and cooperate with each other in good faith to finalize such Schedules,
Disclosure Schedules, Exhibits and Annexes hereto as soon as practicable but in any event on or
before 5:00 pm Eastern Standard Time on the fifth (5th) Business Day before the hearing to approve
the Bidding Procedures (“Exhibits and Schedules Deadline”). The Selling Entities shall deliver
draft Disclosure Schedules of the Selling Entities to Buyer as soon as practicable but in any event
no later than the fifth (5th) Business Day after the Agreement Effective Date, and shall finalize such
Disclosure Schedules to Buyer’s satisfaction in its sole discretion and deliver such Disclosure
Schedules to Buyer no later than the Exhibits and Schedules Deadline. For the avoidance of doubt,
Buyer shall have the right to review and comment on all drafts of the Disclosure Schedules prepared
by or on behalf of the Selling Entities. Buyer shall use reasonable best efforts to deliver complete
Disclosure Schedules of Buyer as soon as practicable but in any event on or before the Exhibits and
Schedules Deadline. The Parties agree that all Exhibits shall be in customary form and shall be
mutually acceptable to Buyer and Seller, acting reasonably. Other than such mutually acceptable
Exhibits, the Parties hereby further agree that in no event shall any of the other Final Exhibits and
Schedules be considered final and appended hereto and incorporated herein unless and until such
other Final Exhibits and Schedules are approved by Buyer in its sole discretion; provided that no
facility identified on the Schedule 2.02(i) (Excluded Facilities) delivered by Buyer to Seller on the
Agreement Effective Date shall be removed from such Schedule and deemed a Facility without the
consent of the Seller.



                                      [Signature page follows.]




                                                  89
US-DOCS\111928635.24
      Case 19-36313 Document 935-1 Filed in TXSB on 02/17/20 Page 97 of 97




                                        Schedule 2.02(i)
                                     EXCLUDED FACILITIES

        1.       Barber Pure Milk Company - Birmingham, AL (Fluid Plant)
        2.       Berkeley Farms, Inc. - Hayward, CA(1)
        3.       Borden Dairy of Oklahoma - Tulsa, OK
        4.       Broughton Dairy - Marietta, OH
        5.       Brown's - Hammond, LA
        6.       Dean Foods - Woodbury, MN
        7.       Land O'Lakes, Inc. - Bismarck, ND
        8.       Land O'Lakes, Inc. - Sioux Falls, SD
        9.       Mcarthur Dairy, Inc. - Miami, FL
        10.      Meadow Gold Dairies, Inc. - Greeley, CO (2)
        11.      Meadow Gold Dairies, Inc. - Hilo, HI
        12.      Meadow Gold Dairies, Inc. - Honolulu, HI
        13.      Model Dairy - Reno, NV
        14.      Pet Dairy - O'Fallon, IL
        15.      Branches associated exclusively with items 1 – 14 above
        16.      Reiter Dairy - Akron, OH (Depot)
        17.      Country Fresh - Livonia, MI (Depot)
        18.      Dean Foods - Louisville, KY (Depot)
        19.      Braselton, GA (3)
        20.      Huntley, IL (3)
        21.      Livonia, MI (3)
        22.      Lynn, MA (3)
        23.      Florence, SC (3)
        24.      Brown’s - New Orleans, LA (MLK Parcel) (3)
        25.      Thief River Falls, MN (3)
        26.      McKinney, TX (IC Plant) (3)
        27.      Brown’s - New Orleans, LA (BB2 & Plant) (3)
        28.      Erie, PA (3)

(1) Berkeley Farms, Inc., facility is subject to the Right of First Refusal in Section 8.11 of the Asset
Purchase Agreement.

(2) Except for the building and structures and any Real Property Interests underlying or associated with
the Meadow Gold Greeley facility, which, notwithstanding anything to the contrary in the Asset
Purchase Agreement, shall be “Assets” and acquired by Buyer.

(3) Asset held for sale.


US-DOCS\114111271.3
